Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                A'GACI, L.L.C.

2.   All other names debtor
     used in the last 8 years     DBA Won Management, LLC
     Include any assumed          DBA O'Shoes
     names, trade names and       DBA Boutique Five
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4958 Stout Dr., Ste. 113
                                  San Antonio, TX 78219-4400
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bexar                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.agacistore.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    A'GACI, L.L.C.                                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
                                                             Western District of
     If more than 2 cases, attach a                          Texas, San Antonio
     separate list.                               District   Division                      When       1/09/18                    Case number   18-50049-rbk
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
Debtor   A'GACI, L.L.C.                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                                                                        50,001-100,000
                                                                                     5001-10,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    A'GACI, L.L.C.                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Won                                                            David Won
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Partner




18. Signature of attorney    X   /s/ Eric Terry                                                            Date August 7, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric Terry 00794729
                                 Printed name

                                 Eric Terry Law, PLLC
                                 Firm name

                                 3511 Broadway
                                 San Antonio, TX 78209
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (210) 468-8274                Email address      eric@ericterrylaw.com

                                 00794729 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                RESOLUTIONS OF THE SOLE
                                MEMBER OF A’GACI, L.L.C.

WHEREAS, in the judgment of the Sole Member of A’GACI, L.L.C. (the “Company”), it is
desirable and in the best interest of the Company to cause to be filed a petition by the Company
seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) on or after August 6, 2019;

NOW, THEREFORE, BE IT

Filing and Prosecution of Bankruptcy Case

RESOLVED, that it is desirable and in the best interest of the Company to cause to be filed a
petition in the name of the Company (the “Chapter 11 Petition”) seeking relief under the provisions
of Chapter 11 of the Bankruptcy Code; and it is further

RESOLVED, that the proper officers of the Company be, and each of them acting alone hereby is,
authorized and directed, in the name of and on behalf of the Company, to execute and verify the
Chapter 11 Petition and to cause the same to be filed in the United States Bankruptcy Court for the
Western District of Texas, San Antonio Division (the “Bankruptcy Court”), in such form and at
such time as any such officer shall determine; and it is further

RESOLVED, that the proper officers of the Company be, and each of them acting alone hereby is,
authorized to execute and file (or direct others to do so on behalf of the Company as provided
herein) all necessary documents, including, without limitation, all petitions, affidavits, schedules,
motions, lists, applications, pleadings and other papers, and in connection therewith, to employ
and retain all assistance by legal counsel, accountants or other professionals and to take any and
all actions which such officer deems necessary and proper in connection with the Chapter 11 case;
and it is further

Employment of Professionals

RESOLVED, that the law firm of Eric Terry Law, PLLC be, and hereby is, employed under general
retainer as bankruptcy counsel for the Company in the Chapter 11 case, and the proper officers of
the Company be, and each of them acting alone hereby is, authorized and directed to execute
appropriate retention agreements substantially in the form previously submitted to the Sole
Managers, pay appropriate retainers in substantially the amounts previously discussed by the Sole
Managers prior to and immediately upon the filing of the Chapter 11 case and cause to be filed an
appropriate application for authority to retain the services of Eric Terry Law, PLLC; and it is
further

RESOLVED, that the consulting firm of Sierra Constellation Partners be, and hereby is, employed
to provide certain services as financial advisors to the Company in the Chapter 11 case, and the
proper officers of the Company be, and each of them acting alone hereby is, authorized and
directed to execute appropriate retention agreements substantially in the form previously submitted
to the Sole Managers, pay appropriate retainers in substantially the amounts previously discussed
by the Sole Managers prior to and immediately upon the filing of the Chapter 11 case and cause
to be filed an appropriate application for authority to retain the services of Sierra Constellation
Partners; and it is further

RESOLVED, that the consulting firm of Prime Clerk be, and hereby is, employed as claims and
noticing agent and other related services for the Company in the Chapter 11 case, and the proper
officers of the Company be, and each of them acting alone hereby is, authorized and directed to
execute appropriate retention agreements substantially in the form previously submitted to the Sole
Managers, pay appropriate retainer in substantially the amount previously discussed by the Sole
Managers prior to and immediately upon the filing of the Chapter 11 case and cause to be filed an
appropriate application for authority to retain the services of Prime Clerk; and it is further

RESOLVED, that the proper officers of the Company be, and each of them acting alone hereby is,
authorized and directed to employ any other firm as professionals or consultants to the Company
as are deemed necessary to represent and assist the Company in carrying out its duties under the
Bankruptcy Code and, in connection therewith, the proper officers of the Company be, and each
of them acting alone hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and after the filing of the Chapter 11 case and cause
to be filed appropriate applications for authority to retain the services of such firm(s); and it is
further

General Authorizing Resolutions

RESOLVED, that the proper officers of the Company be, and each of them acting alone hereby is,
granted full authority to act in the name of and on behalf of the Company, to make, enter into,
execute, deliver and file any and all other or further agreements, documents, certificates, materials
and instruments, to disburse funds of the Company, to take or cause to be taken any and all other
actions, and to incur all such fees and expenses as such officer deems to be necessary, appropriate,
or advisable to carry out the purposes of the foregoing resolutions and the transactions
contemplated thereunder and/or to successfully complete the Chapter 11 case, the taking of any
such action to constitute conclusive evidence of the exercise of such discretionary authority; and
it is further

RESOLVED, that all acts lawfully done or actions lawfully taken by the proper officers of the
Company to seek relief under Chapter 11 of the Bankruptcy Code or in connection with the Chapter
11 case, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and it is further

RESOLVED, that the proper officers of the Company be, and each of them acting alone is hereby
is authorized, empowered and directed to certify and attest any documents or material which such
officer deems necessary, desirable, or appropriate to consummate the transactions contemplated
by the foregoing resolutions, without the necessity of the signature or attestation of any other office
or the affixing of any seal of the Company.
This Consent may be executed in one or more counterparts, each of which shall be deemed an
original and all of which, together, shall constitute one consent. All of the foregoing resolutions
shall be deemed adopted simultaneously.
I, David Won, certify that the above resolutions were adopted by the Sole Member of A'GACI,
LLC at the meeting held on August _ , 2019.
 Fill in this information to identify the case:

 Debtor name         A'GACI, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 7, 2019                          X /s/ David Won
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Won
                                                                       Printed name

                                                                       Managing Partner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Fill in this information to identify the case:
 Debtor name A'GACI, L.L.C.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Almost Famous                                                   Trade debt                                                                                             $119,285.10
 270 West 38th Street
 19th Floor
 New York, NY 10018
 Ambiance Apparel                                                Trade debt                                                                                             $242,832.35
 2415 E. 15th Street
 Los Angeles, CA
 90021
 Chocolate U.S.A.                                                Trade debt                                                                                             $275,894.94
 1150 Crocker St.
 Los Angeles, CA
 90021
 Deerbrook Mall, LLC                                             Lease                                                                                                  $137,424.60
 350 N Orleans St
 Ste 300
 Chicago, IL
 60654-1607
 Dolphin Mall                                                    Lease                                                                                                  $274,226.10
 Associates, LLC
 c/o Taubman
 200 E Long Lake Rd,
 Ste 300
 Bloomfield Hills, MI
 48304
 Haynes & Boone,                                                 Professional                                                                                           $316,450.36
 LLP                                                             Services
 P.O. Box 841399
 Dallas, TX
 75284-1399
 Kurtzman Carson                                                 Professional                                                                                           $332,980.22
 Consultants LLC                                                 Services
 Dept CH 16639
 Palatine, IL 60055




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    A'GACI, L.L.C.                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Love Letter                                                     Trade debt                                                                                             $158,210.20
 Collection
 J & K Clothing Inc.
 dba Love Letter Coll
 755 E. 12th Street
 Los Angeles, CA
 90021
 Love Note                                                       Trade debt                                                                                             $167,079.70
 Love Note dba
 Skylar Rose
 3015 S Alameda St.
 Los Angeles, CA
 90058
 Macerich South                                                  Lease                                                                                                  $139,453.16
 Plains LP
 c/o Macerich
 401 Wilshire Blvd,
 Ste 700
 Santa Monica, CA
 90401
 Mythics Inc                                                     Trade debt                                                                                             $108,817.97
 4525 Main Street,
 Ste. 1500
 Virginia Beach, VA
 23462
 North Star Mall, LLC                                            Lease                                                                                                  $272,670.20
 350 N Orleans St
 Ste 300
 Chicago, IL
 60654-1607
 Nylon Apparel Inc.                                              Trade debt                                                                                             $110,652.40
 777 E 12th St. #1-16
 Los Angeles, CA
 90021
 Parks at Arlington,                                             Lease                                                                                                  $132,810.78
 LLC
 350 N Orleans St
 Ste 300
 Chicago, IL
 60654-1607
 Simon Property                                                  Lease                                                                                                  $546,331.04
 Group (TX), LP
 225 West
 Washington St
 Indianapolis, IN
 46204-3438
 SSG Advisors LLC                                                Professional                                                                                           $352,784.63
 300 Barr Harbor                                                 Services
 Drive
 Five Tower Bridge,
 Suite 420
 Conshohocken, PA
 19428

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    A'GACI, L.L.C.                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sunrise Mills (MLP),                                            Lease                                                                                                  $153,908.93
 LP
 225 West
 Washington St
 Indianapolis, IN
 46204-3438
 Wax Jean                                                        Trade debt                                                                                             $254,075.50
 2415 E. 15th Street
 Los Angeles, CA
 90021
 Willowbrook Mall                                                Lease                                                                                                  $184,689.94
 (TX), LLC
 350 N Orleans St
 Ste 300
 Chicago, IL
 60654-1607
 YMI Jeanswear Inc.                                              Trade debt                                                                                             $260,205.70
 1155 S. Boyle
 Avenue
 Los Angeles, CA
 90023




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                       Western District of Texas
 In re      A'GACI, L.L.C.                                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 David Won                                                                            100%                                       Membership Interest
 810 E. Pico Blvd.
 Suite 401
 Los Angeles, CA 90021


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Partner of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date August 7, 2019                                                         Signature /s/ David Won
                                                                                            David Won

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      A'GACI, L.L.C.                                                                         Case No.
                                                                                 Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Partner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       August 7, 2019                                           /s/ David Won
                                                                      David Won/Managing Partner
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    0145 Barton Creek-Spg.(Tx) Lp
    867620 Reliable Parkway
    Chicago, IL 60686-0076


    03 Everly
    1001 Crocker St #2
    Los Angeles, CA 90021


    1 Heart Georgia
    1213 14th Street
    Los Angeles, CA 90011


    1 Heart Georgia
    CIT Group
    PO Box 1036
    Charlotte, NC 28201-1036


    1-800-Conference(R)
    P.O. Box 8103
    Aurora, IL 60507-8103


    1105 Towne Llp
    1960 Ashington Dr.
    Glendale, CA 91206


    2 Hearts Inc
    1015 S. Crocker St #R36
    Los Angeles, CA 90021


    2.7 August Apparel Inc
    3775 Broadway Place
    Los Angeles, CA 90007


    24 Hour Door Repair
    9301 Spectrum Dr Suite 1827
    Austin, TX 78717


    24 Seven StaffIng Inc.
    P. O. Box 5854
    Hicksville, NY 11802-5854


    24/7 Clothing Inc.
    946 E 29th Street
    Los Angeles, CA 90011
24/7 Clothing Inc.
c/o UC Factors
PO Box 187
Glendora, CA 91740


26 International Inc
1500 S. Griffith Avenue
Los Angeles, CA 90021


26 International Inc
Finance One Inc.
PO Box 740952
Los Angeles, CA 90074-0952


2B Clothing
1188 S. San Pedro St. #R
Los Angeles, CA 90015


2B Clothing
Finance One Inc.
PO Box 740952
Los Angeles, CA 90074-0952


2V Apparel, Inc.
1322 E. 18th Street
Los Angeles, CA 90021


2W Corporation
800 E. 12TH ST. #147
Los Angeles, CA 90021


36 Point Five
1100 S San Pedro St., #C6
Los Angeles, CA 90015


36 Point Five
1100 S San Pedro St
# C6
Los Angeles, CA 90015


360 Resource Group
2600 K Avenue
Suite 239
Plano, TX 75074
4 S Trading Inc
4 S Trading Inc dba Dogma
3600 Wilshiure Blvd Ste 2010
Los Angeles, CA 90010


447 Great Mall Drive
Management Office
Milipitas, CA 95035


4N Service L.L.C
126 W Rector St. #104
San Antonio, TX 78216


5 Star Film Locations Inc
225 East Broadway
Suite 309
Glendale, CA 91205


5th Avenue Intimates
1020 East 48 Street
Brooklyn, NY 11203


5th Avenue Intimates
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


777 Investment Group LLC
c/o The Quantum Associates
1101 S. San Pedro St., Suite 200
Los Angeles, CA 90015


808   East Pico Boulevard LLC
New   Stanford Capital, LLC
810   East Pico Blvd., B-Level, Unit # 107
Los   Angeles, CA 90021


88 Stitches
Nextrade Inc dba 88 Stitches
3015 S Alameda St
Los Angeles, CA 90058


A ay 2 Go Ballons & Special Evnts Inc
4820 SW 12 Ct.
Fort Lauderdale, FL 33317
A ay 2 Go Ballons&Special Evnts Inc
4820 SW 12 Ct.
Ft Lauderdale, FL 33317


A B C Fire
1025 Telegraph Street
Reno, NV 89706


A Best Locksmith
345 Bedford Lake Rd.
Normandy, TN 37360


A Peach
ANB Apparel, Inc., dba A Peach
735 E. 12th St., Ste.106
Los Angeles, CA 90021


A Peach
ANB Apparel, Inc., dba A Peach
735 e. 12th st ste.106
Los Angeles, CA 90021


A Peach
c/o Finance One
PO Box 740952
Los Angeles, CA 90074-0952


A Pink
Urban Mix Inc dba A Pink
1155 E Pico Blvd
Los Angeles, CA 90021


A Pink
c/o UC Factors
PO Box 187
Glendora, CA 91740


A Plus
306 S Old Ranch RD
Arcadia, CA 91007


A T & T Box 5080 Carol Stream IL
P. O. BOX 5080
CAROL STREAM, IL 60197-5080
A T & T Long Distance
P. O. Box 660688
Dallas, TX 75266-0688


A&G Realty Partners LLC
445 Broadway Rd
Suite 410
Melville, NY 11747


A'gaci Foundation
840 Rodeo Rd
Fullerton, CA 92835


A'Gaci LLC
12460 Network Boulevard
Suite 106
San Antonio, TX 78250


A'Gaci LLC
12460 Network Blvd.
Suite #106
San Antonio, TX 78249


A- Professional Locks
940 N. Alma School Rd., Ste. 112
Chandler, AZ 85224


A- Professional Locks
940 N. Alma School Rd.
Suite 112
Chandler, AZ 85224


A-1 Fire & Safety
203 E. Rhapsody Dr
San Antonio, TX 78216


A-1 Fire & Safety Co.
203 E. Rhapsody
San Antonio, TX 78216


A-1 Fire Equipment Co, Inc.
P. O. Box 41027
Houston, TX 77241-1027
A-1 Fire Equipment Co, Inc.
PO Box 9953
Houston, TX 77213


A-1 Locksmiths
2685 Walnut Hill Lane
Dallas, TX 75229-5615


A-1 Pest Control Service, Inc.
P.O. Box 16658
Fort Worth, TX 76162


A-1 Pest Control Service, Inc.
P.O. Box 16658
Ft. Worth, TX 76162


A-Advance Fire & Safety Inc
22607 South Dixie Hwy
Miami, FL 33170


A-Ellen Inc
807 E 12th St Suite 118
Los Angeles, CA 90021


A.C.E. Alarms, Inc.
350 Wilson Pike Circle
Suite 300
Brentwood, TN 37027


A3 Design
SK Graphics Inc dba A3 Design
1612 E 14th Street
Los Angeles, CA 90021


A3 Design
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074-1084


AA Fashion Inc
2741 S. Alameda Street
Los Angeles, CA 90058
AAA Fire & Safety Equipment Co. Inc.
6700 Guadalupe
Austin, TX 78752


AAA Fire Protection Corporation
P. O. Box 43334
Las Vegas, NV 89116-1334


ABC Appliance Repair Inc
PO Box 17482
San Antonio, TX 78217


ABC Doors of Dallas
P. O. Box 270489
Dallas, TX 75227


Abrams Artists Agency
275 Seventh Ave 26th Floor
New York, NY 10001


Absolute Angel
525 7th Ave #1710
New York, NY 10018


Absolute Angel
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Absolute Pest Management
PO Box 150923
Austin, TX 78715


Absolute Power Electrical Contractors
15384 Tradesman Drive
San Antonio, TX 78249


Absolutely Ballons
6305 Badger Lake Avenue
San Diego, CA 92119


Academy Fire Protection Inc
58-29 Maspeth Ave
Maspeth, NY 11378
Accessibility Check
10710 S. Sam Houston Pkwy. W. #240
Houston, TX 77031


Acco San Antonio
P. O. Box 90435
Chicago, IL 60696-0435


Accountemps
P.O. Box 743295
Los Angeles, CA 90074-3295


Accu-print
3503 Crosspoint
San Antonio, TX 78217


Accudata Systems, Inc
7906 N. Sam Houston Pkwy. West
Suite 300
Houston, TX 77064


Ace Food Equipment
12460 Network Blvd.
Suite # 106
San Antonio, TX 78249


Ace Mechanical
1641 Lone Star Drive
Odessa, TX 79766


Ace Music Service, LLC
1537 Woodland Hills Drive
Tyler, TX 75701


ACI Environmental Consultants
411 West Jackson Ave
Harlingen, TX 78550


Acme Brick Company
P. O. Drawer 99198
Fort Worth, TX 76199-0198


ACS Commerical Services
P.O. Box 690726
Houston, TX 77269
Active Knitwear Resources Inc.
322 S. Date Avenue
Alhambra, CA 91803


Active USA
1807 E. 48th Place
Los Angeles, CA 90058


Adam Tala Inc
733 S Spring Street
Los Angeles, CA 90014


Adams Signs
405 7th Avenue, South
Nashville, TN 37203


Adaptive Marketing Works, LLC
5353 Sunbury Rd
Westerville, OH 43082


Addicks Fire & Safety
1800 Sherwood Forest
Suite B-1
Houston, TX 77043


Addition Digital Strategies LLC
16944 Escalon Drive
Encino, CA 91436


AdImpact Corporate Signage
16620 Aston St
Irvine, CA 92606


ADP, Inc. - Box 842875
36307 Treasury Center
Chicago, IL 60694-6300


ADP, Inc. - Box 842875
P. O. Box 7247-0351
Philadelphia, PA 19170-0351


ADP, Inc. - Box 842875
PO Box 842875
Boston, MA 02284-2875
Adriatic Solutions & Processes, LTD
3709 Parkway Lane
Hilliard, OH 43026


ADT Security Services - 371878
PO Box 371878
Pittsburgh, PA 15250-7878


ADT Security Services - 672279
P. O. Box 672279
Dallas, TX 75267-2279


ADT Security Services - 951024
P.O. Box 951024
Dallas, TX 75395-1024


ADT Security Services, Inc - 371956
One Town Center Road
Boca Raton, FL 33486


ADT Security Services, Inc - 371956
One Town Center Road
Boca Raton, FL 33468-6101


ADT Security Services, Inc - 371956
P.O. Box 371956
Pittsburg, PA 15250-7956


ADT Security Services, Inc - 371956
P.O. Box 371956
Pittsburgh, PA 15250-7956


Aduro Products LLC
250 Liberty Street
Metuchen, NJ 08840


Advanced Fire Security
PO Box 668370
Pompano Beach, FL 33066


Advanced Wireless Communications
Lockbox#178
PO Box 1575
Minneapolis, MN 55480
Advantage Home Security
2005 Hwy 90 West
Castroville, TX 78052


Advantage Home Security
2005 HWY 90 WEST
Castorville, TX 78052


Advantage Rent-A-Car
P.O. Box 5-D
San Antonio, TX 78217-8064


AE Support Group
6247 Vance Jackson
San Antonio, TX 78230


AEGIS International Insurance Company
Villa Caparra 243 State Road #2
Guaynabo, PR 00966-1915


AEP Energy
PO Box 6329
Carol Stream, IL 60197


AFCO Credit Corporation
P.O. Box 4795
Carol Stream, IL 60197


Affiliate Traction
2125 Delaware Ave, Suite E
Santa Cruz, CA 95060


AFR Insurance Services
1820 Preston Park Blvd., Suite 1100
LB13
Plano, TX 75093


After Market
TerryChloe Inc. dba After Market
3775 Broadway Place
Los Angeles, CA 90007
After Market
TerryChloe Inc. dba After Market
3775 Broadway Place
Los Angelkes, CA 90007


Again Trading Corp
1239 Broadway 12 Floor
New York, NY 10001


Again Trading Corp
c/o Asiana Capital
PO Box 76327
Los Angeles, CA 90076


AGCS, LLC
AG Consulting Services
P.O. Box 780997
San Antonio, TX 78278


AGERA Energy
P.O. Box 20277
Waco, TX 76702


AICPA
P. O. Box 10069
Newark, NJ 07101-3069


Air Comm
4840 S. 35th St.
Phoenix, AZ 85040


Air Filter Sales & Service
4265 Wagon Trail Avenue
Las Vegas, NV 89118


Air Performance Services, Inc.
7435 S. Eastern Ave. #5-411
Las Vegas, NV 89123


Air Rider International Corp
18056 Rowland Street
City of Industry, CA 91748
Air Tech Air Conditioning
7805 NW 55 Street
Miami, FL 33166


Air Technicians of San Antonio
1111 Vista Valet #113
San Antonio, TX 78216


Airco Mechanical, Inc.
PO Box 9368
Austin, TX 78766-9368


aitdigital
20D Mountainview Avenue
Orangeburg, NY 10962


Al Davis Electrical Services
4746 W. Earhart Way
Chandler, AZ 85226-4665


Alamo Asian American Chamber of Commerce
P. O. Box 701494
San Antonio, TX 78270


Alamo Asian American Chamber of Commerce
P. O. Box 701494
San Antonio, TX 78277-0149


Alamo Door Systems
16358 Nacogdoches Rd
San Antonio, TX 78247


Alamo Hanger & Supply Co. Inc.
P. O. Box 891
Cibolo, TX 78108


Alamo Insurance Group
3201 Cherry Ridge Dr Suite D405
San Antonio, TX 78230


Alamo Insurance Group/Principal Fin Grou
2603 Augusta Drive Suite 1350
Houston, TX 77057
Alamo Insurance Group/Principal Fin Grou
3201 Cherry Ridge Dr Suite D405
San Antonio, TX 78230


Alamo Insurance Group/Principal Fin Grou
3201 Cherry Ridge St Suite D 405
San Antonio, TX 78230


Albert Batiste dba A Plus Upholstery
2627 S Cooper St., Ste C-17
Arlington, TX 76015


Albert Batiste dba A Plus Upholstery
2627 S Cooper ST Ste C-17
Arlington, TX 76015


Albert Uresti, M.P.A., PCC
Bexar County Tax Assessor
Vista Verde Plaza Building
233 N. Pecos La Trinidad
San Antonio, TX 78207


Albert Uresti, MPA, PCC
Bexar County Tax Assessor-Collector
PO Box 2903
San Antonio, TX 78299-2903


Albert's Auto Upholstery
837 S. General McMullen Dr.
San Antonio, TX 78237


Alert Lock & Key
P.O. Box 791383
San Antonio, TX 78279


Alfonso Gonzalez aka DJ Shdw Products
1761 Desert Gardens
El Centro, CA 92243


Alief Memorial Locksmith
10210 Westheimer
Houston, TX 77042
All About Me
2727 Long Beach Avenue
Los Angeles, CA 90058


All About Me
C/O PRIME BUSINESS CREDIT, INC
FILE 51084
LOS ANGELES, CA 90074-1084


All About Me
C/O Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


All American Transport
1590 Rollins Road
Burlingame, CA 94010


All Bright Electric
100 Snake Hill Rd
West Nyack, NY 10994


All Repair Plumbing
PO Box 7066
Fort Worth, TX 76111


All State Van Lines Relocation Inc
2000 N State Rd 7
Pompano Beach, FL 33063


All State Van Lines Relocation Inc
2000 N State Rd 7
Margate, FL 33063


All States Mall Services II
PO Box 93717
Las Vegas, NV 89193


All States Rental, Inc,.
P. O. Box 94258
San Antonio, TX 78259


All States Rental, Inc,.
P. O. Box 94258
Las Vegas, NV 78259
All Weather Coatings & Paints
3414 Sandie Lane
Edinburg, TX 78542


Allen ISD
612 E. Bethany Dr.
Allen, TX 75002


Alliance Apparel Inc
3422 Garfield Ave
City of Commerce, CA 90040


Alliance Apparel Inc
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


Alliance Construction &National Storefro



Alliance Management Svcs, Inc.
PO Box 168
Bound Brook, NJ 08805


Alliance Management Svcs, Inc.
P.O. BOX 168
Bound Brook, NJ 08805-0168


Alliance Retail & Chapco Drywall Constru



Alliance Retail & Economy Fire Protectio



Alliance Retail & Lenny's Cleaning, Pain



Alliance Retail & Liberty Insulation &Fi



Alliance Retail & Mechanical Air Masters
Alliance Retail Construction Inc.
6000 Clark Center Ave
Sarasota, FL 34238


Allied Fire Protection-SA
2003 Mykawa Road
Pearland, TX 77581


Allied Insurance
PO Box 514540
Los Angeles, CA 90051-4540


Allied Pest Management
13313 SW 124 Street
Miami, FL 33186


Allied Waste Service #841
850 E. Jefferson Pike
Murfreesboro, TN 37130


Allied Waste Services #859
PO Box 78829
Phoenix, AZ 85062-8829


Allied Waste Services #859
P.O. BOX 78829
Phoenix, AZ 85062-8829


Allure
PO Box 37664
Boone, IA 50037-4664


Almar Sales Company, Inc.
320 5th Avenue, 3rd Floor
New York, NY 10001


Almighty Movers
3110 Goose Creek
San Antonio, TX 78211


Almost Famous
270 West 38th Street 19th Floor
New York, NY 10018
Almost Famous
Wells Fargo Trade Capital Services Inc
PO Box 842674
Boston, MA 02284-2674


Almost Famous
c/o The CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Almost Famous
Attn: Marc Wasserman, CFO
270 West 38th Street
19th Floor
New York, NY 10018


Alpha Glass and Mirror Company, Inc.
8901 Sovereign Row
Dallas, TX 75247


Alpha JJ US Inc
Alpha JJ US Inc dba JJ's Fairyland
1037 Towne Ave
Los Angeles, CA 90021


Alphagraphics
9999 IH-10 West
San Antonio, TX 78230


Alternatives Plus Mfg. Ltd
PO Box 26
Shaftsbury, VT 05262


Altex Electronics, Inc.
11342 IH 35 North
San Antonio, TX 78233


Althea Costello
59 Hill Street
Mill Valley, CA 94941


Alumatec Pacific Products
1155 West 500 North
Centerville, UT 84014
Alumatek Sales
PO Box 737
Nesconset, NY 11767-0737


Always Me Clothing
Buxom USA dba Always Me Clothing
1511 Paloma St
Los Angeles, CA 90021


Aly Rose Inc.
605 E. 30th Street
Los Angeles, CA 90011


Alythea
1016 S. Towne Ave #106
Los Angeles, CA 90021


Amante Clothing
1015 Crocker Street R32
Los Angeles, CA 90021


Amber Buying
1155 S. Grand Ave. #2107
Los Angeles, CA 90015


Ambiance Apparel
2415 E. 15th Street
Los Angeles, CA 90021


Ambiance Apparel
Attn: President or General Counsel
2415 E. 15th Street
Los Angeles, CA 90021


Ambrose Upholstery Co.
2513 Buell Ave
Austin, TX 78757


Ame's Mirror & Glass
P. O. Box 42827
Austin, TX 78704


Amercian Tile Supply Inc
2244 Luna Road, Ste 161
Carrollton, TX 75006
American Bazi
807 East 12th St., Suite 106
Los Angeles, CA 90021


American Dream Clothing Inc.
1109 S. Boyle Ave
Los Angeles, CA 90023


American Dream Clothing Inc.
c/o Finance One, Inc,
PO Box 740952
Los Angeles, CA 90074-0952


American Dream Construction LLC
8954 Birkdale Ct
Orlando, FL 32819


American Express - Card



American Express - JOHN WON
ATTN: Express Mail Remittance Processing
PO BOX 650448
Dallas, TX 75265-0448


American Express Card
PO Box 650448
Dallas, TX 75265-0448


American Express Card
20500 Belshaw Avenue
Carson, CA 90746


American Express-Card
PO Box 650448
Dallas, TX 75265-0448


American Express-Card
Attn:Express Mail Remittance Processing
20500 Belshaw Avenue
Carson, CA 90746


American Fashion Accessories Inc
5500 Union Pacific Ave
Commerce, CA 90022
American Fire & Safety, Inc.
3310 E. Adams
Temple, TX 76501


American Mettle Holding dba M&L Footwear
17901 Asax Circle
City of Industry, CA 91748


American Mettle Holding dba M&L Footwear
American Mettle Holding dba M&L Footwear
17901 Asax Circle
City of Industry, CA 91748


American Pride Security Services Inc
201 E Army Trail Rd Ste 200
Bloomingdale, IL 60108


American Quality Fire & Safety, Inc.
611 E. House St.
P. O. Box 5054
Alvin, TX 77511


American Tile & Stone
P.O. Drawer 99198
Fort Worth, TX 76199


American Tile & Stone
P.O. Drawer 99198
Fort Worth, TX 76199-0198


American Typewriter & Equip.
322 West Nakoma Street
San Antonio, TX 78216


American Typewriter & Equip.
322 West Nakoma Street
San Antonio, TX 78216-2621


Americana Knit
Ophira on Terra Inc dba Americana Knit
1015 S Crocker St P-3
Los Angeles, CA 90021
Amici Accessories
39 West 37th Street, 2nd Floor
New York, NY 10018


Amici Accessories
39 West 37th Street
2 nd Floor
New York, NY 10018


Amici Accessories
39 West 37th St. 2nd Floor
New York, NY 10018


Amko Displays
7 Purcell Ct
Moonachie, NJ 07074


Amphion
10722 Edison Court
Rancho Cucamonga, CA 91730


Ana Accessories
940 Crocker St, Unit 101
Los Angeles, CA 90021


Ana Accessories
1004 Towne Ave
LOS ANGELES, CA 90021


Ana Trading
1004 Towne Avenue
Los Angeles, CA 90021


Anabel Connection
1100 San Pedro Street # H2
Los Angeles, CA 90015


Anama LLC
784 East 12th Street
Los Angeles, CA 90021


Anama LLC
C/O New Commercial Capital, Inc
P.O Box 749269
Los Angeles, CA 90074
And I Corporation
810 East Pico Blvd Suite B02
Los Angeles, CA 90021


Andrews International
PO Box 51018
Los Angeles, CA 90074-1018


Angel Jeans
1100 S. San Pedro St., A-13
Los Angeles, CA 90015


Angel Jeans
1100 S. San Pedro St
# A-13
Los Angeles, CA 90015


Angel Jeans
1100 S. SAN PEDRO ST., #A-13
LOS ANGELES, CA 90015


Angie
Star of India dba Angie
PO Box 28330
Tempe, AZ 85285


Ankit LLC
2385 NW Executive Center Drive, Ste. 100
Boca Raton, FL 33431


Ankit LLC
2385 NW Executive Center Drive
Suite 100
Boca Raton, FL 33431


Ankit LLC
C/O Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Ann's Trading Co
4461 S. Santa Fe Ave
Los Angeles, CA 90058
Ann's Trading Co
C/O THE CIT GROUP
P.O. BOX 1036
CHARLOTTE, NC 28201-1036


Ann's Trading Co
C/O The CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Annabelle
807 E. 12th Street. Ste. 139
Los Angeles, CA 90021


Annabelle
807 E. 12th Street
Ste # 139
Los Angeles, CA 90021


Annabelle
New Commercial Capital Inc
File 749269
Los Angeles, CA 90074-9269


Annabelle
c/o New Commercial Capital Inc
File 749269
Los Angeles, CA 90074-9269


Annapolis Mall, LP
PO Box 54730
Los Angeles, CA 90074


Annapolis Mall, LP
PO Box 54730
Los Angeles, CA 90074-4730


Anne Arundel County FARP
PO Box 418669
Boston, MA 02241


Anne Arundel County Maryland
Office of Finance
PO Box 427
Annapolis, MD 21401
Annes Apparel Inc.
1015 Crocker St. R19
Los Angeles, CA 90021


Annianna
1016 S. Towne Avenue #104
Los Angeles, CA 90021


ANS Leasing Inc
29142 Bernardo Way
Valencia, CA 91354


Anthony Covacevich, A.P.A.
401 Southgate Circle
Weslaco, TX 78596


Anthony Covacevich, A.P.A.
RAS#00000097
401 Southgate Circle
Weslaco, TX 78596


Antilia
1407 Broadway, Ste. 1806A
New York, NY 10018


Antilia
1407 Broadway
Suite # 1806 A
New York, NY 10018


Antilia
Sterling Factors Corporation
P.O. Box 742
New York, NY 10018


Antilia
c/o Sterling Factors Corporation
PO Box 742
New York, NY 10018


Antsy
512 7th Ave
New York, NY 10018
Antsy
Milberg Factors, Inc.
99 Park Avenue
New York, NY 10016


Antsy
c/o Milberg Factors, Inc.
99 Park Avenue
New York, NY 10016


AO Fashion Inc
5667 Mansfield Way
Bell Gardens, CA 90201


AO Fashion Inc
5667 Mansfield Way
Bell, CA 90201


Apartment & Relocation Center
11818 Wurzbach Road
San Antonio, TX 78230


Aphrodite Jeans
JNA Apparel Unlimited Inc dba Aphrodite
4076 S. Main St.
Los Angeles, CA 90037


Aphrodite Jeans
JNA Apparel Unlimited Inc
dba Aphrodite Jeans
4076 S. Main St.
Los Angeles, CA 90037


API-American Products Inc
12157 W. Linebaugh Avenue
Tampa, FL 33626


APJ Solutions LLC
1511 Gerald Street
Rockville, MD 20850


Apollo Apparel dba 1st Kiss
1407 Broadway, Ste. 2000
New York, NY 10018
Apollo Apparel dba 1st Kiss
1407 Broadway
Suite # 2000
New York, NY 10018


Apollo Apparel dba 1st Kiss
The CIT Group/Commercial Serv
PO BOX 1036
Charlotte, NC 28201-1036


Apollo Jeans
1407 Broadway, Suite 2000
New York, NY 10018


Apollo Jeans
CIT GROUP/COMMERCIAL SERVICES
P.O. BOX 1036
CHARLOTTE, NC 28201


Apollo Jeans
The CIT Group/Commercial Serv
PO Box 1036
Charlotte, NC 28201-1036


Apple Financial Services
De Lage Landen Financial
PO Box 41602
Philadelphia, PA 19101-1602


Apple Financial Services
By De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602


APPLE FINANCIAL SERVICES BY DE LAGE LAND
FINANCIAL SERVICES
DE LAGE LANDEN FINANCIAL SERVICES
PO BOX 41602
PHILADELPHIA, PA 19101-1602


Apple Latte
Bleu Page Inc. dba Apple Late
1015 S. Crocker # R37
Los Angeles, CA 90021
Apple One
P. O. Box 29048
Glendale, CA 91209-9048


Applegreen
810 E. Jefferson Blvd, Bldg A
Los Angeles, CA 90011


Applegreen
810 E. Jefferson Blvd BLDG A
Los Angeles, CA 90011


April
1100 S. San Pedro St., # I-3
Los Angeles, CA 90015


Arc Com Fabrica, Inc.
33 Ramland South
Orangeburg, NY 10962-2689


Arcadia News
3850 E. Indian School Rd., Ste. 1
Phoenix, AZ 85018


Arcadia News
3850 E. Indian School Rd
Suite 1
Phoenix, AZ 85018


ArcBest
PO Box 10048
Fort Smith, AR 72917-0048


Architechtural Fabricators Co., Inc.
1034 NE Washington Blvd.
Bartlesville, OK 74006


Architectural Design & Sign Inc
1160 Railroad St
Corona, CA 92882


Area Mechanical
12460 Network Blvd
Suite #106
San Antonio, TX 78249
Aria Clothing Inc.
942 Towne Ave., Ste 107
Los Angeles, CA 90021


Ariel, Inc.
800 E 12th Street # 103
Los Angeles, CA 90021


Arion Perfume & Beauty Inc
6417 Tri County Pkwy #100
Schertz, TX 78154


Arirang Taxi
4143 W Valencia Dr, #200
Fullerton, CA 92833


Arise Trading Inc
518 E 15th Street
Los Angeles, CA 90015


Arizona Department of Economic Security
P. O. Box 6028
Phoenix, AZ 85005-6028


Arizona Department of Revenue
Bankruptcy & Collection Enforcement
2005 North Central Avenue
Phoenix, AZ 85004


Arizona Pima County Treasurer
Personal Property Tax
240 North Stone Ave
Tucson, AZ 85701


Arlington ISD
1203 W Pioneer Pkwy
Arlington, TX 76013


Armadillo Air Conditioning & Heating
P.O. Box 242049
San Antonio, TX 78224


Arrequins Contracting Co
1901 Convent Ave
Laredo, TX 78040
Arrow Exterminator
7456 Dogwood Park
Richland Hills, TX 76118


Arrow Exterminatore
7456 Dogwood Park
Richland Hills, TX 76118


Arrowhead Direct
P.O. Box 856158
Louisville, KY 40285-6158


Art Department LA
2105 Colorado Avenue, Ste 104
Santa Monica, CA 90404


Artbox
777 E 10th Street # 304
Los Angeles, CA 90021


Arthur P. Veltman & Associates, Inc.
115 E. Travis St., Ste.635
San Antonio, TX 78205


Asamo Cosmetic International Corp.
201 Gates Road Suite A
Little Ferry, NJ 07643


ASAP Printing Solutions
310 S. 23rd Street
McAllen, TX 78501


ASAP Printing Solutions
310 s. 23rd St.
McAllen, TX 78501


Ascent Recycling and Consulting LLC
326 Seguin St
San Antonio, TX 78208


ASF Electric, Inc.
76 Hill Street
Daly City, CA 94014
Ashlee Corporation
400 US Highway 46 West 2nd Floor
South Hackensack, NJ 07606


Asia Pacific Trading Co.
5132 S. Alamdea Street
Vernon, CA 90058


Aslan Stones River, LLC
1720 Old Fort Parkway
Murfreesboro, TN 37129


Aslan Stones River, LLC
PO Box 535267
Atlanta, GA 30353-5267


Aspire Systems Consulting Pte Ltd
60, Paya Lebar Road
#80-43 Paya Lebar Square
Singapore 409051


Aspire Systems Consulting Pte Ltd
60 Paya Lebar Rd #80-43 Paya Lebar Sq
Singapore 409051
China


Associated Beach & Coulson
2329 Clyde Drive
Atlanta, GA 30341


Astek, Inc
15924 Arminta St
Van Nuys, CA 91406


Aston Models Inc
332 S. Beverly Drive, Ste 100
Beverly Hills, CA 90212


AT & T Box 5019
P. O. Box 5019
Carol Stream, IL 60197-5019


AT & T Box 5020
P. O. Box 5020
Carol Stream, IL 60197-5020
AT & T Box 5025
PO BOX 5025
Carol Stream, IL 60197-5025


AT & T Global Services Canada Co.- 9266
P. O. Box 9266 STN A
Toronto ON M5W 3M1
Canada


AT & T Long Distance Box 5017
P. O. Box 5017
Carol Stream, IL 60197-5017


AT&T
PO Box 5080
Carol Stream, IL 60197


AT&T
PO Box 5019
Carol Stream, IL 60197-5019


AT&T
PO Box 5020
Carol Stream, IL 60197-5020


AT&T
PO Box 5025
Carol Stream, IL 60197-5025


AT&T
PO Box 105262
Atlanta, GA 30349-5262


AT&T
PO Box 105068
Atlanta, GA 30348-5068


AT&T
PO BOx 105414
Atlanta, GA 30348-5414


AT&T
PO Box 5001
Carol Stream, IL 60197-5001
AT&T Box 105262
P. O. Box 105262
Atlanta, GA 30349-5262


AT&T - 5014 - Uvers
PO Box 5014
Carol Stream, IL 60197-5014


AT&T Box 105068
PO Box 105068
Atlanta, GA 30348-5068


AT&T Box 105414
PO Box 105414
Atlanta, GA 30348-5414


AT&T Box 5001
PO Box 5001
Carol Stream, IL 60197-5001


AT&T Box 5080
PO Box 5080
Carol Stream, IL 60197-5080


AT&T Global Services Canada Co.
P. O. Box 9266 STN A
Toronto Ontario
M5W 3M1


AT&T Global Services Canada Co.
P. O. Box 9266 STN A
Toronto ON M5W 3M1
Canada


AT&T Long Distance
P. O. Box 660688
Dallas, TX 75266-0688


AT&T Long Distance
P. O. Box 5017
Carol Stream, IL 60197-5017


AT&T Mobility
PO Box 6463
Carol Stream, IL 60197-6463
AT&T Mobility
PO Box 537104
Atlanta, GA 30353-7104


AT&T Mobility Box 6463
PO BOX 6463
Carol Stream, IL 60197-6463


AT&T Mobility-GA
P. O. Box 537104
Atlanta, GA 30353-7104


AT&T U-Verse
PO Box 5014
Carol Stream, IL 60197-5014


Athena Footwear
19433 San Jose Ave
City of Industry, CA 91748


Athina
Golden Y2 Inc dba Athina
1001 Towne Ave # 115
Los Angeles, CA 90021


Athina
Golden Y2 Inc bda Athina
1001 Towne Ave # 115
Los Angeles, CA 90021


Atlantic Relocation Systems
5210 Tacoma Drive
Houston, TX 77041


Atlas Sign Industries
1077 W Blue Heron Blvd
West Palm Beach, FL 33404


ATS Electric, Inc.
840 N. 52nd Avenue
Phoenix, AZ 85043
Auditions Fashion Inc.
ATTN: Accounting
770 E. Washington Blvd
Los Angeles, CA 90021


Auditions Fashion Inc.
770 E. Washington Blvd
ATTN: Accounting
Los Angeles, CA 90021


Audrey 3+1
1100 S. San Pedro St. #N-07
Los Angeles, CA 90015


Augusta
MAZU USA Inc dba Augusta
1458 S San Pedro St # L28
Los Angeles, CA 90015


Aura Fashion Inc
1740 S Los Angelels Street Suite 204
Los Angeles, CA 90015


Aurora Kingdom
Aurora Pearls, Inc.
1458 S. San Pedro St. #321
Los Angeles, CA 90015


Aurora Tri State Fire Protection
1080 Corporation Blvd.
Aurora, IL 60502


Aurora Tri State Fire Protection
1080 Corporation Blvd
Aurora, IL 60502


Austin & Associates
350 Crenshaw Blvd., Ste. A202
Torrance, CA 90503


Austin & Associates
350 Crenshaw Blvd
Suite A202
Torrance, CA 90503
Austin Police Department, Alarm Unit
PO Box 684279
Austin, TX 78768-4279


Automatic Data Processing
P.O. Box 78415
Phoenix, AZ 85062-8415


Automatic Fire Proctection Inc
P.O. Box 65143
San Antonio, TX 78265


Automatic Fire Proctection Inc
P.O. Box 65143
San Antonio, TX 78265-5143


Autoridad de Acueductor Y Alcantarillado
P.O. Box 70101
San Juan, PR 00936-8101


Autoridad De Energia Electrica De Puerto
PO Box 363508
San Juan, PR 00936-3508


Avalara Inc
Dept CH 16781
Palatine, IL 60055


Avalara Inc
Dept CH 16781
Palentine, IL 60055


Avec Collection dba Cien
1015 S. Crocker St.
Unit Q - # 03
Los Angeles, CA 90021


Avenues Mall, LLC
225 West Washington St
Indianapolis, IN 46204-3438


Avenues Mall, LLC
867550 Reliable Parkway
Chicago, IL 60686-0075
Avery Dennison - CC
15178 Collections Center Drive
Chicago, IL 60693


Avesis Third Party Administrators
3030 N Central Ave Suite 300
Phoenix, AZ 85012


Avesis Third Party Administrators
National Guardian Life Attn: Acct Rec
PO Box 53081
Phoenix, AZ 85072


Avnet Inc.
PO Box 740423
Atlanta, GA 30374-0423


Awamarr LLC
801 East Pico Blvd. #146
Los Angeles, CA 90021


AWIN Inc
PO Box 845591
Boston, MA 02284-5591


Awoo Inc
1905 E. 7th St.
Los Angeles, CA 90021


Axesory Source
11880 Community Rd
Suite #340
Poway, CA 92064


B & H Enterprises LLC
12166 Metric Blvd, Suite 358
Austin, TX 78758


B & H Enterprises LLC
2467 Embleton Dr
Lewisville, TX 75067
B & N Industries, Inc
1409 Chapin Avenue,
Second Floor
Burlingame, CA 94010


B# Sharp
1015 S. Crocker ST. #S3
Los Angeles, CA 90021


B&B South Park Mall, LLC
PO Box 934706
Atlanta, GA 61193-4706


B&E Communications LLc
2341 E, Shaw Butte Dr.
Phoenix, AZ 85028


B&H Contractors Inc.
6355 Warren Ave S.
Edina, MN 55439


B-Envied
1015 S. Crocker St. #R-16
Los Angeles, CA 90021


B-Envied
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074-1084


B-L Welding & Installation LLC
5750 Prairie Road
Von Ormy, TX 78073


Babst, Calland, Clements & Zomnir,P.C.
Two Gateway Center, 8th Floor
Pittsburgh, PA 15222


Bacon Construction Co.
1880 General George Patton Dr.
Suite 105
Franklin, TN 37067
Bacon Construction Company
Holland Contractors
1880 General George Patton Dr
Frankin, TN 37067


Bacon Construction Company
Springfield Glass Company
1880 General George Patton Dr.
Franklin, TN 37067


Bacon Construction Company
A & P Electric
1880 General George Patton Dr.
Franklin, TN 37067


Bacon Construction Company
Simplex Grinnell
1880 General George Patton Dr.
Franklin, TN 37067


Bacon Construction Company
JTJ Commercial Interiors
1880 General George Patton Dr
Franklin, TN 37067


Bacon Construction Company
D & H Electronic Systems
1880 General George Patton Dr.
Franklin, TN 37067


Bacon Constructions Company
Schmidt Plumbing Service, Inc.
1880 General George Patton Dr
Franklin, TN 37067


Bacon Constuctions Company
Rutledge Alltype Tile
1880 General George Patton Dr
Franklin, TN 37067


Bacon Contruction Company
N.R.C.
1880 General George Patton Dr.
Franklin, TN 37067
Bacon Contruction Company
Contractors Heating & Cooling
1880 General George Patton Dr.
Franklin, TN 37067


Bagel
921 Crocker St #19
Los Angeles, CA 90021


Bakersfield Lock & Safe Company, Inc.
4630 Easton Dr., Suite 8
Bakersfield, CA 93309


Bala New York Inc
134 W 29th Street Suite 1001
New York, NY 10001


Balboa Fashion LLC
777 East 10th St., Suite 123
Los Angeles, CA 90021


Ballymore Co., Inc.
Garlin Enterprises
P.O. Box 397
West Chester, PA 19381-0397


BAM Sales LLC
1407 Broadway
Suite 2006
New York, NY 10018


BAM Sales LLC
CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Banana Monkey
807 E. 12th St. #137
Los Angeles, CA 90021


Banana Monkey
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084
Banana USA
762-1 East 12th Street
Los Angeles, CA 90021


Banjul Inc
1001 S. Towne Ave #109
Los Angeles, CA 90021


Banjul Inc
C/O General Business Credit
110 E 9th Street, # A-1126
Los Angeles, CA 90079


Bank of America, N.A.
1075 Main St.
Waltham, MA 02451


Bar Chic
Bar & Chic
1458 S. San Pedro Street #L-39
Los Angeles, CA 90015


Bar Chic
Asiana Capital Inc.
P.O. Box 76327
Los Angeles, CA 90015


Barbara Fields Buying Office, Inc.
110 East 9th Street
Suite A 1289
Los Angeles, CA 90079


Barnett & Garcia



Barney's Electric
998 Holli Lane
Rockwall, TX 75087


Barraza Code Electric Inc
5049 Crossroads
El Paso, TX 79932
Basham Law Group
1545 River Park Drive Suite 205
Sacramento, CA 95815


Bashful Monster
VM Clothing Inc dba Bashful Monster
800 E 12th Street #306
Los Angeles, CA 90021


Bashu
1809 S Bonnie Brae Street
Los Angeles, CA 90006


Bass Security
PO BOX 901805
Cleveland, OH 44190-1805


Battered Women & Children's Shelter
7911 Broadway St
San Antonio, TX 78209


Bauhaus Apparel LLC
322 S Date Avenue
Alhambra, CA 91803


BCM Architectural
741 South Fulton Ave
Mount Vernon, NY 10550


BDO USA LLP
PO BOX 677973
Dallas, TX 75267-7973


BDP Technology Solutions Inc
244 North Main St
Concord, NH 03301


Be Compliant Inspections LLC



Be Cool
Davar US Inc dba Be Cool
1016 S Towne Ave #116
Los Angeles, CA 90021
Be Jewel
PRIME BUSINESS CREDIT, INC
PO Box 741084
Los Angeles, CA 90074


Be Mine NYC Inc.
19 W. 34th St Suite 806
New York, NY 10001


Be Mine NYC Inc.
c/o Rosenthal & Rosenthal, Inc.
P.O. Box 88926
Chicago, IL 60695-1926


Be.You.Tiful
807 E 12th St. #136
Los Angeles, CA 90021


Beans Group
1619 Broadway
6th Floor
New York, NY 10019


Bear Dance Inc
807 E 12th Street # 117
Los Angeles, CA 90021


Bear Dance Inc
Prime Business Credit Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Beast Fashion
L & K Footwear dba Beast Fashion
17531 Railroad St Unit F
City of Industry, CA 91748


Beautifullly
J. Madeline Inc dba Beautifully
2301 E 7th Street Unit B-110
Los Angeles, CA 90023


Beauty 21 Cosmetics Inc
2021 South Archibald Ave
Ontario, CA 91761
Beauty Creations, Inc.
BeBella Cosmetics Inc.
dba Beauty Creations, Inc.
1200 Santee St., Suite 403
Los Angeles, CA 90015


Beauty Treats Int'l Co, Inc
1232 Factory Place
Los Angeles, CA 90013


Bee Trucking, Inc.
9540 Ball Street
San Antonio, TX 78217


Beejoo USA Inc.
777 E 10th Street, Unit 111
Los Angeles, CA 90021


Beldon Roofing Company
5039 West Ave.
San Antonio, TX 78213


Belinda
1138 S. Crocker St.
Los Angeles, CA 90021


Belknap Plumbing Systems
12460 Network Blvd.
Suite #106
San Antonio, TX 78249


Bell County Tax Assessor-Collector
550 E. 2nd Avenue
Belton, TX 76513


Bell Store Equipment Co.
c/o TMS
6205 S 231ST ST
Kent, WA 98032


Bella D Inc
2731 S. Alameda Street
Los Angeles, CA 90058
Bella D Inc
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Bella Enterprise
Doris Bardales de Berry
dba Bella Enterprise
2372 Morse Ave Suite# 153
Irvine, CA 92614


Bellamie
1013 Crocker St #7
Los Angeles, CA 90021


BellSouth
P. O. Box 70529
Charlotte, NC 28272-0529


Bena J Inc
BEJA J. Inc.
File 749269
Los Angeles, CA 90074-9269


Bena J Inc
New Commercial Capital
File 749269
Los Angeles, CA 90074-9269


Benefit
1148 S. Crocker St. Unit #B
Los Angeles, CA 90021


Benefit Management Administrators
11550 IH 10 West
Suite 220
San Antonioi, TX 78230


Bereshith Inc
1100 S. San Pedro Street Suite G09
Los Angeles, CA 90015


Bergen Precision Glass Inc
452 River Drive
Garfield, NJ 07026
Berger Engineering Company
10900 SHADY TRAIL
Dallas, TX 75220


Berkeley Research Group
2200 Powell Street, Ste 1200
Emeryville, CA 94608


Berkeley Research Group LLC
2200 Powell Street, Ste 1200
Emeryville, CA 94608


Bernice C. Lee, Esq.
Shraiberg, Landau & Page, P.A.
2385 NW Executive Center Dr., #300
Boca Raton, FL 33431


Best Collection by Elias
735 E 12th Street # 113
Los Angeles, CA 90021


Best Fit International Inc
900 Canada Court
City of Industry, CA 91748


Best Fit International Inc
CIT GROUP/COMMERCIAL SERVICES
P.O. BOX 1036
CHARLOTTE, NC 28201


Best Security Industries, Inc.
755 NW 17th Avenue, Ste. 101
Delray Beach, FL 33445


Betani Footwear Inc
1250 Bixby Dr
City of Industry, CA 91745


Betani Footwear Inc
CIT Group/Commercial Services Inc
PO Box 1036
Charlotte, NC 28201-1036
Better Be
1015 Crocker St. #R-18
Los Angeles, CA 90021


Better Be
c/o Prime Business Credit Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Beulah
1031 Towne Ave
Los Angeles, CA 90021


Bexar County Sheriffs Office
3805 Farm Road
San Antonio, TX 78223


Bexar County Tax Assessor-Collector



Bexar Fire & Safety Equipment Co.
4220 S Flores St.
San Antonio, TX 78214


BFI/ACCO
400 Probandt
San Antonio, TX 78204


BG&A,LLC
933 N La Brea
4th Floor
Los Angeles, CA 90038


BGE
P.O. Box 13070
Philadelphia, PA 19101-3070


Big Star Imports
2645 Nevin Ave.
Los Angeles, CA 90011


Binee Blue Inc
1458 S. San Pedro St.
#242
Los Angeles, CA 90015
Bino Products LLC
236 5th Ave 3rd Floor
New York, NY 10001


Binswanger Glass



Biodec Growth Platform 1
PO Box 207659
Dallas, TX 75320-7659


Birch Communications
PO Box 105066
Atlanta, GA 30348


Bizz
1100 S. San Pedro St. #C4
LOS ANGELES, CA 90015


Black Zoe Entertainment LLC
6605 S Las Vegas Blvd
Las Vegas, NV 89119


Blak Atelier Inc.
4242 Arden Dr.
El Monte, CA 91731


Blanc
Seventh Day Inc dba Blanc by Sage
1013 S Crocker St. #4
Los Angeles, CA 90021


Blended Clothing Inc
14761 Califa Street
Van Nuys, CA 91411


Bleuology Denim
3110 E. East 12th Street
Los Angeles, CA 90023


Bliss Drywall
1930 N.W. 16th Ave
Pompano Beach, FL 33069
Blithe
735 E. 12th Street Suite 102
Los Angeles, CA 90021


Blossom Clothing, Inc.
110 E. 9th Street # A 804
Los Angeles, CA 90079


Blossom Footwear
12460 NETWORK BLVD. #106
San Antonio, tx 78249


Blossom Footwear
18120 Rowland Street
City of Industry, CA 91748


Blu Musiq
110 E. 9th St.
#B1013
Los Angeles, CA 90079


Blue Blush
1015 Crocker St. Unit Q20
Los Angeles, CA 90021


Blue Cross Beauty Products Inc
12251 Montague St
Pacoima, CA 91331


Blue Impus
1228 S. Pedro Street
Los Angeles, CA 90015


Blue Jeans Network
DEPT LA 24785
Pasadena, CA 91185-4785


Blue Leopard Inc
807 E 12th St Unit # 116
Los Angeles, CA 90021


Blue Plate
525 7th Ave
Suite 309
New York, NY 10018
Blue Plate
Rosenthal $ Rosenthal
P. O. box 88926
Chicago, IL 88926


Blue S
1100 S. San Pedro #H-4
Los Angeles, CA 90015


Blue S
1100 S SAN PEDRO ST # O-14
Los Angeles, CA 90015


Blue Sketch
1015 S. Crocker St
# Q-17
Los Angeles, CA 90021


Blue Sky Van Lines
6 Greenlea Drive
Pikesville, MD 21208


Blue Stream
P.O. Box 660932
Dallas, TX 75266-0932


Bluebell Collection
1001 Crocker Street #5
Los Angeles, CA 90021


Bluebonnet Electric Cooperative
1916 West San Antonio
Lockhart, TX 78644


BlueHornet Networks, Inc.
Attn:Accounts Receivable
Lockbox 88191
Chicago, IL 60695-0001


Bluemint
Galaxy Trim, Inc dba Bluemint
1105 Towne Ave., Suite 4
Los Angeles, CA 90021
Blush
1400 Broadway, Room 1413
New York, NY 10018


Blush
GMAC Commercial Credit LLC
P. O. Box 403058
Atlanta, GA 30384


Blush BJ
1015 Crocker St # S8
Los Angeles, CA 90021


BMGM
1385 Broadway
Suite# 900
New York, NY 10018


BMGM
Milberg Factors, Inc
99 Park Avenue
New York, NY 10016


BMM Inc.
1825 S Hill Street
Los Angeles, CA 90015


Bo B.K. Designs
22 W 32nd Street, 12th Floor
New York, NY 10001


Bo Bel
CB Pacific Trading Inc dba Bo Bel
735 E 12th Street # 107
Los Angeles, CA 90021


Bo Bel
C/O Finance One, Inc
File 749208
Los Angeles, CA 90074-9208


Board of Water Supply
Bob Jenkins Pest Control, Inc.
338 Breesport
San Antonio, TX 78216


Bon Ami
777 E. 12th Street, # 1-11
Los Angeles, CA 90021


Boom Boom Jeans
2945 E. 12th St
Los Angeles, CA 90023


Boom Boom Jeans
c/o CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Boom Boom Jeans
C/O THE CIT GROUP
P.O. BOX 1036
CHARLOTTE, NC 28201-1036


Borg Construction Co. Inc.
930 Morse Avenue
Schaumburg, IL 60193


Boss Facility Service Inc.
992 South 2nd Street
Ronkonkoma, NY 11779


Boston Barricade Co.
1151 19th St.
Vero Beach, FL 32960


Bosworth Papers, Inc.
P. O. Box 40905
Houston, TX 77240


Bottari Clothing
807 E 12th Street Ste #104
Los Angeles, CA 90021
Bottlette
The Propose Inc dba Bottlette
1015 S. Crocker St #R44
Los Angeles, CA 90021


Boulevard Apparel, Inc
1375 E. 6th St. #5
Los Angeles, CA 90021


Boulevard Apparel, Inc
C/O Finance One, Inc.
P O BOX 740952
Los Angeles, CA 90074-9202


Boulevard Mall
General Growth Partnership
Minneapolis, MN 55486-1661


Boulevard Mall
PO BOX 86
Minneapolis, MN 55486-1661


Boy Scouts of America
2226 NW Military Highway
San Antonio, TX 78213


Boy Scouts of America
San Antonio, TX 78249



Boyds Events
2215 N Midland Drive 5C/Midland
Midland, TX 79707


BPC Henderson LLC
PO Box 72006
Cleveland, OH 44192-0006


BPC Henderson, LLC
Terminal Tower
50 Public Square, Ste 1360
Cleveland, OH 44113-2267
Bracewell & Giuliani LLP
P. O. Box 848566
Dallas, TX 75284-8566


Brand & Label Collection Inc
747 E 10th St #408
Los Angeles, CA 90021


Brandon Shopping Center Partners, Ltd.
c/o Westfield
2049 Century Park E, 41st Fl
Los Angeles, CA 90067


Brandon Shopping Centers Partners, Ltd.
PO Box 532615
Atlanta, GA 30353-2615


Bravado International Group Merchandisin
Services Inc
1755 Broadway 2nd Floor
New York, NY 10019


Brazoria County Tax Assessor-Collector
111 E. Locust
Angleton, TX 77515


Breeze Entertainment Orlando
300 Wilshire Blvd, Ste 234
Casselberry, FL 32707


Breeze Ever Fusion Apparel
800 E. 12th #111
Los Angeles, CA 90021


Breeze Ever Fusion Apparel
C/O Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


Brewster Wallcovering Company
PO BOX 414717
Boston, MA 02241-4717
Briggs Equipment
711 N. WW White Rd.
San Antonio, TX 78219


Bright House Networks
P.O. Box 31710
Tampa, FL 33631-3710


Bright Pink
670 N. Clark St, Ste 2
Chicago, IL 60654


Brightedge Technologies Inc
989 E. Hillsdale Blvd, Ste 300
Foster City, CA 94404


Brilliant Elegance LLC
2314 Norma Dr
Mission, TX 78574


Brink's Incorporated
P.O. Box 101031
Atlanta, GA 30392-1031


Brink's Incorporated - LA
File No. 52005
Los Angeles, CA 90074-2005


Brinks Home Security-do not use
File No. 52005
Los Angeles, CA 90074-2005


Brion Enterprises, Inc.
1545 Prudential Drive
Dallas, TX 75235


Broadway Bank
12460 Network Blvd Ste #106
San Antonio, TX 78249


Brockette David Drake, Inc
4144 North Central Exwy
Suite 1100
Dallas, TX 75204
Brooke English
5640 Frankin Ave #105
Los Angeles, CA 90028


Brothers 3 Communications, Inc.
8239 W. Mulberry Drive
Phoenix, AZ 85033


Broward County Tax Collector
115 S. Andrews Avenue
Room A-100
Fort Lauderdale, FL 33301


Broward County Tax Collector
115 S. Andrews Ave Rm A-100
Fort Lauderdale, FL 33301


Broward Mall LLC
Attn: Accts Receivable
c/o Bank of America, File 51066
Los Angeles, CA 90074


Broward Mall, LLC
c/o Westfield
2049 Century Park E, 41st Fl
Los Angeles, CA 90067


Brownsville GMS LTD
PO Box 8518
Brownsville, TX 78526-8518


Brownsville Police Department
Alarm Permit Section
600 East Jackson St
Brownsville, TX 78520


Bryan's House
5940 Forest Park
Dallas, TX 75235


BT Video, Inc. d/b/a C L T V
PO BOX 540365
Dallas, TX 75354-0365
Budget Blinds of La Vernia
P.O. Box 1448
La Vernia, TX 78121


Budget Van Lines Inc
5150 Wilshire Blvd, Ste 400
Los Angeles, CA 90036


Bug Off Pest Control
2020 Nolana
McAllen, TX 78504


Building Specialties
12460 Network Blvd.
Suite # 106
San Antonio, TX 78249


BYMM Corporation DBA KleanColor
12801 Busch Place
Santa Fe Springs, CA 90670


C & H Distributors, LLC
770 South 70th Street
PO BOX 14770
Milwaukee, WI 53214


C & H Distributors, LLC
22133 Network Place
Chicago, IL 60673-1133


C T Corporation
PO Box 4349
Carol Stream, IL 60197-4349


C-Life Group Ltd
1385 Broadway, Suite 300
New York, NY 10018


C. Luce Inc dba TCEC
1016 Towne Ave Unit 108
Los Angeles, CA 90021
C. O. Company International
26 Richardson St.
Toronto ON M5A 4J9
Canada


C.H. Robinson Worldwide, Inc
PO BOX 9121
Minneapolis, MN 55480-9121


C.M.R.
9550 Spring Green BLVD
Suite 408-102
Katy, TX 77494


Cadence Credit Partners LLC
299 Park Ave, 6th Floor
New York, NY 10171


CADIENT, LLC
Dept 3949, PO Box 123949
Dallas, TX 75312-3949


CADIENT, LLC
2021 McKinney Ave, Suite 1200
Dallas, TX 75201


Caibae, Inc
800 E. 12th Street, Unit 305
Los Angeles, CA 90021


Cal Floor
15630 S. Figueroa St.
Gardena, CA 90248


Cal Lighting
PO Box 1637
Chino, CA 91708


Cala Products
Shin's Trading Co. Inc.
dba Cala Products
3121 S. Main St
Los Angeles, CA 90007
Caleb Taronji dba DJ K-LEB
Urb Villa Prades Calle
Francisco P. Cortes 685
Rio Piedras, PR 00924


California Chamber Of Commerce
P.O. BOX 526020
Sacramento, CA 95852


California State Disbursement Unit
PO BOX 989067
West Sacramento, CA 95798-9067


California Stitch Inc.
110 E 9th Street Suite 369
Los Angeles, CA 90079


CallisProfessional Services LLC
435 Isom Road, Ste 214
San Antonio, TX 78216


Cals Collection
1122 Crocker St.
Los Angeles, CA 90021


Cameo
726 E. 12th Street #110
Los Angeles, CA 90021


Cameron Appraisal District
P.O. BOX 1010
San Benito, TX 78586


Cameron County Clerk
964 E. Harrison St., Ste. 213
Brownsville, TX 78520


Cameron County Tax Assessor - Collector
PO Box 952
Brownsville, TX 78522


Cantata
726 East 12th St, Suite 102
Los Angeles, CA 90021
Cape Robbin Inc
1943 West Mission Blvd
Pomona, CA 91766


Cape Robbin Inc
C/O Hana Financial
Dept. LA 24406
Pasadena, CA 91185-4406


Capella Apparel Co.
3288 E. Vernon Ave.
Vernon, CA 90058


Capitol Hardware
Department 77-52253
Chicago, IL 60678-2253


Capitol Hardware
L&P Financial Services Co.
C/O Bank of America
Atlanta, GA 30384-8747


Capitol One



CapSpecialty
P.O. Box 5900
Madison, WI 53705


Caramela Inc
807 E. 12th St. #128
Los Angeles, CA 90021


Career Builder, Llc.
13047 COLLECTION CENTER DR.
Chicago, IL 60693


Career Group Inc
10100 Santa Monica Blvd, Ste 900
Los Angeles, CA 90067-4100


Career Management
197 Route 18
East Brunswick, NJ 08816
Caribbean Computers and Cables
RR #6 Box 9554
San Juan, PR 00926


Caribbean Construction Group
PO Box 10578
San Juan, PR 00922


Caribbean Queen dba Cashmere Knit
1128 S. Crocker St
Los Angeles, CA 90021


Carlson Jpm Store Fixtures
NW 7334
P.O. BOX 1450
Minneapolis, MN 55485


Carmin
1013 Crocker Street #7
Los Angeles, CA 90021


Carnegie Fabrics, Inc.
110 North Centre Avenue
P. O. Box 7778
Rockville Centre, NY 11570


Carolina Collections
1100 S. San Pedro St. C-9
Los Angeles, CA 90015


Carrier Credit Services Inc
5350 W. Hillsboro Blvd, ste 107
Coconut Creek, FL 33073-4396


Carrier Sales & Distribution, LLC
2540 W. Copans Rd
Pompano Beach, FL 33069


Caruso Turley Scott Inc
1215 W. Rio Salado
Suite # 85281
Tempe, AZ 85281
Casalee Apparel DBA Bube
807 E 12th Street
Unit # 144
Los Angeles, CA 90021


Cascade Coil Drapery, Inc.
19505 SW 90th Court
Tualatin, OR 97062


Casting LA
1015 Crocker ST R15
Los Angeles, CA 90021


Castle Design & Fabrication
145 S.Glenoaks Blvd. #407
Burbank, CA 91502


Catalyst Technology Group, Inc.
P. O. Box 71602
Columbus, OH 43271-4602


Catamount Constructors Inc
4630 North Loop 1604 West, Ste 130
San Antonio, TX 78249


Cazzola Services
P.O. Box 181180
Austin, TX 78718


CB Clothing, Inc.
706 E. 32nd Street, # 102
Los Angeles, CA 90011


CB Clothing, Inc.
C/O Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


CBL & Associates Properties, Inc.
Attn: Vernell H. Mobley, Paralegal
2030 Hamilton Pl Blvd; Ste 500
Chattanooga, TN 37421
CBL SM-Brownsville LLC
2370 N Expressway
Brownsville, TX 78526


CBL SM-Brownsville, LLC
2030 Hamilton Place Blvd
Ste 500
Chattanooga, TN 37421-6000


CBL SM-Brownsville, LLC
Sunrise Mall, CBL#0608
PO Box 955607
St. Louis, MO 63195-5607


CBRE
LCG Stout Drive, LLC
250 W Nottingham, Suite 115
San Antonio, TX 78209


CC Apparel (Chris Carol)
1511 S. Grande Vista Ave
Los Angeles, CA 90023


CC Apparel (Chris Carol)
Hana Financial Inc.
File NO# 50516
Los Angeles, CA 90074


CCLine
1124 S Crocker Street
Los Angeles, CA 90021


CDW Direct
PO Box 75723
Chicago, IL 60675-5723


Ce Ci Jewelry Inc.
222 S. Dean Street
Englewood, NJ 07631


Cecico Town
Hana Financial, Inc
Dept. LA 24406
Pasadena, CA 91185-4406
Cefian
777 E. 12th St.
Unit # 1-7
Los Angeles, CA 90021


Cegid Corporation
2701 Loker Avenue, W, Ste 240
Carlsbad, CA 92010


Celebrity Pink
2253 SAYBROOK AVE
COMMERCE, CA 90040


Celebrity Pink
C/O Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Celestine (Angelika Schubert Inc) dba
1548 16th Street
Santa Monica, CA 90404-3319


Celine by Champion (Klaxons)
781 E 14th Place
Los Angeles, CA 90021


Cemi Ceri
1182 S. Crocker St.
Los Angeles, CA 90021


Cemi Ceri
C/O Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


Centage Corporation
24 Prime Parkway, Suite 202
Natick, MA 01760


Center Stage Productions
20-10 Maple Avenue
Building 31C
Fair Lawn, NJ 07410
Central Market Houston
3815 Westheier Rd.
Houston, TX 77027


Central Mills Inc. DBA Freeze
1400 Broadway 16th Floor
New York, NY 10018


Central Mills Inc. DBA Freeze
Rosenthal & Rosenthal
1370 Broadway
New York, NY 10018


Centre Builders Inc.
2901 W. MacArtur Blvd., # 113
Santa Ana, CA 92704-6922


Century Link - 2961
P.O Box 2961
Phoenix, AZ 85062-2961


Century Link - 2961
P. O. Box 2961
Phoenix, AZ 85062-2961


Century Link - 4300
P. O. Box 4300
Carol Stream, IL 60197-4300


Century Link - 660068
P. O. Box 660068
Dallas, TX 75266-0068


Century Link - 91155
PO Box 91155
Seattle, WA 98111-9254


Century Link- 29040
PO Box 29040
Phoenix, AZ 85038-9040


CenturyLink
PO BOX 29040
Phoenix, AZ 85038-9040
CenturyTel
P.O. Box 6001
Marion, LA 71260-6001


Cerise Designs Corp.
1239 Broadway Suite 1608
New York, NY 10001


Certegy Check Services, Inc.
P.O. Box 30038
Tampa, FL 33630-3038


Certified Retail Solutions
One Quality Way
Dover, NH 03820


Cesem
754-1 E. 12th Street
Los Angeles, CA 90021


CEST TOI
1015 S. Wall Street
Suite 103
Los Angeles, CA 90015


CEST TOI
C'est Toi
1015 s wall street
LOS ANGELES, CA 90015


CFSE
Professional Office Park-Repart Loyola
Calle san Roberto No. 100
San Juan, PR 00926


CG Intimates, LLC
1385 Broadway
Fl 16
New York, NY 10018


CG Intimates, LLC
Cit Group/Commerical
PO Box 1036
Charlotte, NC 28201-1036
Chain & Fantasia
19 Wysocki Place
Hackensack, NJ 07605


Chain Store Maintenance Inc
P.O. Box 2008
Attleboro, MA 02703


Champion Energy Services, LLC
1500 Rankin Rd, Suite 250
Houston, TX 77073


Charlestone Co. Ltd.
2209 West 190th St.
Torrance, CA 90504


Charlie's Plumbing Services
P. O. Box 778
Edinburg, TX 78540


Charter Communications
Box 223085
Pittsburgh, PA 15251


Chase Bank



Chase Card Servicers
PO Box 94014
Palatine, IL 60094-4014


Chase P Card
P. O. Box 15918, Mail Suite DE1-1404
Wilmington, DE 19850


Chase P Card
P. O. Box 4475
Carol Stream, IL 60197-4475


Chase Visa
Cardmember Service
P.O. Box 94014
Palatine, IL 60094
Chateau International Inc.
188 Whitman Ave
Edison, NJ 08817


Cheeky
KPT Corporation dba Cheeky
1100 S. San Pedro St Suite A10
Los Angeles, CA 90015


Cherish
1016 Towne Ave
Suite # 103
Los Angeles, CA 90021


Cherish Fashions dba Real Underwear
183 Madison Ave. Suite 419
New York, NY 10016


Cherish Fashions dba Real Underwear
Rosenthal & Rosentahl, Inc
PO BOX 88926
Chicago, IL 60695-1926


Cherry Mellow Inc
777 East 12th Street Unit 1-6
Los Angeles, CA 90021


Chester Turck
1675 West 49th Street
Store #1128
Hialeah, FL 33012


Chetu, Inc
3350 SW 148th Ave
Miramar, FL 33027


Chicways
Dygarni Inc DBA Chicways
1173 Crocker St.
Los Angeles, CA 90021


Chipman Design Architecture Inc
2700 S. River Rd, Suite 400
Des {;aomes, IL 60018
Chiqle
1100 S. San Pedro St Ste C3
Los Angeles, CA 90015


Chiqle
1100 S. San Pedro, Suite C3
Los Angeles, CA 90015


CHL Trading
1355 S. Main St
Los Angeles, CA 90015


Chloah
Chloe & Hannah Inc dba Chloah
1015 S Crocker St Unit S-10
Los Angeles, CA 90021


Choate, Hall & Stewart LLP
Attention: John F. Ventola, Esq.
2 International Place
Boston, MA 02110


Chocolate Jewellery.com
10W 33RD STREET #230
New York, NY 10001


Chocolate U.S.A.
1150 Crocker St.
Los Angeles, CA 90021


Chocolate U.S.A.
1150 CROCKER ST
Los Angeles, CA 90021


Chocolate U.S.A.
1150 S. Crocker St.
Los Angeles, CA 90021


Chocolate U.S.A.
Attn: President or General Counsel
1150 Crocker St.
Los Angeles, CA 90021
Choice Alarm
P.O. BOX 74040
Los Angeles, CA 90004


Christina Flores
Flores, Flores & Canales, PLLC
5517 McPherson, Ste. 14
Laredo, TX 78041


Chroma Tale
M-Textile Corporation dba Chroma Tale
1142 S. Crocker St
Los Angeles, CA 90021


Chubb & Son
PO BOX 382001
Pittsburgh, PA 15250-8001


Ci Sono
1536 S. Alameda St
Los Angeles, CA 90021


Ciel
807 E. 12th Street, #104
Los Angeles, CA 90021


Ciel



Cielo
1100 S. San Pedro # 13
Los Angeles, CA 90015


Cielo Vista Mall-Storage
8401 Gateway Blvd. W.
El Paso, TX 79925


CII Resources Management Inc
PO Box 11992
San Juan, PR 00922-1992


Cilla Collection Inc
1001 E. 7th Street #C
Los Angeles, CA 90021
Cingular
P.O. Box 650574
Dallas, TX 75265-0574


Cintas Corp
7700 Bent Branch Dr., Suite 130
Irving, TX 75063


Cintas Corp
P.O. Box 631025
Cincinnati, OH 45263-1025


Cintas Document Management
P. O. Box 633842
Cincinnati, OH 45263


Cintas Fire Protection
PO Box 636525
Cincinnati, OH 45263-6525


Cintas Managed Solutions
400 West Main Street, Suite 300
Riverhead, NY 11901


Cisco - Eagle Inc.
Department 1225
Tulsa, OK 74182


Cisco Capital
PO Box 742927
Los Angeles, CA 90074-2927


Cisco Capital Systems
PO Box 41602
Philadelphia, PA 19101


Cisco Systems Capital Corp.
PO Box 41602
Philadelphia, PA 19101


Cisco Systems Capital Corporation
170 W. Tasman Drive, MS SJ13-3
San Jose, CA 95134
Cisco Systems Capital Corporation
1111 Old Eagle School Road
Wayne, PA 19087


Cisco Systems Capital Inc.
P. O. Box 742927
Los Angeles, CA 90074-2927


Cisco WebEx, LLC
16720 Collections Center Drive
Chicago, IL 60693


Citi Bank
ATTN:Express Mail Remit Process
6716 Grade Lane Bldg 9, Ste 910
Louiseville, KY 40213


Citrus Park Mall Owner, LLC
c/o Westfield
2049 Century Park E, 41st Fl
Los Angeles, CA 90067


Citrus Park Mall Owner, LLC
PO Box 743661
Los Angeles, CA 90074-3661


City & County of Honolulu



City Lighting Products
204 Douglas Road
Sewickly, PA 15143


City Logistics & Transportation Inc
PO Box 894833
Los Angeles, CA 90189


City of Arlington
Mail Stop: 07-0100
PO BOX 90231
Arlington, TX 76004-3231


City of Austin
P. O. Box 1088
Austin, TX 78767
City of Calexico
Business Licenses
608 Heber Ave
Calexico, CA 92231-2840


City of Chandler
Licensing, Tax and Utility Sev
Mail Stop 401
Chandler, AZ 85244-4008


City of Chicago
8212 Innovation Way
Chicago, IL 60682-0082


City of Chicago - Dept of Finance
Chicago Department of Finance
City Hall, Room 107
Chicago, IL 60602


City of Concord
Business License Dept
1950 Parkside Drive MS-06
Concord, CA 94519


City Of Coral Springs
10300 NW 11th Manor
Coral Springs, FL 33071


City of Daly City
Business License Division
333 - 90th Street
Daly City, CA 94015


City of Doral
8401 NW 53rd Terrace
Doral, FL 33166


City Of Eagle Pass
Mary P. Ramirez-Tax Assessor
100 South Monroe
Eagle Pass, TX 78852


City of Eagle Pass
Tax Office
100 S. Monroe St.
Eagle Pass, TX 78852
City of Eagle Pass Tax Office



City of El Centro
City Business License Application
Department of Finance
El Centro, CA 92244


City of El Paso Tax Office



City Of Escondido
201 North Broadway
Escondido, CA 92025-2798


City Of Fort Worth
Fire Department Revenue Group
505 W Felix st
Fort Worth, TX 76115


City of Franklin



City of Grapevine
200 S. Main St.
Grapevine, TX 76051


City of Harlingen
118 E. Tyler Ave.
Harlingen, TX 78550


City Of Henderson
Business License Division
PO Box 95050
Henderson, NV 89009-5050


City Of Henderson
Finance Department
Business License Division
Henderson, NV 89009-5007


City of Hialeah
501 Palm Avenue
Hialeah, FL 33010
City of Hialeah
Business Tax Division
PO Box 918661
Orlando, FL 32891-8661


City of Hialeah Fire Prevention
P. O. Box 919000
Orlanddo, FL 32891-9000


City of Houston
PO Box 1562
Houston, TX 77251


City of Houston
Sign Administration
PO Box 2688
Houston, TX 77252-2688


City of Jacksonville
214 N. Hogan St, Attn: Art Barthlow
Ed Ball Building Rm 237
Jacksonville, FL 32202


City of Jacksonville - Duval St
Ed Ball Building
214 Hogan St. North, 2nd Floor
Jacksonville, FL 32202


City of Katy
901 Ave. C
Katy, TX 77493


City of Katy
Charlie Shafer, CTA A/C
5718 Second Street
Katy, TX 77493


City Of Killeen
PO Box 1329
Killeen, TX 76540


City of LA Business Tax
Office of Finance
P. O. Box 513996
Los Angeles, CA 90051-3996
City of Laguna Beach
505 Forest Avenue
Laguna Beach, CA 92651-2394


City of Laredo
1110 Houston St.
Laredo, TX 78042


City of Laredo
PO Box 6548
Laredo, TX 78042


City Of Laredo Tax Department
PO Box 6548
Laredo, TX 78042-6548


City of Las Cruces
Attn: Business Registration
PO Box 20000
Las Cruces, NM 88004


City of Las Vegas - Licensing
Dept of Planning, Bus Licensing
PO Box 748018
Los Angeles, CA 90074-8018


City of Los Angeles
Office of Finance
P. O. Box 53200
Los Angeles, CA 90053-0200


City of Lubbock
1625 13th St., Suite 106
Lubbock, TX 79401


City of McAllen
1300 Houston Ave.
McAllen, TX 78501


City of McAllen
Martha Guel, CTA
PO Box 220-311 North 15th
McAllen, TX 78505-0220
City Of McAllen Tax Office
Rebecca M. Grimes, RTA/RTC
PO Box 220-311 N. 15th
McAllen, TX 78505-0220


City Of Mesquite



City of Milpitas
Attn: Finance Dept.
455 E. Calaveras Blvd.
Milpitas, CA 95035


City of Murfreesboro
PO Box 1139
Murfreesboro, TN 37133-1139


City of National City
Business License Division
1243 National City Blvd
National City, CA 91950


City of Pasadena
175 N. Garfield Ave.
Pasadena, CA 91109


City of Plano
1520 Avenue K
Suite 140
Plano, TX 75086


City of Plantation
PO Box 19270
Plantation, FL 33318


City of San Antonio Alarms Office
Alarms Investigation Office
P.O. Box 839948
San Antonio, TX 78283


City of San Antonio Police Department
Alarms Investigation Office
315 S Santa Rosa
San Antonio, TX 78207
City of San Diego-Dept Svc
Development Services
1222 First Avenue
San Diego, CA 92101-4154


City of Sunrise
Local Business Tax Receipt Div.
1601 NW 136 Ave, Bldg A
Sunrise, FL 33323


City of Sunrise
P. O. Box 452048
Sunrise, FL 33345


City of Sweetwater
Building & Zoning Dept.
1701 NW 112 Ave, #102
Sweetwater, FL 33174


City of Sweetwater
Code Compliance
1701 NW 112 Ave, #103
Sweetwater, FL 33174


City of Tampa
Business Tax Division
PO Box 2200
Tampa, FL 33601-2200


City of Torrance
3031 Torrance Blvd
Torrance, CA 90509-2970


City of Torrance
Attn: Business License Division
3031 Torrance Blvd
Torrance, CA 90503


City of Tucson
201 N Stone Avenue, 1st Floor
Tucson, AZ 85701


City Treasurer - Bus Tax
Business Tax
PO Box 121536
San Diego, CA 92112
Clara Story Inc.
800 E 12th Street # 102
Los Angeles, CA 90021


Clark County Assessor
500 S. Grand Central Pkwy., 2nd Floor
PO Box 551401
Las Vegas, NV 89155-1401


Clark County Building Department



Clark County Business License
Box 551810
500 S Grand Central Pkwy FL 3
Las Vegas, NV 89155-4502


Clarke Kent Plumbing Inc
1408 W. Ben White Blvd
Austin, TX 78704


Clarkstown Building Inspector
10 Maple Avenue
New City, NY 10956


Claro
PO Box 70366
San Juan, PR 00936-8366


Clay Apparel
830 Fairview Ave #G
Arcadia, CA 91007


Clay Apparel
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


Clean Maintenance
P.O. BOX 33122
Las Vegas, NV 89133


Clear Channel
PO Box 847327
Dallas, TX 75284-7327
Clear Channel Broadcasting Inc
Attn: Lauren Taylor
340 Townsend St.
San Franciso, CA 94107


Clear Channel Broadcasting Inc
3202 N.Oracle Rd
Tucson, AZ 85705


Clear Channel Nashville
55 Music Square West
Nashville, TN 37203


Clear Channel Raio Dallas
14001 N. Dallas Parkway, Ste 3
Dallas, TX 75240


Clear Glass San Antonio
4845 GoldField, Suite @119
San Antonio, TX 78218


Clear North Technologies
3650 Annapolis Lane N. #110
Plymouth, MN 55447


Clearview
5205 Prospect Road #135-160
San Jose, CA 95129


Clearview Alliance
21701 Stevens Creek Blvd #2922
Cupertino, CA 95015


Clearview Cleaning Contractors
6440 S.W 42nd Street
Davie, FL 33314


Clearview Services, Inc.
17170 Jordan #303
Selma, TX 78154


Clemco Elite Standard Systems
8768 Hellman Ave
Rancho Cucamonga, CA 91730-4418
Cleo Apparel
1901 E 55th Street
Vernon, CA 90058


Clerk of Circuit Court (244-ANA)
Robert P. Duckworth
8 Church Circle, Room H-101
Annapolis, MD 21404


Clerk of Circuit Court (251-WHE)
Barbara H. Meiklejohn
50 Maryland Ave, Room 1300
Rockville, MD 20850


Clerk of Courts - Miami
Clerk of Courts
Code Enforcement
Miami, FL 33128-1981


Clingers Inc.
Yongsan Jin dba Clingers, Inc.
1015 S Crocker St. R-39
Los Angeles, CA 90021


CLM Construction, Inc.
213 Village Trail
McHenry, IL 60050


CMRS-TMS
PO BOX 0527
Carol Stream, IL 60132-0527


CMS Maintenance
5009 E. Washington Street
Suite 210
Phoenix, AZ 85034


Cna Insurance
P.O. BOX 790094
Saint Louis, MO 63179-0094


CNC New York Corp
224 West 30th St., # 401
New York, NY 10001
CNL International
6600 Artesia Boulevard
Buena Park, CA 90620


Co-Pack, Inc.
150 W. Carob Street
Compton, CA 90220


Coast To Coast
P.O. Box 2418
North Hills, CA 91393-2418


Coat of Arms Contracting
1809 Sharon Drive
Corinth, Tx 76210


Coco Avante
JD Avante dba Coco Avante
1015 S. Crocker Street R-20
Los Angeles, CA 90021


Cocolove Apparel, Inc
1156 S. Crocker St
Los Angeles, CA 90021


CODE 22 inc.
6175 Northbelt Pkwy NW # B
Norcross, GA 30071


Codigo
1016 Towne Ave. Unit 122
Los Angeles, CA 90021


Cokinos Bosien & Young (SA)
1221 Lamar Street, 16th Floor
Houston, TX 77010


Colette Collection, Inc.
721 E 12th St #5
Los Angeles, CA 90021


Collin Creek Mall
SDS-12-2766
P. O. Box 86
Minneapolis, Mn 55486-2766
Colon Maufacturing Inc
1019 S San Julian St.
Los Angeles, CA 90015


Colonial Supplement Insurance
P. O. Box 903
Columbia, SC 29202-0903


Color & Color Inc
844 6th Ave., STE #405
New York, NY 10001


Color 5 Trading
Jian Li dba Color 5 Trading
1188 S.San Pedro St.#A
Los Angeles, CA 90015


Color Mix
12137 Valliant
San Antonio, TX 78249


Color Story Textile Inc
1140 _ 1142 S. Crocker St.
Los Angeles, CA 90021


Color Swatch
C & E Apparel Inc dba Color Swatch
1100 S San Pedro St Ste A-3
Los Angeles, CA 90015


Color Thread
Damore Universal Inc dba Color Thread
807 E 12th Street Unit 130
Los Angeles, CA 90021


Colorado Electric Supply



Columbus
Montana Accessories dba Columbus
120 W. 31st Street, 6th Floor
New York, NY 10001
Columbus
120 W. 31st Street, 6th Floor
New York, NY 10001


Comal Mechanical



Comcast - Ca
PO Box 60533
City of Industry, CA 91716


Comcast - Charlotte
PO Box 71211
Charlotte, NC 28272


Comcast - Dallas
PO Box 660618
Dallas, TX 75266


Comcast - GA
Atlanta, GA 30348



Comcast - GA
PO Box 530098
Atlanta, GA 30353-0098


Comcast - Seattle
PO Box 35170
Seattle, WA 98124-5170


Comcast Cable - PA
PO Box 3005
Southeastern, PA 19398-3005


Comcast Cable - PA
PO Box 35170
Seattle, WA 98124-5170


ComEd
P. O. Box 6111
Carol Stream, IL 60197-6111
Comerica Bank
4200 S. Cooper St.
Arlington, TX 76015


Comfort Suites
5130 Vantage Way
San Antonio, TX 78249


Comfort Systems USA Strategic Accounts L
2655 Fortune Circle West
Suite E
Indianapolis, IN 46241


Comfort Technologies, LLC
P.O. Box 150434
Arlington, TX 76015


Comfort-Air Engineering, Inc.
11403 Jones-Maltsberger Rd.
San Antonio, TX 78216


Comfort-Air Engineering, Inc.
2939 Mossrock, Suite 220
c/o The Phoenix Recovery Group
San Antonio, TX 78230


Comme USA Inc
1001 Towne Ave # 106
Los Angeles, CA 90021


Commerce Bank
P.O. BOX 846451
Kansas City, MO 64184


Commercial Construction
4912 Shell Road Suite A
Virginia Beach, VA 23455


Commercial Contractors Inc
16745 Comstock Street
Grand Haven, MI 49417


Commercial Millworks, Inc.
1120 South Hughey Avenue, Suite A
Orlando, FL 32806
Commission Junction LLc
Lockbox#774140
350 East Devon Avenue
Itasca, IL 60143


Commissioner of Taxation & Finance
77 Boradway, Suite 112
Buffalo, NY 14203


Commonwealth Lounge
112 East Commonwealth
Fullerton, CA 92832


Commonwealth Supply Chain Advisors
PO Box 19515
Indianapolis, IN 46219


Communication Resources Inc
7510 W Mississippi Avenue, Ste 220
Lakewood, CO 80226


Communication Technology Service
33 Locke Drive
Marlborough, MA 01752


Compass Insurance Agency, Inc.
7550 IH 10 West
Suite 700
San Antonio, TX 78229


Complete Carpet Restoration
CCR
10308 Grizzly Creek St
Las Vegas, NV 89178


Comptroller of Maryland
Revenue Administration Division
110 Carroll Street
Annapolis, MD 21411-0001


Computer Solutions
P O Box 1847
San Antonio, TX 78297-1847
Comsys Servies, LLC
P. O. Box 60260
Charlotte, NC 28260


Concept by Clare
IWS Inc dba Concert by Clare
2455 E 27th Street
Vernon, CA 90058


Concept by Clare
C/O Hana Financial
Dept. LA 24406
Pasadena, CA 91185-4406


Connie Son
777 E. 12th St. #305
Los Angeles, CA 90021


Consolidated Communications
P. O. Box 66523
Saint Louis, MO 63166-6523


Consolidated Plastics Company
8181 DARROW ROAD
Twinsburg, OH 44087


Contempo
Justin Taylor Inc. dba Contempo
1458 S San Pedro St #209
Los Angeles, CA 90015


Continental Textiles Manchester Ltd.
S Beach Longford Trading Este Thomas St
Manchester Stretford M32 0JT
United Kingdom


Contra Costa County Fire Protection Dist
2010 Geary Road
Pleasant Hills, CA 94523


Contra Costa County Tax Collector
625 Court Street, Room 100
Martinez, CA 94553
Contract Datascan, LP
2210 Hutton Dr.
Suite 100
Carrollton, TX 75006


Control Building Servie, Inc.
333 Meadowlands Parkway
Secaucus, NJ 07084


Conveying Solutions
P. O. Box 1198
Winder, GA 30680


Cook County Treasurer's Office
118 N. Clark St., Rm. 112
Chicago, IL 60602


Cool Springs Upholstery
1120 Harpeth Industrial Ct
Franklin, TN 37064


Coolsprings Mall, LLC
c/o CBL & Assoc.Mgmt.,Inc., Attn: Chief
2030 Hamilton Place Blvd., Ste 500
Chattanooga, TN 37421-6000


CoolSprings Mall, LLC
PO Box 745006
Atlanta, GA 30353-5006


Coolsprings Mall, LLC
c/o CBL & Assoc.Mgmt.,Inc.,
Attn: Chief Legal Officer
2030 Hamilton Place Blvd., Ste 500
Chattanooga, TN 37421-6000


Cooperativa CIAPR



Coral Springs Improvement District
10300 NW 11th Manor
Coral Springs, FL 33071
Coral-CS Ltd Associates
867520 Reliable Parkway
Chicago, IL 60686-0075


Coral-CS Ltd. Associates
225 West Washington St
Indianapolis, IN 46204-3438


Cornell Smith & Mierl, L.L.P
1221 S. MoPac Expwy.,
Suite 330
Austin, TX 78746


Cornerstone Hotel Group
Attn: David Lee
3401 E. University Dr.
Phoenix, AZ 85034


Corporacion del Fondo del Serguro del Es
E-43 Alamo Drive
Urb. El Alamo
Guaynabo, PR 00969


Cosco Restaurent Furniture
2846 Farimont Avenue
La Crescenta, CA 91214


Cosmetic Industries, Inc.
13489 Slover Ave
Fontana, CA 92337


Cotterman Company
130 Seltzer Road
PO Box 168
Croswell, MI 48422-0168


Cotton Candy
735 E 12th Street, Suite 103
Los Angeles, CA 90021


Cotton Emporium Inc
70-17 83rd Street 2nd Floor
Glendale, CA 11385
Cotton Express
1407 Broadway
Suite # 1807
New York, NY 10018


Cotton Express
c/o CIT Group
PO Box 1036
Charlotte, NC 78201


Countess
Hyun Sun Corporation dba Countess
777 E 10th Street Suite 116
Los Angeles, CA 90021


County of Los Angeles
Department of Agricultural Commissioner
11012 S Garfield Avenue
South Gate, CA 90280


County of San Diego
Dept of Agriculture, Weights & Measures
9325 Hazard Way, Suite 100
San Diego, CA 92123-1217


County of Santa Clara
County Government Center
70 West Hedding Stree, East Wing
San Jose, CA 95110-1767


Courage Clothing Co
1407 Broadway
Suite 3604
New York, NY 10018


Courage Clothing Co
Coface Credit Management North
PO BOX 10172
Uniondale, NY 11555-1017


Court Reporters Clearinghouse, Inc.
1225 North Loop West, Suite 32
Houston, TX 77008
Court-Ordered Debt Collections
State of California
Franchise Tax Board
Rancho Cordova, CA 95741-1328


Courter Company
Attn: Mark/Hal
5373 W. 79th Street
Indianapolis, IN 46269


Cox Business
PO Box 53262
Phoenix, AZ 85072


Cox Communications San Diego
PO Box 53214
Phoenix, AZ 85072-3214


Coyote Logistics LLC
PO Box 742636
Atlanta, GA 30374


Cozy SS Casual
1100 S. Pedro ST
# J-05
Los Angeles, CA 90015


Cozy SS Casual
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


CPI Office Products
P.O. Box 671735
Dallas, TX 75267


CPS Energy
P.O. Box 2678
San Antonio, TX 78289-0001


CPTN Apparel LLC
1799 Apollo Court
Seal Beach, CA 90740
CRA International, Inc.
P. O. Box 845960
Boston, MA 02284-5960


Crane Pest Control
2700 Geary Bouldvard
San Francisco, CA 94118-3498


Creative Cabinet Systems, Inc.
1 Pop Rite Drive
Arcanum, OH 45304


Creative Concepts Fabrication Inc
3725 Stern Avenue
St. Charles, IL 60174


Creative Retail Packaging, Inc.
Dept. 295
P.O. Box 4346
Houston, TX 77210-4346


Creative Worldwide
1400 Broadway Suite 2403
New York, NY 10018


Creative Worldwide
Wells Fargo Trade Capital Services, Inc
P. O. Box 360286
Pittsburgh, PA 15250-6286


Crece
Stacato Inc. dba Crece
1188 S. San Pedro, Suite Q
Los Angeles, CA 90015


Credit Counsel Inc
1400 NE Miami Gardens Drive, #216
Miami, FL 33179


Creditor Services
5200 N Federal Highway Suite 2
Ft. Lauderdale, FL 33308
Criteo Corporation
387 Park Avenue South 12th Floor
New York, NY 10016


Cross Mountain Church
24891 Boerne Stage Road
San Antonio, TX 78255


CrossWay Church
714 East 21st Street
Santa Ana, CA 92706


Crowley ISD
512 Peach St.
Crowley, TX 76036


Crown Lift Trucks
PO Box 641173
Cincinnati, OH 45264


Crp Logistics
3444 LANG ROAD
Houston, TX 77092


CRX International Inc
PO Box 44650
Detroit, MI 48244-0650


Crystal Vanessa Rodriguez
12622 Point Sound
San Antonio, TX 78253


Crystals Trading Inc.
140 W. 30th Street, Suite 3E
New York, NY 10001


CS Hudson Inc
700 Veterans Memorial Highway
Hauppauge, NY 11788


CS Inc dba Chesterline
9900 Bell Ranch Dr #105
Santa Fe Springs, CA 90670
CS Operating, LLC dba Church Services
PO Box 79589
Houston, TX 77279


CSC
PO Box 13397
Philadelphia, PA 19101-3397


CSI Services
4440 Arville St. Suite #16
Las Vegas, NV 89103


CSMS 2008-C1; Killeen Mall
Killeen Mall
PO Box 95068
Chicago, IL 60694-5068


CT Corporation System
3800 North Central Avenue, Suite 460
Phoenix, AZ 85012


CURIOSITY USA INC.
1320 E. OLYMPIC BLVD SUITE 201
LOS ANGELES, CA 90021


Curney, Garcia, Farmer, Pickering & Hous
411 Heimer Road
San Antonio, TX 78232


CURRENT
915 Dallas St
San Antonio, Tx 78215


Cuspide Construction Group Inc
13653 SW 124 Ave Rd.
Miami, FL 33186


Custom Draperies & Upholstery, Inc
5908 Nancy Ann St.
Houston, TX 77009


CY Fashion
BB Sky Inc dba CY Fashion
2601 S. Broadway, Suite B
Los Angeles, CA 90007
Cypress-Fairbanks ISD
10300 Jones Road
Houston, TX 77065


Cypress-Fairbanks ISD



Cyrus JM Corp
110 West 32nd Street, 3rd Floor
New York, NY 10001


D & B
75 Remittance Drive
Suite 1793
Chicago, IL 60675-1793


D & H Electronic Systems, Inc.
P. O. Box 377
Mt. Juliet, TN 37121-0377


D Apparel
1458 S. San Pedro St. #208
Los Angeles, CA 90015


D Apparel
c/o Prime Business Credit, Inc
File 51084
Los Angeles, CA 90074-1084


D.D. Haven
P. O. Box 636
Edna, TX 77957


DA BIG, INC
33 New Bridge Road
Bergenfield, NJ 07621


Dahill
8200 IH 10 W #400
San Antonio, TX 78230


Dahill Industries
P.O. Box 205354
Dallas, TX 75320-5354
Daisy
1100 S. San Pedro St
Suite# E-1
Los Angeles, CA 90015


Dallas County Tax Assessor Collector
1201 Elm St., Ste. 2600
Dallas, TX 75270


Dallas County Tax Office
John R. Ames, CTA
PO Box 139066
Dallas, TX 75313-9066


Daly City Serramonte Center, LLC
Equity One Realty & Mgmt CA, Inc.
Dept 3319
Los Angeles, CA 90084-3319


Damage Recovery Unit
P.O. Box 842264
Dallas, TX 75284


Danbee
3360 E. Pico Blvd
Los Angeles, CA 90023


Dance & Marvel
KPN Apparel LLC dba Dance & Marvel
2460 E 12th Street Unit D
Los Angeles, CA 90021


Daniel Sutherland Photography
10232 NE Beach Crest Drive
Bainbridge Island, WA 98110


DataMax System Solutions Inc
6251 Park of Commerce Blvd
Suite B
Boca Raton, FL 33487


Dautry Williams
4305 W Dengar Ave
Midland, TX 79707
Davi & Dani Trading Inc
777 E 10th Street # 120
Los Angeles, CA 90021


David & Young Group Corp
903 Castle Rd
Secaucus, NJ 07094


David & Young Group Corp
903 Castle Road
Secaucus, NJ 07094


David & Young Group Corp
Rosenthal & Rosenthal, INC
PO Box 88926
Chicago, IL 60695-1926


David Childs - Tax Assessor-Collector
P. O. Box 139066
Dallas, TX 75313-9066


David J. Piwonka, Katy ISD Tax Assessor
P.O Box 761
Payment Processing Dep.
Katy, TX 77492-0761


David Marquez dba AMPM Entertainment
24709 laurel Ridge Drive
Lutz, Fl 33559


Davida Fashion
1100 S. San Pedro St., # H-1
Los Angeles, CA 90015


Davida Fashion



Davidson County Clerk
523 Mainstream Drive
P.O Box 19633
Nashville, TN 37219-6333


Davila Electric Co.
1842 Bandera RD
San Antonio, TX 78228-3801
Day and Night
1015 Crocker St. #Q-10
Los Angeles, CA 90021


Day G
J&Dong Fashion Inc dba Day G
1152 E Pico Blvd, Unit A
Los Angeles, CA 90021


Day G
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074-1084


Daylight
Du Kim Californina Inc dba Daylight
1016 S Towne Ave #112
Los Angeles, CA 90021


Dazz
1110 S. Crocker St.
Los Angeles, CA 90021


Dazz
C/O PRIME BUSINESS
FILE 51084
LOS ANGELES, CA 90074-1084


DB RREEF SAN ANTONIO
P. O. Box 730834
Dallas, TX 75373-0834


DB RREEF San Antonio Inc
Alamo Downs-1803 Grand Stand
BLDGID:73272 PO Box 9048
Addison, TX 75001-9048


DB RREEF San Antonio Inc
Alamo Downs
DB RREEF San Antonio, I Inc.
Dallas, TX 75373-0834


DBPR Child Labor
DCK Concessions Canada
9350 Ave De L'Esplanade Suite 222
Montreal QC H2N 1V6
Canada


DDR Norte LLC, S.E.
Dept. 348838-60085-72666
PO Box 536789
Atlanta, GA 30353-6789


DDR Norte LLC, S.E.
3300 Enterprise Parkway
Beachwood, OH 44122


De Novo
1145 Towne Ave., Suite 6
Los Angeles, CA 90021


De Novo Imports Inc.
891 Bloomfield Ave
Clifton, NJ 07012


De Novo Imports Inc.
1239 BROADWAY, SUITE 100
NEW YORK, NY 10001


De Philo Inc.
777 E 10th St # 122
Los Angeles, CA 90021


Deacon Recruiting, Inc.
719 Carnoustie
San Antonio, TX 78258


Debut
2457 East 30th Street
Los Angeles, CA 90058


Debut
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074-1084
Deem Inc
301 Howard Street, 21st Floor
San Francisco, CA 94105


Deerbrook Mall, LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


Deerbrook Mall, LLC
SDS-12-3048
PO Box 86
Minneapolis, MN 55486-3048


Deerbrook Mall, LLC
c/o Brookfield Properties
Attn: Stacie L. Herron, General Counsel
350 N. Orleans St. Ste. 300
Chicago, IL 60654-1607


Deja Bleu LLC
600 Meadowlands Parkway, Suite 261
Secaucus, NJ 07094


Del Amo Fashion Center Op Company, LLC
PO Box 409657
Atlanta, GA 30384-9657


Del Valle Painting, Inc.
7478 NW 8th Street
Miami, FL 33126


Dell Financial Services
PAYMENT PROCESSING CTR.
P.O. Box 5292
Carol Stream, IL 60197-5292


Dell Financial Services L.L.C.
Mail Stop-PS2DF-23
One Dell Way
Round Rock, TX 78682


Dell Marketing, Lp
PO Box 676032
C/O DELL USA L.P.
Dallas, TX 75081
Dell Service Sales
P. O. Box 22130
Oakland, CA 94623


Dell Software, Inc.
PO Box 731381
Dallas, TX 75373-1381


Delphinium Apparel Inc.
1616 E 14th Street
Los Angeles, CA 90021


Delta Van Lines
211 NW 5th Ave
Hallandale, FL 33009


Deluxe Business Forms And Supplies
P.O. Box 742572
Cincinnati, OH 45274-2572


Deluxity Inc DBA Emperia Inc
4890 S Alameda ST. # B
Vernon, CA 90058


Demandware, Inc.
Attn: Accounts Receivable
5 Wall Street
Burlington, MA 01803


Deming Designs LLC
16222 Crystal Hills Dr
Austin, TX 78737


Denim Insider dba Insider Jeans
6101 S. Santa Fe Ave
Huntington Park, CA 90255


Deniz Brown,Tax Assessor-Collector
Eagle Pass ISD
1420 Eidson Rd., PO Box 1530
Eagle Pass, TX 78853-1530
Departamento De Asuntos Del Consumidor
Oficina Regional de Arecibo
#540 Ave. Miramar Ste 7
Arecibo, PR 00612


Department of Homeland Security



Department of Permitting Services
Division of Fire Prevention and
Code Compliance
255 Rockville Pike, 2nd Floor
Rockville, MD 20850


Department of Public Works
City of Hialeah
3700 West 4th Avenue
Hialeah, FL 33012-4298


Department of Treasury
IRS 300 E 8th Street
STOP 5026AUS
Austin, TX 78701


Dependable Fire Equipment Inc
60 Le Baron Street
Waukegan, IL 60085


Dependable Locks, Inc.
3111 W. Chandler Blvd
Chandler, AZ 85226


Depri Inc
1156 S. CROCKER ST.
Los Angeles, CA 90021


Design by Kaylee
140 W. 36th Street, 5th Floor
New York, NY 10018


Design Electric
PO Box 971492
Dallas, TX 75397-1492
Design Materials, Inc.
11716 Warfield
San Antonio, TX 78216


Design Recipe
1015 S Crocker Ave # S-6
Los Angeles, CA 90021


Design Tech, Inc
353 S. Orange Grove Ave
Los Angeles, CA 90036


Designtex Group, Inc.
200 Varick Street, 8th Floor
New York, NY 10014


DeVinne ( Merries Intl)
2005 Orange Street Suite I
Alhambra, CA 91803


Devon Financial Services, Inc.
8256B South Cottage Grove
Chicago, IL 60619


Devon Financial Services, Inc.
6414 Western Ave.
Chicago, IL 60645


DHL eCommerce
P.O. Box 406222
Atlanta, GA 30384


Di lusso
Chic Black, Inc dba Di lusso
1744 S Santee St
Los Angeles, CA 90015


Diamond Classic
12460 Network Blvd
Suite # 106
San Antonio, TX 78249


Diamond Footwear Inc.
10428 Rush Street
South El Monte, CA 91733
Diamond J Signs & Graphics
10215 Papalote, Suite #3
Houston, TX 77041


Diane W. Sanders
Linebarger Goggan Blair & Sampson LLP
PO Box 17428
Austin, TX 78760-7428


DiGilio Decorating
7718 W. Monroe
Forest Park, IL 60130


Digital Document Solutions Inc
2515 Nacogdoches Rd, Ste106
San Antonio, TX 78217


Digitalpro Inc.
4879 Ronson Court, ste C
San Diego, CA 92111


Dimensions Contracting
8615 Botts Street
San Antonio, TX 78217


Diners Club
P. O. Box 6003
The Lakes, NV 88901-6003


Diosa Corp
1145 Towne Ave. #3
Los Angeles, CA 90021


Direct Coast to Coast
516 Sylvan Avenue
Englewood Cliffs, NJ 07632


Directives West, Inc.
110 East Ninth Street
Suite A1126
Los Angeles, CA 90079-2827
Director of Finance of Carolina
Municipal License Tax Division
Municipality of Carolina
Carolina, PR 00986


Director of Finance of Hatillo
Municipal License Tax Division
PO Box 08
Hatillo, PR 00659


Director of Finance San Juan



Disability and Communication Access Boar



Discount Cellular Accessories
3117 Apache Circle
Thousand Oaks, CA 91360


Diva
Color Box, Inc. dba Diva
1016 Towne Ave. Suite#109.
Los Angeles, CA 90021


Diva USA
1016 Towne Ave. Suite #109
Los Angeles, CA 90021


Diva USA
300 S. Anderson St. # C
Los Angeles, CA 90033


Diversified Distribution Systems LLC
7351 Boone Avenue North
Brooklyn Park, MN 55428


Dizzy Lizzy
7526 TYRONE AVENUE
VANS NUYS CA, CA 91405


Dizzy Lizzy
Rosenthal & Rosenthal, Inc
Po Box 88926
Chicago, IL 60695-1926
Dizzy Shoes
12955 Biscayne Blvd # 324
North Miami, FL 33181


Dizzy Shoes
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Dizzy Shoes
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


DJ at Large
1428 Sherwood Court
Gurnee, IL 60031


DJ Does It All
2003 Oak Garden Court
Dallas, TX 75232


DJ Kontrol
Andres Chacon
5 Ferris Dr.
Clifton, NJ 07013


DJ Niko
14261 SW 120th St, Ste 102
Miami, FL 33186


DJ Noah
11600 Tony tejeda
El Paso, TX 79936


DJ Scramble/Scramble Records, Inc.
842 W. Country Meadows Ln
Pearland, TX 77584


DJX Rayted
Ray Martinez
9106 Silver Spring
San Antonio, TX 78224
DK Hardware Supply
2021 Tyler St. Suite 201
Hollywood, FL 33020


DLB Engineering, LLC
2702 North Loop 1604 East
Suite 201
San Antonio, TX 78232


DNA Couture
747 E 10th ST
#102-103
Los Angeles, CA 90021


DNA Couture
C/O Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


DND Fashion Inc
DND Fashion Inc dba Anna Shoes
18521 Railroad St
City of Industry, CA 91748


Do & Be Clothing Inc
1016 South Towne Ave
STE # 101
Los Angeles, CA 90021


Do It All Enterprises
DBA AAA OVERHEAD DOORS
521 BUENA DR.
Grand Prairie, TX 75052


Do Not Use AT & T Aurora IL
P. O. Box 8100
Aurora, IL 60507-8100


Do Not Use AT & T Global Services, Inc.
P. O. Box 8102
Aurora, IL 60507-8102


Do Not Use AT & T Newark NJ
P. O. Box 13146
Newark, NJ 07101-5646
Do Not Use AT&T Phoenix AZ
P.O.Box 78045
Phoenix, AZ 85062-8045


DocuGuides, Inc.
2313 Lockhill-Selma #273
San Antonio, TX 78230


Doge Electric
781 S Arizona Avenue
Chandler, AZ 85225


Dollhouse
BBC Apparel Group LLC dba Dollhouse
1407 Broadway Suite 506
New York, NY 10018


Dollhouse
c/o Rosenthal & Rosenthal, Inc.
PO Box 88926
Chicago, IL 60695-1926


Dolphin Mall Associates, LLC
c/o Taubman
200 E Long Lake Rd, Ste 300
Bloomfield Hills, MI 48304


Dolphin Mall Associates, LLC
Department 189501
PO Box 67000
Detroit, MI 48267-1895


Dolphin Mall Associates, LLC
c/o Taubman
200 E. Long Lake Rd.
Ste. 300
Bloomfield Hills, MI 48304


Dolphin Mall Associates-Storage
Attn: Pete Marrero, General Manager
11401 NW 12th Street
Miami, FL 33172


Dominion Country Club
One Dominion Drive
San Antonio, TX 78258
Don Stecker
Linerbarger Goggan Blair & Sampson
711 Navarro St., Ste. 300
San Antonio, TX 78205


Don's Lock and Safe
1034 S. Kenmore Av
Los Angeles, CA 90006


Don's Locksmith
1034 S. Kenmore Ave
Los Angeles, CA 90006


Dona Ana County Treasurer
PO Box 1179
Las Cruces, NM 88004


Donald Borg & Ascher Brothers Decorating



Donald Borg & GT S Electrical Inc



Donald Borg & Quick Silver Mech



Donald Borg & Simplex Grinnell LP



Donald Borg & W.W. Group Inc



Donald R. Borg Construction Co., Inc.
930 Morse Ave
Schaumburg, IL 60193


Doo   B Doo B Inc.
Jae   Hyuck Jeong dba Doo B Doo B Inc.
777   E. 10th Street, Suite 108
Los   Angeles, CA 90021
Doo B Doo B Inc.
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Doran Bros
815 E. Main St
Stamford, CT 06902


Dorothy Combs Models
12550 Biscayne Boulevard
Suite 608
North Miami, FL 33181


Dorothy USA
942 S. Towne Ave., # 101
Los Angeles, CA 90021


Dorothy USA
Prime Business Credit, Inc
File 51084
Los Angeles, CA 90074-1084


Dotcom Team LLC
325 Wood Road, Ste#103
Braintree, MA 02184


Double Take Fashions, Inc
68 34th Street
Brooklyn, NY 11232


Double Take Fashions, Inc
Wells Fargo Bank N.A.
PO BOX 842665
Boston, MA 02284-2665


Double Zero
1015 S. Crocker St. #Q-28
Los Angeles, CA 90021


Double Zero
C/O Hana Financial
Dept. LA 24406
Pasadena, CA 91185-4406
Doug Belden, Tax Collector
PO Box 30012
Tampa, FL 33630-3012


Douglas Christopher Love Construction, I
18351 Beach Blvd., Suite H
Huntington Beach, CA 92648


Dress Forum, Inc.
735 E 12th Street, Suite 105
Los Angeles, CA 90021


Dresscode L A
Garota Inc dba Dresscode L A
942 E 12 St
Los Angeles, CA 90021


Drywall Systems Corp
650-4A Nashville Pike
Gallatin, TN 37066


DT Model Management
883 Westbourne Drive
West Hollywood, CA 90069


DuCharme, McMillen & Associates
PO Box 1627
Indianapolis, IN 46206-1627


DuCharme, McMillen & Associates, Inc.
6610 Mutual Dr.
FBO AGACI Acct#6868716967
Fort Wayne, IN 46825


DuCharme, McMillen & Associates, Inc.
PO Box 914
Middletown, OH 45044-0914


Duchess Tekcon Industries, Inc
42 Noxon Road
Poughkeepsie, NY 12603


Duelle Fashion Inc.
1004 E. Olympic Blvd. Suite #A
Los Angeles, CA 90021
Duelle Fashion Inc.
c/o New Commercial Capital, Inc.
P.O Box 749269
Los Angeles, CA 90074


Duke Energy
PO Box 1004
Charlotte, NC 28201


Dulce Carola
Du Kim California Inc dba Dulce Carola
1016 S Towne Ave # 112
Los Angeles, CA 90021


Dunbar Armored Inc.
P. O. Box 64115
Baltimore, MD 21264-4115


Dunbar Security Products
8525 Kelso Drive
Suite L
Baltimore, MD 21221


Duncan Heating & A/C, Inc.
PO Box 65018
Lubbock, TX 79464-5018


Duro Hillex Poly LLC
101 E Carolina Avenue
Hartsville, SC 29550


Duvll Design, Inc.
P. O. Box 297
West Rockport, ME 04865


DVDN Clothing Corp
807 E 12th Street Unit 124
Los Angeles, CA 90021


E Focus Inc.
Peter JongHyun Park DBA E Focus Inc.
155 Russell St.
City of Industry, CA 91744
E I B Contractors, Inc.
5416 Schertz Road
San Antonio, TX 78233


E L L E
Subscription Department
P. O. Box 53578
Boulder, CO 80321-3578


E*Star
2301 S. Main Street
Los Angeles, CA 90007


E. Sanchez Plumbing/ KMH Construction
8610 N. Lamar Blvd. Ste 109
Austin, TX 78753


Eagle Automaticm Fire Sprinkler Inc
P.O. Box 40011
Houston, TX 77240


Eagle Pass ISD Tax Office



Easel
1015 S. Crocker Street #S5
LOS ANGELES, CA 90021


Easel
1015 S. Crockett St. #S5
Los Angeles, CA 90021


East End Glass
1870 RIGSBY
San Antonio, TX 78210


East Lion Corporation
318 Brea Canyon Road
City of Industry, CA 91789


East Lion Corporation
Attn: Bertha
318 Brea Canyon Road
City of Industry, CA 91789
East Lion Corporation
C/O CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Ebates Performance Marketing Inc
999 Plaza Drive, Suite 310
Schaumburg, IL 60173


Eboney Cobb
Perdue, Brandon, Fielder, Collins & Mott
500 E. Border St., Ste. 640
Arlington, TX 76010


Economy Fire Protection Inc
2110 Lincoln Street Ste#2
Hollywood, FL 33020


ECSI System Integrators
2300 Territorial Road
St. Paul, MN 55114-1637


Eddie Marc & Co Inc
1025 Crawford Ave
Brooklyn, NY 11223


Eddie Marc & Co Inc
C/O Capital Business Credit LLC
PO Box 100895
Atlanta, GA 30384-4174


EDGE
1801 E 50th St
LOS ANGELES, CA 90058


EDGE
1329 E. 16TH STREET
LOS ANGELES, CA 90021


Edge I-Wear
1775 Curtiss Court
La Verne, CA 91750
Edgemine Inc. dba Blu Pepper
1801 E. 50th St
Los Angeles, CA 90058


Edinburg SRGV, LLC
PNC Bank Lockbox #677981
1200 E Campbell Road, Suite 108
Richardson, TX 75081


EDW & W Insurance Agency
131 Interpark Blvd
San Antonio, TX 78216


EHL Imports
1407 Broadway Suite 214
New York, NY 10018


EHL Imports
c/o THE CIT GROUP/COMM SVCS.
P.O. BOX 1036
CHARLOTTE, NC 28201-1036


EiEN Apparel
Pasae Inc dba EiEN Apparel
735 E 12th St 113
Los Angeles, CA 90021


EklecCO NewCo LLC
4 CLINTON SQUARE
SYRACUSE, NY 13202-1078


EklecCO NewCo LLC
M&T Bank
PO Box 8000, Dept. #535
Buffalo, NY 14267


Elad Import Inc.dba Daniel Jeans
Elad Import, Inc.dba Daniel Jeans
788 E 12th Street
Los Angeles, CA 90021


Electrical & Mechanical Group, Inc.
4301 Founder's Way
Suite C
Chattanooga, TN 37416
Elegance Enterprise Corp
18219 RAILROAD ST
CITY OF INDUSTRY, CA 91748


Elegance Enterprise Corp
18217 Railroad Street
City of Industry, CA 91748


Elegant Footwear
Hana Financial, Inc
Dept LA 24406
Pasadena, CA 91185


Elife Model Management Corp.
404 Park Avenue So, 9th Floor
New York, NY 10016


Elisa H. Hand RTA - Tax Assessor
PO Box 203908
Cypress-Fairbanks ISD Tax Ass
Houston, TX 77216-3908


Elite Footwear
SFY Global Inc dba Elite Footwear
1100 S Hatcher Ave Unit C
City of Industry, CA 91748


Elite Footwear
c/o General Business Credit
110 East 9th Street Suite A-1126
Los Angeles, CA 90079


Elite Model - DO NOT USE
345 North Maple Dr. #397
Beverly Hills, CA 90210


Elite Model Management Miami LLC
245 Fifth Avenue,
24th Floor
New York, NY 10016


Elite Nightlife Djs
308 Lighthouse Ct.
Pittsburg, CA 94565
Elizabeth Weller
Linebarger Goggan Blais & Sampson LLP
2777 N. Stemmons Fwy., Ste. 1000
Dallas, TX 75207


ELLE
P. O. Box 53578
Boulder, CO 80322-3578


Ellen Clothing
1458 S. San Pedro St., # L-47
Los Angeles, CA 90015


Ellen's Clothing
1458 S. San Pedro St # L-57
Los Angeles, CA 90015


Elliot Electric Supply



Ellison
807 E. 12th St.
#148
Los Angeles, CA 90021


Emajj
221 N Kansas, Ste 700
El Paso, TX 79901


Embarq
P.O. Box 660068
Dallas, TX 75266-0068


Ember Concepts Inc dba Ember Orange & Al
919 Towne Ave
Los Angeles, CA 90021


Embrace
Embrace dba Wonness
691 S Irolo St #1112
Los Angeles, CA 90005
Embrace
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074-1084


Emerald Bear Company
1552 Evergreen Drive
Allen, TX 75002


Emerald Capital Advisors
70 East 55th Street, 17th Fl
New York, NY 10022


Emerald Capital Advisors
70 East 55th Street, 17 Floor
New York, NY 10022


Emerald Coast Permitting, Inc.
141 Mack Bayou Loop, Ste 303
Santa Rosa Beach, FL 32459


Emergency Service Restoration of Texas,
PO BOX 1774
Redondo Beach, CA 90278


Emma Apparel Inc
Seoul Yoo DBA Emma Apparel Inc.
1100 S. San Pedro ST. # I-04
Los Angeles, CA 90015


Emma Footwear International Corp
1407 Broadway Room 2310
New York, NY 10018


Emma's Closet
The 7 Grace, Inc. dba Emma's Closet
1791 E. Martin Luther King Jr Blvd.
Los Angeles, CA 90058


Emmanuel Torres
3751 S. Nellis Blvd # 177
Las Vegas, NV 89131
Emory Park Inc
1169 Crocker St
Los Angeles, CA 90021


Empire Roofing Companies, Inc
16311 Central Commerce DR
Pflugerville, TX 78660


Employer Solutions Resources LLC
PO Box 327
Williamsville, NY 14231


Employment Contractor Services
1 Kattelville Rd., Ste #4
Binghampton, NY 13901


EMPLOYMENT DEVELOPMENT DEPARTMENT
PO BOX 989061
West Sacramento, CA 95798-9061


EMS TRADING
5161 RICHTON ST
MONTCLAIR, CA 91763


Emvlem Inc dba Whisper
1744 S. Santee St.
Los Angeles, CA 90015


En Creme
Bizz Inc dba En Creme
747 E. 10th St. Suite. 112
Los Angeles, CA 90021


Enchante Accessories Inc.
16 East 34th Street
New York, NY 10016


Enchante Accessories Inc.
16 East 34th Street 16th Floor
New York, NY 10016


Encore Jeans Corp
724 E 10th Strreet, Unit B
Los Angeles, CA 90021
Endless Rose
1105 S. Towne Ave #5
Los Angeles, CA 90021


Energy Communication Corp
637 Third Avenue, Suite B
Chula Vista, CA 91910


Energy Design Srvice Systems, LLC
7050 Jomar Drive
Whitmore Lake, MI 48189


Englekirk Structural Engineers, Inc
888 S. Figueroa St, 18th Floor
Los Angeles, CA 90017


English Factory
27 August Apparel Inc / English Factory
1190 Crocker St
Los Angeles, CA 90021


Engrave-Tech & Graphics
223 E. Nakoma
San Antonio, TX 78216


ENJEAN
Bisco Apparel Inc dba ENJEAN
1001 Towne Ave., Unit# 105
Los Angeles, CA 90021


Enlightened Electrical Services
21550 Provincial Blvd #1605
Katy, TX 77450


Enlin Fashion, Inc.
5000 Hampton Street
Vernon, CA 90058


Enlin Fashion, Inc.
Attn: Accounts Receivable
P.O.Box 58048
Vernon, CA 90058
Enriquez Fashion
727 E Washington Blvd
Los Angeles, CA 90021


Ent Global, Inc.
1430 Griffith Ave.
Los Angeles, CA 90021


Ent   Global, Inc.
c/o   General Business Credit
110   East 9th Street Suite A1126
Los   Angeles, CA 90078


Enterprise Eagle Pass Associates, LP
3344 Peachtree Rd
Ste 1200
Atlanta, GA 30326


Enterprise Eagle Pass Associates, LP
Jones Lang LaSalle Americas
PO Box 732359
Dallas, TX 75373-2359


Enterprise Eagle Pass Associates, LP
Jones Lang LaSalle Americas
PO Box 659506 - ID #1072
San Antonio, TX 78265-9506


Enterprise Eagle Pass Associates, LP
PO Box 205948
Dallas, TX 75320-5948


Enterprise Holdings
PO Box 801770
Kansas City, MO 64180-1770


Enterprise Rent-a-Car
PO BOX 402383
Atlanta, GA 30384-2383


Enterprise Rent-a-Car
Attn: Accts Receivable
14900 Gulf Fwy Ste A
Houston, TX 77034-5355
Enterprise Rent-A-Car
Damage Recovery
PO BOX 843369
Kansas City, MO 64184


Enterprise Tolls
PO BOX 222209
Great Neck, NY 11022-2209


Entry Inc. dba Alt B
766 E. 12th St. #C
Los Angeles, CA 90021


Envoy Facilities Maintenance LLC
8014 Cumming Hwy, Ste 403-306
Canton, GA 30115


EPEST
1222 Fredericksburg
San Antonio, TX 78201


Epic Spot
The First U Inc., dba Epic Spot
800 E. 12th Street, Suite 435
Los Angeles, CA 90021


Epicor Retail Solutions Corporation
2800 Trans Canada Hwy
Pointe Claire QC H9R 1B1
Canada


Epicor Retail Solutions Corporation
C/O T60167U
PO Box 66512
Chicago, IL 60666-0512


Epoch Apparel
CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Epstein Construction LLC
990 E 17th Street, Ste 106
Tuscon, AZ 85719
Epstein Constsruction
990 E. 17th street, sute 106
Tucson, AZ 85719


ES&S, INC
PO Box 732
Dorado, PR 00646


eSearchVision Inc
315 W. Huron, Ste 300
Ann Arbor, MI 48103


EsGil Corporation
9320 Chesapeake Dr, Ste 208
San Diego, CA 92123


eShipping
PO Box 775332
Chicago, IL 60677-5332


Esparza Pest Control
P.O. BOX 100537
1222 FREDERICKSBURG ROAD
San Antonio, TX 78201


Essential Needs & Services, LLC
4080 Tivoli CT
Unit # 306
Lake Worth, FL 33467


Essential Needs & Services, LLC
Angelo Licata
C/O Conwell
Belford, NJ 07718


Essintial Enterprise Solutions LLC
Department 5500
PO Box 4110
Woburn, MA 01888-4110


Essue Clothing Inc.
1100 S. San Pedro # B7
Los Angeles, CA 90015
Essue Clothing Inc.
c/o General Business Credit
110 E. 9th Street, # A-1126
Los Angeles, CA 90079


Estam
920 S Crocker St., # 104
Los Angeles, CA 90021


Estrella LLC
PO Box 9023596
San Juan, PR 00902


ETC Group
350 5th Ave. Suite 6706
New York, NY 10118


ETC Group
Access Capital, Inc
405 Park Avenue
New York, NY 10022


ETC HR, LLC
55 Vienna
San Antonio, TX 78258


ETOPHE STUDIOS
JNA IMPORT INC DBA ETOPHE STUDIOS
1165 1/5 S.Crocker Street
Los Angeles, CA 90021


Eunina Inc
3398 Leonis Blvd
Vernon, CA 90058


Europa Wholesale Ltd
21024 Victory Blvd
Woodland Hills, CA 91367


Event
800 E. 12 TH UNIT #107
Los Angeles, CA 90021
Event
c/o Hana Financial
Dept. LA 24406
Pasadena, CA 91185-4406


Evenuel
HS Apparel Group, Inc. DBA Evenuel
800 E. 12th Street #144
Los Angeles, CA 90021


Ever
1458 S. San Pedro St #129
Los Angeles, CA 90015


Everest Reinsurance Company
c/o Medical Risk Managers
1170 Ellington Road
South Windsor, CT 06074


Evergreen Electric Construction Inc.
629 Grove View Lane
La Canada, CA 91011


Everly
Goldenvida Inc dba Everly
2425 30th Street
Los Angeles, CA 90058


Evolutionary Apparel Inc.
9420 Telstar Ave #206
El Monte, CA 91731


Ewbank & Byrom, PC
1210 Nueces Street
Austin, TX 78701-1720


EWH Escondido Associates LP
PO Box 55697
Los angeles, CA 90074


Exakt. US, LLC
6800 Bird Road Suite 196
Miami, FL 33155
Exclusive Artists Management, Inc.
7700 Sunset Blvd., Suite 205
Los Angeles, CA 90046


Experian Marketing Solutions Inc
PO Box 881971
Los Angeles, CA 90088-1971


Express Information System Inc
4115 Medical Dr.
San Antonio, TX 78269


Express Permit Services
1811 Fieldistone Rd.
San Antonio, TX 78232


Express Permits
1327 Post Ave
Suite H
Torrance, CA 90501


Express Plumbing
307 N Amphlett Blvd
San Mateo, CA 94401


Express Services, Inc dba Express Employ
9701 Boardwalk
Oklahoma City, OK 73162


Express Services, Inc.
P.O. Box 841634
Dallas, TX 75284-1634


Express Transaction Services, Inc.
8949 Inkster Rd. Suite 101
Taylor, MI 48180


Ezra
Linea K Inc dba Ezra
2416 E 16th Street
Los Angeles, CA 90021
F3G-Formula Three Group
6841
Retherford Drive
Huntington Beach, CA 92647


Fabina LA Inc.
659 S. Citrus Ave
Los Angeles, CA 90036


Facility Solutions Group
PO Box 896508
Charlotte, NC 28289-6508


Factor Model Management L.A. Inc
400 N. Michigan Ave Ste 700
Chicago, IL 60611


Fadivo (Saachi)
Coco International Corp
dba Fadivo (Saachi)
117 W 29th Street
New York, NY 10001


Fairchild Publications, Inc.
P. O. Box 15587
North Hollywood, CA 91615-6687


Fame Accessories
948 Crocker St #6
Los Angeles, CA 90021


Fantasia Accessories LTD
31 W 34th Street 5th Floor
New York, NY 10001


Fantasy Files Inc.
557 Jessie Street
San Fernando, CA 91340


Far Construction Services, Inc
1141 South Haddow Avenue
Arlington Heights, IL 60005
Farias, Inc.
5832 Star Ln.
Houston, TX 77057


Fashion 21
Yoon Young Im DBA Fashion 21
1300 S. San Pedro St. #127
Los Angeles, CA 90015


Fashion Ai
1175 Crocker Street
Los Angeles, CA 90021


Fashion Avenue Sweater Knits. LLC
525 Seventh Ave., Suite 400
New York, NY 40018


Fashion Bella Co.
810 E Pico Blvd. Suite# 301-310
Los Angeles, CA 90021


Fashion Bella Co.
810 E Pico Blvd. Suite 301-310
LOS ANGELES, CA 90021


Fashion Cargo
807 E 12th Street #141
Los Angeles, CA 90021


Fashion Daily
Margaret Kim dba Fashion Daily
401 N Serrano Ave #304
Los Angeles,, CA 90004


Fashion Daily Buying
747 E 10 Th St #409
Los Angeles, CA 90021


Fashion Leader Corp
807 E 12th St Unit 143
Los Angeles, CA 90021


Fashion Magazine/Art
1100 S San Pedro #D-1
Los Angeles, CA 90015
Fashion Magazine/Art
DBA FASHION ART
1100 S. SAN PEDRO ST. #D-1
LOS ANGELES, CA 90015


Fashion Network Association
12460 Network Blvc
Suite 106
San Antonio, TX 78249


Fashion Queen Mania Inc
800 E 12th Street #428
Los Angeles, CA 90021


Fashion River Co Ltd
499 7th Avenue Fl 13 South Tower
New York, NY 10018


Fashion Vitamin Inc.
2641 Nevin Ave
Los Angeles, CA 90011


Fashion Vitamin Inc.
c/o Hana Financial Inc
Dept LA 24406
Pasadena, CA 91185-4406


Fashion Wildcat
164 W. Jefferson Blvd.
Los Angeles, CA 90021


Fast Turn Wholesale
Hyman Family Corp
dba Fast Turn Wholesale
17709 E Valley Blvd
City of Industry, CA 91744


FAVLUX
Double Zero Inc dba FAVLUX
5808 Wilmington Ave
Huntington Park, CA 90058


Fed Ex - Box 660481
P. O. Box 660481
Dallas, TX 75266-0481
Fed Ex Box 10306
DEPT CH P. O. Box 10306
Palatine, IL 60055-0306


Fed Ex BOX 94515
P.O. BOX 94515
Palatine, IL 60094-4515


Federal International Recycling&Waste So
Post Office Box 203505
Dallas, TX 75320-3505


Fedex Freight Inc.
Dept CH PO Box 10306
Palatine, IL 60055-0306


Fedex Freight Inc.
P.O. Box 660481
Dallas, TX 75266-0481


FFE Eshop Inc dba Fashion Unic
FFA Eshop, Inc. dba Fashion Unic
23 Lister Ave
Newark, NJ 07105


Ficcadenti & Waggoner
16969 Von Karman
Suite 240
Irvine, CA 92606


Fiesta Collection
195 NORTH ST #200
TETERBORO, NJ 07608


Fiesta Fashions
1100 S. Wall St., #106
Los Angeles, CA 90015


FilmL.A., Inc
6255 W Sunset Blvd, 12th Foor
Hollywood, CA 90028


Final Touch Collection, Inc
805 E. 31 Street
Los Angeles, CA 90011
Find Me Plus
807 E 12th St Suite 140
Los Angeles, CA 90021


Fire Alarm Systems & Security Inc
3901 SW 47th Avenue, Ste408
Davie, FL 33314


Firemaster
Dept 1019
P. O. Box 121019
Dallas, TX 75312-1019


FireTec Systems Inc
P.O. Box 293
Patterson, NY 12563


Firetrol Protection Systems
10320 Markison Road
Dallas, TX 75238


First Choice Contracting
5380 Faudenburg Rd.
Converse, TX 78109


First Impression Window Cleaning
327A Old McHenry Road
Long Grove, IL 60047


First Love Fashion, LLC
1407 Broadway Suite # 2010
New York, NY 10018


First Love Fashion, LLC
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


First Service Realty GAMAC



First Source LLC
7200 Greenleaf Ave # 170
Whittier, CA 90660
FISD
PO Box 547
Frisco, TX 75034


Fish Head Fixtures, Inc.
116 N. Shiloh Rd.
Garland, TX 75042


Fish Window Cleaning - #115, RIchardson
PO Box 832674
Richardson, TX 75083


Fish Window Cleaning - Arlington
P.O. BOX 120575
Arlington, TX 76012


Fish Window Cleaning - Austin Box 50234
P.O. Box 500053
Austin, TX 78750


Fish Window Cleaning - Austin Box 50234
P.O. Box 50234
Austin, TX 78763-0234


Fish Window Cleaning - Cypress
P. O. Box 2577
Cypress, TX 77410


Fish Window Cleaning - Danville CA
PO Box 1156
Danville, CA 94526


Fish Window Cleaning - Denton, TX
PO Box 1411
Denton, TX 76202-1411


Fish Window Cleaning - Emerson, NJ
PO Box 59
Emerson, NJ 07630


Fish Window Cleaning - Ft Lauderdale 768
PO Box 7685
Fort Lauderdale, FL 33338
Fish Window Cleaning - Ft. Worth
5332 W. Vickery Blvd
Fort Worth, TX 76107


Fish Window Cleaning - Grapevine
PO Box 1401
Grapevine, TX 76099


Fish Window Cleaning - Haltom City
2513 Weaver St., Suite D
Haltom City, TX 76117


Fish Window Cleaning - Lake Dallas
PO Box 1931
Lake Dallas, TX 75085-1931


Fish Window Cleaning - Lakeville, MN
PO Box 298
Lakeville, MN 55044


Fish Window Cleaning - Miami
P. O. Box 227873
Miami, FL 33222


Fish Window Cleaning - Midland
PO Box 60247
Midland, TX 79706


Fish Window Cleaning - Orange Park
151 College Dr., Suite 7
Orange Park, FL 32065


Fish Window Cleaning - Plano
P.O Box 864574
Plano, TX 75086


Fish Window Cleaning - Porter
PO Box 151
Porter, TX 77365


Fish Window Cleaning - Richardson
PO BOX 832674
Richardson, TX 75083
Fish Window Cleaning - San Antonio
P. O. Box 591686
San Antonio, TX 78259


Fish Window Cleaning - Schertz
17305 IH-35 N., Suite 113
Schertz, TX 78154


Fish Window Cleaning - Tamarac FL
PO Box 26831
Tamarac, FL 33320


Fish Window Cleaning - Westwood, NJ
99 Kinderkamack Rd Suite 108
Westwood, NJ 07675


Fish Window Cleaning-Austin
PO Box 500053
Austin, TX 78750


Fisk
3451 West Martin Ave., Suite C
Los Vegas, NV 89118


Fitness in Motion
8522 Broadway, # 101
San Antonio, TX 78217


Fixture Hardware Co.
4711 N Lamon Ave
Chicago, IL 60630


Flama
C & K Fashion Inc dba Flama
15216 Rousseau Lane
La Mirada, CA 90638


Flamingo
1013 Crocker St. #5
Los Angeles, CA 90021


Flores Painting/KMH Construction
8610 N. Lamar Blvd Ste. 109
Austin, TX 78753
Flores Professional Painting & Pressure
3313 S. Expressway 281 Ste. B
Edinburg, TX 78539


Florida Broward County Tax Collector
Commercial Personal Property
115 S Andrews Ave Rm A-100
Fort Lauderdale, FL 33301


Florida Department of Revenue
PO Box 5139
Tallahassee, FL 32314-5139


Florida Department of Revenue
5050 W. Tennessee Street
Tallahassee, FL 32399-0135


Florida Department of State
Registration Section
Div of Corp Clifton Building
Tallahassee, FL 32301


Florida Department of State
Division of Corporations
P . O. Box 6198
Tallahassee, FL 32314


Florida Fire Alarm
7487 SW 50 Terrace
Miami, FL 33155


Florida Mall Assoc., Ltd.
225 West Washington St
Indianapolis, IN 46204-3438


Florida Mall Assoc., LTD.
PO Box 406360
Atlanta, GA 30384-6360


Florida Power & Light Company
General Mail Facility
Miami, FL 33188-0001
Florida State Disbursement Unit
PO Box 8500
Tallahassee, FL 32314-8500


FN
P. O. Box 15877
North Hollywood, CA 91615-5877


FOR LOVE & THREAD APPAREL CORP
110 W Bellevue Dr, Ste. 3
Pasadena, CA 91105


For Me
727 E. Washington Blvd
Los Angeles, CA 90021


Forbo Flooring Inc
8 Maplewood Drive
Hazle Township, PA 18202


Ford Models, Inc
Attn: Accounts Receivable
11 East 26th Street, 14th Floor
New York, NY 10010


Forever Link Intl Inc
455 S. Brea Canyon Rd
City of Industry, CA 91789


Forever Link Intl Inc
c/o Capital Business Credit, Inc.
PO Box 100895
Atlanta, GA 30384


Fort Bend County



Fort Bend County Tax Assessor-Collector
301 Jackson St.
Richmond, TX 77469


Fortune Dynamic
21923 Ferrero Parkway
City of Industry, CA 91789
Fortune Dynamic
C/O CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Fox Rothschild LLP
1800 Century Park East, Ste 300
Los Angeles, CA 90067-1506


Fox Service Company
P. O. Box 19047
Austin, TX 78760


Fox Well International Corp
16807 S. Central Ave.
Carson, CA 90746


Franchise Tax Board
PO Box 942857
Sacramento, CA 94257-0511


Frank Recruitment Group, Inc
110 William Street, Floor 21
New York, NY 10038


Franklin Police Department
PO Box 421
Franklin, TN 37065


Frausto Design
8600 Wurzbach Rd. Suite 504
San Antonio, TX 78240-4331


Free Spirit
389 Fifth Avenue, Suite 304
New York, NY 10016


Freedom
820 N Fairfax Avenue
West Hollywood, CA 90046


Freesia Fashion Inc.
1015 S. Crocker St., Q#13
Los Angles, CA 90021
French Kiss
Misope, Inc. dba French Kiss
807 E. 12th Street #235
Los Angeles, CA 90021


French Kiss
Misope Inc. dba French Kiss
807 E. 12th Street #144
Los Angeles, CA 90021


Frisco Locksmith Service
2109 Golden Spurs
Frisco, TX 75034


From The Block blog
1212 South Palm Avenue
Alhambra, CA 91803


Frontier Communications
PO Box 740407
Cincinnati, OH 45274-0407


Frontier Fashion Inc
1295 S. Johnson Dr.
City of Industry, CA 91745


Frontier Flexible Incorp.
651 E. 61st. Street
Los Angeles, CA 90001


Frontier-DO NOT USE
106 Tower Drive
San Antonio, TX 78232


Fry Reglet Architectural Metals
12342 Hawkins St
Santa Fe Springs, CA 90670


Ft. Sam Alteration Cleaner
2423 Harry Wurzback
San Antonio, TX 78209


Ft. Worth Fire Extinguisher
2400-H Ludelle St.
Ft. Worth, TX 76105
FTS Air Condition and Heat
14151 Turnervine
Tomball, TX 77375


Fuego Collection Inc
1113 N. McKinley Avenue
Los Angeles, CA 90059


Full Circle Recycling Company
12138 Bellflower Blvd
Downey, CA 90242


Fuller's Lock Alamo Safe & Lock
3723 West Avenue
San Antonio, TX 78213


Fund Raisers Etc., Inc.
2643 MOSSROCK
San Antonio, TX 78230


FUSION
Attn: Remittance
320 Interstate North Parkway, Ste 300
Atlanta, GA 30339


FUSION
P.O. Box 51341
Los Angeles, CA 90051-5641


Futal Inc.
3700 Wilshire Bvd. #705
Los Angeles, CA 90010


FV Eyewear Inc.
425 S. Los Angeles St., Unit C
Los Angeles, CA 90013


FYEO
747 East 10th Street # 303
Los Angeles, CA 90021


G Mini Inc.
777 E 10th Street Suite 112
Los Angeles, CA 90021
G&K Services
PO Box 842385
Boston, MA 02284


G-Paris Corporation
772 E 12th Street # 2
Los Angeles, CA 90021


G. Batista & Associates
10400 Griffin Rd, 201
Cooper City, FL 33328


G. Batista & Associates
10400 Griffin Road Suite 201
Cooper City, FL 33328


G. Neil Corporation
P.O. Box 451179
Sunrise, FL 33345-1179


G. Reve
1015 S. Crocker St, # R-38
Los Angeles, CA 90021


G17 Inc
1214 E 18th St
Los Angeles, CA 90021


G4S Secure Solutions (Puerto Rico), Inc
PO Box 3952
Guaynabo, PR 00970-3952


Gaia Apparel Inc
1015 S. Crocker St # R-39
Los Angeles, CA 90021


Galleria At Sunset
Forest City Management, Inc.
P.O. Box 72069
Cleveland, OH 44192-0069


Ganji
Ganji Apparel, Inc. dba Ganji
1100 S. San Pedro St #N06
Los Angeles, CA 90015
Garabedian Associates
16218 Juan Tabo Way
Helotes, TX 78023


Garbage Becoming Green Grp
PO Box 270108
San Juan, PR 00927


Garret Eylar
3206 Susan Ct
Bedord, TX 76201


Gaze USA
1665 South Mateo St
Los Angeles, CA 90021


GC Services/ECMC
P. O. Box 32500
Columbus, OH 43232-0500


Ge Capital
Po Box 740423
Atlanta, GA 30374-0423


GeeGee
Sisly Corporation dba GeeGee
1100 S San Pedro St., Suite A9
Los Angeles, CA 90015


GeeGee
c/o Hana Financial
Dept LA 24406
Pasadena, CA 91185-4406


General Construction Services, LLC
24165 IH-10 West, Suite 217-640
San Antonio, TX 78257


Genesis Electric Management Service Inc
7320 S. Madison Ave., Unit 100
Willowbrook, IL 60527


Genesis Nicole Smith
21 Spinning Wheel Rd., Apt 18P
Hinsdale, IL 60521
Genetic Disease Screening Program
2688 W. Winton Ave
Hayward, CA 94515-1108


Georgia Department of Revenue
Taxpayer Serviecs Division
PO Box 740321
Atlanta, GA 30374-0321


Gereral Trading
2991 E.46TH ST.
Vernon, CA 90058


Gereral Trading
2991 E. 46TH ST.
VERNON, CA 90058


GFM, LLC
101 The Grove DR.
Los Angeles, CA 90036


GGP Meadows Mall, LLC
SDS-12-1638
PO Box 86
Minneapolis, MN 55486-1638


Gibiu Inc.
777 E. 12th Street #1-1
Los Angeles, CA 90021


Gibiu Inc.
c/o Asiana Capital Inc
PO Box 80216
City of Industry, CA 91716-8216


GiGi Look
2444 Porter Street
Los Angeles, CA 90021


GiGi Look
819 TOWNE AVE.
LOS ANGELES, CA 90021
Gillette Air Conditioning CO., Inc
1215 San Francisco
San Antonio, TX 78201


GILLI, INC.
2939 BANDINI BLVD.
VERNON, CA 90058


Gina Concepts
10 West 33rd Street
3rd Floor
New York, NY 10001-3306


Gina Group LLC
10 West 33rd Street 3rd Floor
New York, NY 10001


Gina Group LLC
CIT
PO Box 1036
Charlotte, NC 28201-1036


Ginger Green Inc
1015 S. Crocker St #Q-16
Los Angeles, CA 90021


Girls Generation
Urban Mix Inc dba Girls Generation
946 E 29th Street
Los Angeles, CA 90011


Girls Generation
C/O UC FACTORS
P.O. Box 187
Glendora, CA 91740-0187


Glamour
P. O. Box 37691
Boone, IA 50037-4691


Glanz Technologies, Inc
687 N.E 124 Street
North Miami, FL 33161
Glare Fashion
942 Towne Avenue, # 102
Los Angeles, CA 90021


Glimcher Westshore, LLC
c/o Washington Prime Group
180 E Broad St
Columbus, OH 43215


Global Equipment Co - Charlotte
PO BOX 905713
Charlotte, NC 28290


Global Equipment Co - Charlotte
P. O. Box 100090
Buford, GA 30515


Global Green Development
3435 Wilshire Blvd., Suite 470
Los Angeles, CA 90010


Global Payments Check Services
6215 W. Howard Street
Niles, IL 60714


Glued
Jorim Inc dba Glued
1100 S San Pedro St Suite L18
Los Angeles, CA 90015


GMP
19229 Peabody St
Orlando, FL 32833


Gobierno Municipal Autonomo de Carolina
PO Box 8
Carolina, PR 00986-0008


Gold's Gym
4001 Maple Avenue, Ste 200
Dallas, TX 75219


Golden Asia Footwear Inc
9738 Rush St
South El Monte, CA 91733
Golden Gate Construction
5151 Chromite 4-8
El Paso, TX 79932


Golden State Container, Inc.
3550 E. Francis Street
Suite 200
Ontario, CA 91761


Golden State Container, Inc.
File 50538
Los Angeles, CA 90074-0538


Golden West Footwear
17721 RAILROAD ST.
CITY OF INDUSTRY, CA 91748


Golden West Footwear
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Goldman, Antonetti & Cordova, LLC
PO Box 70364
San Juan, PR 00936-8364


Gonzales Contractors
PO Bjox 1191
MIdland, TX 79702


Good Day
East Apparel dba Good Day
1458 S San Pedro St # L17
Los Angeles, CA 90015


Good Morning Jewelry Corp
45-47 W 29th St., Suite 201
New York, NY 10001


Google, Inc.
Dept 33654
PO Box 39000
San Francisco, CA 94139
Gordon Brothers Asset Advisors LLC
10218 N. Port Washington Road
Mequon, WI 53092


Gordon Brothers Group Company
10218 N. Port Washington Road
Mequon, WI 53092


Gordon Brothers Retail Partners, LLC
800 Boylston Street 27th Floor
ATTN: Kathleen Gallagher
Boston, MA 02199


Gorilla Cat Corporation
600 E. Washington Blvd. Ste W4
Los Angeles, CA 90015


GQ Wear Inc
787 E 15th St.
Los Angeles, CA 90015


Grainger
Dept 860658830
Palatine, IL 60038-0001


Gran Plaza LP
P.O. Box 5357
Beverly Hills, CA 90209


Gran Plaza, LP
c/o Excel Property Management Services,
9034 W Sunset Blvd
West Hollywood, CA 90069


Gran Plaza, LP
c/o Excel Property Mgmt Services, Inc.
PO Box 2027
Long Beach, CA 90801


Gran Plaza, LP
Excel Property Management Services Inc
9034 W Sunset Blvd
West Hollywood, CA 90069
Granite
Client ID# 311
P.O. Box 983119
Boston, MA 02298-3119


Grapevine Electric
803 N. Lucas
Grapevine, TX 76057


Grapevine Mills
3000 Grapevine Mills Pkwy
Grapevine, TX 76051


Grapevine Mills Mall Limited Partnership
Attn: Management Office
3000 Grapevine Mills Pkwy
Grapevine, TX 76051


Grapevine Mills Mall, LP
3000 Grapevine Mills Parkway
Grapevine, TX 76051


Grapevine Mills, LP
PO Box 198189
Atlanta, GA 30384-8189


Grapevine-Colleyville ISD
3051 Ira E. Woods Ave.
Grapevine, TX 76051


Grapevine-Colleyville Tax Office
Colette Franklin Tax Assessor-Collector
3072 Mustang Drive
Grapevine, TX 76051


Graybar Electric Co Inc
4601 Cambridge Road
Fort Worth, TX 76155


Graybar Electric Co Inc
PO Box 840458
Dallas, TX 75284-0458
Great Smoky
Full & Well Fashion CO LTD
dba Great Smoky
786 Towne Ave
Los Angeles, CA 90021


Greater Killeen Chamber of Commerce
One Santa Fe Plaza/PO Box 548
Killeen, TX 76541


Green Mountain
DEPT 1233
P.O. BOX 121233
Dallas, TX 75312-1233


Green Mountain -DO NOT USE
PO Box 689008
Austin, TX 78768-9008


Greenleaf
4850 W. Jefferson
Phoenix, AZ 85043


Greenlight Services, Inc.
P. O. Box 1813
Cypress, TX 77410-1813


Greenstar
PO Box 953145
St Louis, MO 63195-3145


Greenwood Construction Co.
12637 S. 265 W. Ste 100
Draper, UT 84020


Greenwood Construction Co.
3 Form Material Solutions
12637 S. 265 W. Ste 100
Draper, UT 84020


GSD Group
Central Florida
16509 Arrowhead Trail
Clermont, FL 34711
GSI Commerce
PNC Bank
Lockbox 827327/PO Box 827327
Philadelphia, PA 19182-7336


GTG Collection
1004 E. Olympic Boulevard
Suite A
Los Angeles, CA 90021


GTG Collection
2820 Leonis Blvd
Los Angeles, CA 90058


GTS Radio
4902 McDowell Road
Suite 103-A
Phoenix, AZ 85008


Guadalupe C. Arredondo
1606 Leal St., #2
San Antonio, TX 78207


Guerrero Construction
5003 Quill Rush Way
Richmond, TX 77407


Guidance Solutions Inc
4134 Del Rey Avenue
Marina Del Rey, CA 90292


Gunn & Lee P.C.
700 N. ST. MARYS
SUITE 1500
San Antonio, TX 78209


H & C Collection Factory Inc
1129 S. Boyle Ave. #204
Los Angeles, CA 90023


H&D Accessories Inc
952 Towne Ave. #A
Los Angeles, CA 90021
Hahn Loeser & Parks LLP
65 East Stte Street, Ste 1400
Columbus, OH 43215-4209


Hall & Associates
1010 Market Street, Suite 402
Chattanooga, TN 37402


Haller, Harlan & Taylor
5085 W. Park Blvd
Suite 150
Plano, TX 75093


Hallmark Air Conditioning & Heating
3300 Bingle Road
Houston, TX 77055


Hampshire Hill Apartment
10660 Hampshire Avenue
Bloomington, MN 55438


Hampshire Hill Apartments
10660 Hampshire Ave S.
Bloomington, MN 55438


Hampton@SixFlag
11010 I 10W
San Antonio, TX 78230


Han's Display Fixture
2910 S. Santa Fe Ave
Vernon, CA 90058


Hana Commercial Finance Inc
1000 Wilshire Blvd, 20th Floor
Los Angeles, CA 90017


Handbag Republic
18301 Arenth Ave.
City of Industry, CA 91748


Handyman Joe
3132 Tilfer St.
Houston, Tx 77087
Hannah
735 E 12th Steet
Suite # 111
Los Angeles, CA 90021


Hannah
General Business Credit
P. O. Box 92024
LOS ANGELES, CA 90009


Hanover Insurance Co
PO Box 580045
Charlotte, NC 28258-0045


Hardesty + Associates
500 E. Balboa Blvd
Newport Beach, CA 92661


Hare's Glass Co
4276 Gate Crest
San Antonio, TX 78217


Harlingen CISD
407 N. 77 Sunshine Strip
Harlingen, TX 78550


Harlingen Tax Office
PO Box 2643
Harlingen, TX 78551-2643


Harper's Bazar
P. O. Box 8464
Red Oak, IA 51591-1464


Harris County Tax Assessor-Collector
PO Box 4663
Houston, TX 77210-4663


Harris-Fort Bend M.U.D. #4
Esther Buentello Flores, RTA
873 Dulles Ave., Ste A
Stafford, TX 77477-5753
Hartford Insurance Group - DO NOT PAY
PO Box 660916
Dallas, TX 75266-0916


Hartford Life & Accident Insurance Co
One Hartford Plaza
Hartford, CT 06155


Harvard Business Review
PO Box 60001
Tampa, FL 33660-0001


Hasler, Inc.
P.O. Box 3808
Milford, CT 06460-8708


Hatiya
2302 E. 38th Street
Vernon, CA 90058


Haute Fox Inc.
800 E. 12th St. Ste 119
Los Angeles, CA 90021


Haute Monde
Funation Wholesales Corp DBA Haute Monde
810 E. Pico Blvd. #139, 140, 142
Los Angeles, CA 90021


Haute Society Fashion Inc
3939 S. Broadway
Los Angeles, CA 90037


Haute Society Fashion Inc
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Have Fashion Inc.
3360 E. Pico Blvd
LOS ANGELES, CA 90023
Have Fashion Inc.
c/o Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


Hawaii Department of Taxation
P.O. Box 1425
Honolulu, HI 96806


Hawaii Dept of Taxation
Sales & Use Tax
PO Box 1425
Honolulu, HI 96806


Hawaiian Electric Company
PO Box 3978
Honolulu, HI 96812-3978


Hayley Fisk Photo
131 S Oxford Avenue, Apt 10
Los Angeles, CA 90004


Haynes & Boone, LLP
P.O. Box 841399
Dallas, TX 75284-1399


Haynes & Boone, LLP
Attn: Stacy L. Brainin, General Counsel
P.O. Box 841399
Dallas, TX 75284-1399


Haynes & Boone, Llp.
Accounting Department
P.O. BOX 841399
Dallas, TX 75284-1399


Hays County Tax Assessor - Collector
715 S. Stagecoach Tr., Ste. 1120
San Marcos, TX 78666


Hays County Tax Office
Tax Assessor/Collector
712 S. Stagecoach Trail
San Marcos, TX 78666-6073
Haywood Carter
27 N 28th Street
Las Vegas, NV 89101


Heart & Hips
2424 E 26th Street
Vernon, CA 90058


Heart & Hips
c/o Hana Financial, Inc.
Dept LA 24406
Pasadena, CA 91185-4406


Heather Coles-Sidebottom
1053 Euclid Ave #E
Long Beach, CA 90804


Hello Miss
777 E 12TH ST 1-4
Los Angeles, CA 90021


Hello Miss
3015 S. Alameda Street
Los Angeles, CA 90058


Hem & Thread
2109 E. 27th Street
Vernon, CA 90058


Henderson Lock & Key
8170 S. EASTERN AVE.
SUITE 4-203
Las Vegas, NV 89123


Hendi USA, Inc.
800 E. 12th Street, # 101
Los Angeles, CA 90021


Hennepin County
300 South Sixth Street
Minneapolis, MN 55487-0055
HER & OTHERS
H&O CLOTHING INC DBA HER & OTHERS
2120 LONG BEACH AVE
LOS ANGELES, CA 90058


Hera Collection
1016 Towne Ave #107
Los Angeles, CA 90021


Hers & Mine
807 E, 12th street #139
Los Angeles, CA 90021


Hesed Trading Inc
107 Ruby Ct.
Gardena, CA 90248


Hesperus
1100 S San Pedro St STE C9
Los Angeles, CA 90015


Hewlett Packard Company
P.O. Box 101149
Atlanta, GA 30392


HEY BABE
THREE ONE THREE, INC. DBA HEY BABE
1124 CROCKER ST
LOS ANGELES, CA 90021


Heyri J, Inc.
6900 S. Alameda St
Huntington Park, CA 90255


HG Galleria I,II,III,LP
2088 Paysphere Circle
Chicago, IL 60674


HG Galleria, LLC
225 West Washington St
Indianapolis, IN 46204-3438
HG Galleria, LLC
Houston Galleria
2088 Paysphere Circle
Chicago, IL 60674


Hi Beam
Hi-Beam dba All Nations Clothing
1458 S. San pedro Unit #221
Los Angeles, CA 90015


Hi Beam
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Hialeah Fire Department
Office of the Fire Marshall
83 E. 5th Street, 2nd Floor
Hialeah, FL 33010


Hialeah Fire Department
PO Box 919000
Orlando, FL 32891-9000


Hidalgo County Tax Assessor & Collector
2804 S. Business Hwy 281
Edinburg, TX 78539


Hidalgo County Tax Assessor - Collector
Armando Barrera Jr. RTA
P. O. Box 178
Edinburg, TX 78540


Hidden Jeans Inc. DBA Cello Jeans
1001 Towne Ave., # 103
LOS ANGELES, CA 90021


Hidden Jeans Inc. DBA Cello Jeans
c/o Prime Business Credit Inc
PO Box 741084
LOS ANGELES, CA 90074


High Security Lock
5016 Blanco
Pearland, TX 77584
Highland Yorktown, LLC
P. O. Box 951599
Dallas, TX 75395-1599


Highway Jeans
Milberg Factors, Inc.
99 Park Avenue
New York, NY 10016


Hilands Apratment
5755 E. River Rd
Tucson, AZ 85750


Hill Electric
1219 Safari
San Antonio, TX 78216


Hillsborough County Board of County Comm
Code Enforcement Division
3626 Queen Palm Dr.
Tampa, FL 33619


Hillsborough County Office of the Fire M
P.O. Box 310398
Tampa, FL 33680


Hinsco Safe & Lock
801 Avenue K
Suite 3
Plano, TX 75074


Hiram A. Ramos
339 Denton Drive
San Antonio, TX 78213


Hoffman Southwest Corp
DBA: Roto-Rooter Service & Plu
7250 West Frier Drive #105
Glendale, AZ 85303


Holiday Inn
1500 Van Ness
San Francisco, CA 94109
Holiday Inn
5535 Univeristy Heights
San Antonio, TX 78249


Holland Real Estate Services
9050 Cook Road
Suite 100
Houston, TX 77099


Hollywood Model Management LLC
8744 Holloway Drive
West Hollywood, CA 90069


Holts Mechanical LTD
5522 Rittiman Rd
San Antonio, TX 78218


Homa Safar
7720 Four Season's Dr
Las Vegas, NV 89129


Home Depot Credit Services
Dept 32-2503122347
P. O. Box 183176
Columbus, OH 43218-3176


Hommage
Calla Inc dba Hommage
1145 Towne Ave #9
Los Angeles, CA 90021


Honey Punch
KLK Forte Industry dba Honey Punch
1535 Rio Vista Ave
Los Angeles, CA 90023


Honor Hamilton
25725 Armstrong Circle
Unit # D
Stevenson Ranch, CA 91381


Horizon Retail Construction, Inc.
1500 Horizon Drive
Sturtevant, WI 53177
Hot & Delicious
1015 S. Crocker St. #Q-9
Los Angeles, CA 90021


Hot & Delicious
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Hot & Gang
766 E. 12th St., #A
Los Angeles, CA 90021


Hot & Gang
766 E. 12th St. #A
Los Angeles, CA 90021


Hot Shot DBA Hot Kiss
1407 Broadway
Suite # 2010
New York, NY 10018


Hot Shot DBA Hot Kiss
c/o Well Fargo
PO Box 842665
Boston, MA 02284-2665


Hotjobs.Com
Citibank
Yahoo! Hot Jobs
Carol Stream, IL 60132-0506


Houston Pons
8603 E Ansley PL
San Antonio, TX 78221


Howard C. Rubin
Kessler Collins, P,C,
2100 Ross Ave., Ste. 750
Dallas, TX 75201


HSBC Business Solutions
P. O. Box 5239
Carol Stream, IL 60197-5239
Hulen Mall, LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


Hulen Mall, LLC
SDS-12-2776
PO Box 86
Minneapolis, MN 55486-2776


Humble ISD
20200 Eastway Village Dr
Humble, TX 77338


Hummingbird
Kiddos E# Inc dba Hummingbird
1563 E 23rd ST
Los Angeles, CA 90011


Hunter Building Corp
14609 Kimberley Lane
Houston, TX 77079


HYFVE INC
5808 Wilmington Ave
Los Angeles, CA 90058


HYFVE INC
c/o Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


HYSS Corp
1458 S. San Pedro Street #154
Los Angeles, CA 90015


HYSS Corp



Hyssop Fashion Inc.
1458 S. San Pedro Street # L12
Los Angeles, CA 90015
Hyssop Fashion Inc.
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


I Heart Media
San Diego Market
File 56492
Los Angeles, CA 90074-6492


I Heart Media
Attn Vanessa Garcia
6222 NW IH 10
San Antonio, TX 78201


I Joah
1100 S. San Pedro St #A-7
Los Angeles, CA 90015


I Joah
c/o Prime Business Credit, Inc
P.O. BOX 741084
Los Angeles, CA 90074-1084


I.Ner
1005 E. 14th Street
Los Angeles, CA 90021


I.Ner
C/O Finance One, Inc
File 749208
Los Angeles, CA 90074-9208


I.ON
J & Don Fashion Inc dba I.ON
1149 E Pico Blvd Unit A
Los Angeles, CA 90021


I.ON
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074-1084


IBM - Int'l Building Maint.
428 Hawthorne St. #216
Glendale, CA 91204
ICC/Decision Services
30 Galesi Drive, Unit 108
Wayne, NJ 07470-0188


Icco Accessories
1015 S Crocker St Suit Q22
Los Angeles, CA 90021


Icer Basketball LLC
1385 Broadway 16th Floor
New York, NY 10018


Icon
1016 Towne Ave # 123
Los Angeles, CA 90021


Icon Owner Pool 1 Texas, LLC
PO Box 843933
Los Angeles, CA 90084-3933


Idea Design Concepts Inc
60 Commerce Way
Hackensack, NJ 07601


Ideal Fire & Security
4115 Goddard Road
Fort Worth, TX 76111


Idem Ditto
Unfold Apparel Inc dba Idem Ditto
1165 1/4 Crocker Street
Los Angeles, CA 90021


IES Company
5320 George Cooper St
San Antonio, TX 78247


iHeartMedia
3202 N. Oracle Rd
Tuscon, AZ 85705


Ikeddi Imports LLC
1407 Broadway
New York, NY 10018
Ikeddi Imports LLC
C/O CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Ilana Mayorquin
2615 Larwood CT
Houston, TX 77038


Illa Illa Inc
1008 Crocker Street
Los Angeles, CA 90021


Illinois Department of Employment Securi
33 S State St, 10th Floor
Chicago, IL 60603


Illinois Dept of Revenue
Bankruptcy Unit
PO Box 19035
Springfield, IL 62794-9035


Illinois Wholesale
2790 Pinnacle Drive
Elgin, IL 60124


Illuma Fashion Inc
1141 S Boyle Ave Suite 201
Los Angeles, CA 90023


IMA, Inc.
P.O. BOX 2992
WICHITA, KS 67201-2992


Image Locations In
2404 Wilshire Blvd, Ste 4F
Los Angeles, CA 90057


Image Locations Inc
9663 Santa Monica Blvd., #842
Beverly Hills, CA 90210


Image Locations Inc
9663 Santa Monica Blvd #842
Beverly Hills, CA 90210
Image Locations Inc
2404 Wilshire Blvd, Ste 4F
Los Angeles, CA 90057


Image Projection
1109 Ponce de Leon Blvd.
Coral Gables, FL 33134


Impact Service Group
871 Ethan Allen Highway
Ridgefield, CT 06877


Imperial County Treasurer-Tax Collector
940 W. Main St., Ste. 106
El Centro, CA 92243


Imperial County Weights & Measures
852 Broadway
El Centro, CA 92243


Imperial Irrigation District
PO Box 937
333 East Barioni Blvd
Imperial, CA 92251-0937


Imperial Valley Mall, LLC
2030 Hamilton Blvd, Ste 500
Chattanooga, TN 37421-6000


Imperial Valley Mall, LLC
CBL #0572
PO Box 955607
St. Louis, MO 63195


Implus
P. O. Box 601469
Charlotte, NC 28260-1469


In Style
Boulevard Style, Inc DBA In Style
1015 S. Crocker Street, #Q27
Los Angeles, CA 90021
In the Beginning
807 E 12th St #216
Los Angeles, CA 90021


Ina Fashion
Katia Fashion, Inc. dba Ina Fashion
754 E 12th Street #3
Los Angeles, CA 90021


Incenergy LLC
1135 W. 6th Street, Suite 140
Austin, TX 78703


IndCor Properties, Inc.
BRE/DP FL, LLC
PO Box 203857
Dallas, TX 75320-3857


Independence Carpet Care
P.O. Box 201148
San Antonio, TX 78220


Indiana Marie Ella Massara
13030 Valleyheart Drive, Ste301
Studio City, CA 91604


Indigo Rein
1407 Broadway
Suite 317
New York, NY 10018


Indigo Rein
Rosenthal & Rosethal
P. O. Box 88926
Chicago, IL 60695-1926


Indigo Retail Advisors Inc.
330 E.Maple Rd. #262
Birmingham, MI 48009


Industry Group USA, LLC
469 South Robertson Blvd
Beverly Hills,, CA 90211
Infinity
PO BOX 460131
Houston, TX 77056-8131


Infinity Classic International Inc
1227 West Saint Georges Avenue
Linden, NJ 07036


Infinity Classic International Inc
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Infinity Micro Computer Inc
5300 W 104th Street
Los Angeles, CA 90045


Inforgain Corporation
485 Alberto Way, Ste 100
Los Gatos, CA 95032


ING Clarion Partners
C/O Travis Commercial Real
9601 Mcallister Frwy
San Antonio, TX 78216


Innovative Fixtures Inc.
3350 Gilman Rd.
Attn: Pompeyo Ugalde
El Monte, CA 91732


Innovative Legal Solutions, Inc.
440 Louisiana Street
Suite 1100
Houston, TX 77002


Innovative Packaging Group Inc
P.O. Box 540996
Dallas, Tx 75354-0996


Insight Global LLC
4170 Ashford Dunwoody RD, NE STE250
Atlanta, GA 30319
Instakey Lock Corporation
7456 West 5th Ave
Lakewood, CO 80226


Instyle
PO Box 60410
Tampa, FL 33660-0410


Int'l Environmental - Waste Mgmt
24516 Network Place
Chicago, IL 60673-1245


Integrant, Inc.
5405 Oberlin Dr., Suite 200
San Diego, CA 92121


Integrated Cabling & Communcation System
1555 Brooks Ave.
Rochester, NY 14624


Integrity WFS Inc
401 East Sonterra Blvd, Suite 375
San Antonio, TX 78258


Inter-Boro Sprinkler Corporation
64 Division Ave, Suite LL-2
Levittown, NY 11756


Interactive Employment
TRAINING, INC.
500 N. BROADWAY #105
Jericho, NY 11753


Interi
1169 Crocker St.
Los Angeles, CA 90021


Interior Trade Cartel Inc
930 Proton Suite 303
San Antonio, TX 78258


Intermedia de Mexicali SA de CV
P.O. Box 2324
Calexico, CA 92231
Internal Revenue Service
Centralized Insolvency Operations
P.O. Box 7346
Philadelphia, PA 19101


Internal Revenue Service
Ogden, UT 84201-0039



International Intimates Inc.
31 West 34th Street, 9th Floor
New York, NY 10001


Interzan LLC
530 7th Avenue Suite 2201
New York, NY 10018


Intimateco, LLC
463 7th Ave Suite 602
New York, NY 10018


Intimateco, LLC
C/O Wells Fargo Bank
P.O. Box 842665
Boston, MA 02284


Intouch Footwear Inc
17900 Ajax Circle
City of Industry, CA 91748


Intraco, Inc.
Intraco, Inc. dba Something Special Hat
6333 Corsair St
City of Commerce, CA 90040


Intralinks Inc
150 East 42nd Street
New York, NY 10017


Intro
732 E. 10 th Street
#103
Los Angeles, CA 90021
Intro
c/o Asiana Capital
PO Box 76327
Los Angeles, CA 90076


Invisible Windows, LLC.
8223 Avenue D
Lubbock, TX 79404


InVision
6014 John Chapman Drive
San Antonio, TX 78240


IPFS Corporation
P.O. Box 730223
Dallas, TX 75373-0223


Irini
ICA Factory Inc DBA Irini
2079 East 15th Street Suite 238B
Los Angeles, CA 90021


Irini
C/O Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Iris
13109 Andy St
Cerritos, CA 90703


Iris
3301 Fruitland Ave
Vernon, CA 90058


Iris Fashion Inc
13109 Andy St
Cerritos, CA 90703


IRS Department of Treasury
Internal Revenue Service
Ogden, UT 84201-0102
ISA Fire & Security LLC
4514 Pack Saddle Pass
Austin, TX 78745


ISA/International System of America LLC
P.O. Box 99529
Louisville, KY 40269


Island Pacific, Inc.
California Bank & Trust
Lockbox 500002
San Diego, CA 92150-0002


ISS Corp
5731 McFadden
Suite A
Huntington Beach, CA 92649


Itsme Jean Inc.
1100 S. San Pedro St #C-03
Los Angeles, CA 90015


Iverify Inc
8180 Upland Circle
Chanhassen, MN 55317


J Jewelry
600 E. Washington Blvd. E-1
Los Angeles, CA 90015


J. Cat Beauty Enterprise LLC
9890 Pioneer Blvd.
Santa Fe Springs, CA 90670


J. J. Keller & Associates Inc.
PO Box 6609
Carol Stream, IL 60197-6609


J. Michael Edwards, LLC
30907 Keeneland
Fair Oaks, TX 78015


J. T. Nakaoka Associates Architects
10390 Santa Monica Blvd, Ste. 370
Los Angeles, CA 90025
J.C. Dossier
831 Lawson St
City of Industry, CA 91748


J.C. Dossier
New Commercial Capital, Inc.
P.O Box 749269
Los Angeles, CA 90074


J.H. Kim & Associates
3731 Wilshire Blvd Suite 940
Los Angeles, CA 90010


J.OUR INC.
1126 Crocker Street
Los Angeles, CA 90021


J.R. Lennen Construction, Inc.
PO Box 3875
Palm Desert, CA 92261


Jacaranda Clothing
732 E. 10th St. #102
Los Angeles, CA 90021


Jackson Lewis
PO Box 416019
Boston, MA 02241-6019


Jackson Lewis P.C.
P.O. Box 416019
Boston, MA 02241-6019


Jacobies Inc.
18003 Cortney Court
City of Industry, CA 91748


Jacobies Inc.
C/O Asiana Capital, INC
P.O. Box 76327
Los Angeles, CA 90076


JADE
1145 Towne ave. #2
Los Angeles, CA 90021
Jainsons International Inc
7526 Tyrone Ave
Van Nuys, CA 91405


Jam Consultants, Inc.
104 West 29th Street - 9th Floor
New York, NY 10001


James Francis Electric Inc
7814 Fortune Drive
San Antonio, TX 78250


Janette Plus
D & J Fashion, Inc. dba Janette Plus
1121 S. Boyle Ave
Los Angeles, CA 90023


Janette Plus
1121 S Boyle Ave
LOS ANGELES, CA 90023


January 7 Clothing Inc
735 E. 12th St. #104
Los Angeles, CA 90021


January 7 Clothing Inc
c/o Hana Financial
Dept. LA 24406
Pasadena, CA 91185-4406


Jaxi's II, Inc.
460 7th Ave., Suite #606
New York, NY 10018


Jaxi's II, Inc.
c/o The CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Jay Day
1400 Broadway
Suite 806
New York, NY 10018
Jaymy
807 E. 12th Street, Suite 132
Los Angeles, CA 90021


JBCStyle
108 W.39th St, 7th Fl
New York, NY 10018


JBliss
1905 E 7th Street
Los Angeles, CA 90021


JBliss
C/O General Business Credit
110 East 9th Street Suite A1126
Los Angeles, CA 90079


JC Fits Inc.
1015 S. Crocker Street, # R4
Los Angeles, CA 90021


JC Fits Inc.
Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


JD Glass & Tinting
12460 Network Blvd.
Suite # 106
San Antonio, TX 78249


JDS Solutions Corp
2701 Loker Ave W., Suite 240
Carlsbad, CA 92010


Jealous Tomato/Dola Fashion Inc
1100 S.SAN PEDRO #D-7
Los Angeles, CA 90015


Jealous Tomato/Dola Fashion Inc
C/O Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074
Jefferson-Pilot
P.O. BOX 0821
Carol Stream, IL 60132-0821


Jennifer & Company Accessories Inc.
15 Salem Street
Hackensack, NJ 07601


Jennifer Budner Makeup
1585 Archer Road
San Marcos, CA 92078


Jewels
501 E. Washington Blvd.
Los Angles, CA 90015


JFN, Inc. DBA Final Touch
13511 Titan
Universal City, TX 78148


JGV Apparel Group LLC
1385 Broadway 3rd Floor
New York, NY 10018


Ji Ji Collection Inc
2027 Laura Ave
Huntington Park, CA 90255


jjcommunication
Calle 8 k-8 Altos De La Funetes
Caguas, PR 00727


JK Artists
324 S. Beverly Drive #198
Beverly Hills, CA 90212-4801


JKey, Inc.
600 E. Washington Blvd. #E-6
Los Angeles, CA 90015


JKT Construction, Inc dba Corcon
327 Heampstead Avenue
West Hempstead, NY 11552
JM Group



JMB Insurance Agency, Inc.
900 North Michigan Avenue
Suite 1500
Chicago, IL 60611


JNK USA
Jollassa Inc dba JNK USA
942 Towne Ave #101
Los Angeles, CA 90021


Joe & Elle LLC
Continental Business Credit, Inc
PO BOX 60288
Los Angeles, CA 90060-0288


Joe & Elle LLC
1385 E 15th
Los Angeles, CA 90021


Joe W Fly Co, Inc
PO BOX 560666
Dallas, TX 75356-0666


John P. Dillman
Linebarger Goggan Blair & Sampson LLP
PO Box 3064
Houston, TX 77253-3064


John Park Photography
3676 Vinton Ave., Apt 106
Los Angeles, CA 90034


Johnson Controls, Inc.
Dept. CH 10320
Palatine, IL 60055-0320


Jolie Inc
1100 S. San Pedro St. # D3
Los Angeles, CA 90015
Jones Day
51 Louisiana Avenue, N. W.
Washington, DC 02001


Jones Sign Co Inc
1711 Scheuring Road
De Pere, WI 54115


Joompy Clothing Inc
1100 S. San Pedro, # G-12
Los Angeles, CA 90015


Jox Max Trading Inc
4920 S. Soto Street
Vernon, CA 90058


Joy Max Trading Inc
4611 S Alameda Street
Los Angeles, CA 90058


Joyful Jewelry Inc.
55 Midtown Bridge Approach
Hackensack, NJ 07601


Joyline Inc.
734 E 12th St., Unit A
Los Angeles, CA 90021


JP Morgan Chase Bank, N.A.
Attn: Patti Ashman
2200 Ross Avenue,
Dallas, TX 75201


JP Morgan Chase Bank, N.A.
Attn: Alan Green, Special Assets Dept
700 N. Pearl St., Floor 8
Dallas, TX 75201


JP ORIGINAL CORP.
19101 E. Walnut Drive North
City of Industry, CA 91748
JPMCC 2007-LDP12 South Expressway 83, LL
c/o ProEquity Asset Management Corp.
4980 Hillsdale Circle, Suite A
El Dorado Hills, CA 95762


JPMorgan Chase Bank
5258 De Zavala Rd
San Antonio, TX 78249


JPMorgan Chase Bank, N.A.
1020 NE Loop 410, Suite 100
San Antonio, TX 78209


JPMorgan Chase Commercial Card
P.O. Box 94016
Palantine, IL 60094-4016


JSH Outerwear LLC
1410 Broadway Suite 505
New Yourk, NY 10018


JST Collection Corp
65 Bancker St
Englewood, NJ 07631


Jubilee
New Commercial Capital, Inc
File 749269
Los Angeles, CA 90074-9269


Judith A. Doan, LLC
705 Tinkers Lane
Sagmore Hills, OH 44067


Judson ISD Tax Assessor-Collector
8012 Shin Oak Drive
Live Oak, TX 78233-2413


Judy Blue
1100 S Sasn Pedro Suite K13
Los Angeles, CA 90015
Jules and Associates Inc
515 South Figueroa St
Ste 1900
Los Angeles, CA 90071


Julia
Love J Corp dba Julia
3187 S Alameda St.
Los Angeles, CA 90058


Jun & Min Inc
1013 Crocker Street, Suite # 8
Suite 2
Los Angeles, CA 90021


Jun & Min Inc
C/O Asiana Capital
1055 Wilshire Blvd ., Suite 1940
Los Angeles, CA 90017


Just Go Footwear Inc.
37 W 37 ST SITE 301
NEW YORK, NY 10018


Justin St. Clair, Inc
5845 Carlton Way #303
Los Angeles, CA 90028


JVR Ventures dba Jancyn Inc
PO Box 26934
San Jose, CA 95159


JW Signature Inc
933 Towne Ave # 103
Los Angeles, CA 90021


JW Signature Inc
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074


K & Y Intimate/Swim LLC
230 West 38th Street 8th Floor
New York, NY 10018
K S B Construction
3369 E. Olympic Blvd
Los Angeles, CA 90023


K Too
1152 Crocker St.
Los Angeles, CA 90021


K Too
800 E. 12th Street Unit 117
Los Angeles, CA 90021


K&J Interiors INC
111 Jupiter Road, Ste 200-D
Plano, TX 75074


K. Bell
PO Box 845250
Los Angeles, CA 90084-5250


K9 For Warriers
114 Camp K9 Road
Ponte Vedra, FL 32081


Kafe Design
1212 Stanford Ave. #103
Los Angeles, CA 90021


Kalish Electric Company Inc
504 W. Lunt
Schaumburg, IL 60193


Kanji Couture Inc
1015 S. Crocket St P-17
Los Angeles, CA 90021


Kapolei Hawaii Property Company, LLC
841 Bishop Street, Suite 1070
Honolulu, HI 96813


Kapolei Hawaii Property Company, LLC
Hawaii Mezz, LLC
PO Box 865443, LBX Address:Kapolei
Orlando, FL 32886-5443
Karen Galloway
916 N. Beaudry Ave - Backhouse
Los Angeles, CA 90012


Karma Kreations LLC
1630 S Grove Ave Suite B
Ontario, CA 91761


Kaston Fixtures & Design Group
11700 Preston Rd #660-210
Dallas, TX 75230


Kathy Reeves, Tax Assessor/Collector
PO Box 712
Midland, TX 79702


Katy Mills Mall, LP
225 West Washington St
Indianapolis, IN 46204-3438


Katy Police Department
5456 Franz Road
Katy, TX 77493-1717


Kay Fashion LLC
2416 E. 16th Street
Los Angeles, CA 90021


Kaylee Kollection
KR Fashion Inc dba Kaylee Kollection
1001 Towne Ave Suite 114
Los Angeles, CA 90021


Kaymen b, Inc.
929 E. 2nd Street Suite 108
Los Angeles, CA 90012


KDM POP Solutions Group
PO Box 639091
Cincinnati, OH 45263-9091


Keck Electric
PO Box 782323
San Antonio, TX 78278-2323
Keith Parker Plumbing & Electric
820 South Cannon Blvd
Shelbyville, TN 37160


Kelmar And Assoc.
2553 Jackson Keller
Ste 200
San Antonio, TX 78230


Ken Merfeld Photography
3951 Higuera St.
Culver City, CA 90232


Kendal Signs
446 Gus Hipp Blvd.
Rockledge, FL 32955


Kenneth L. Maun, Tax Assessor-Collector
Collin County
PO Box 8046
McKinney, TX 75070-8046


Kentucky Secretary of State
Alison Lundergan Grimes
P.O. Box 1150
Frankfort, KY 40602-1153


Kentucky State Treasurer
Kentucky Dept. of Revenue
Frankfort, KY 40620-0003


Kenzer Corportation
450 Seventh Avenue
Suite 2604
New York, NY 10123


Kern County



Keter Environment Service
4 High Ridge Park, Suite 202
Stanford, CT 06905
Keter Environment Service
PO Box 417468
Boston, MA 02241-7468


Key Equipment Finance
PO Box 74713
Cleveland, OH 44194


Key Equipment Finance Inc.
1000 South McCaslin Blvd.
Superior, CO 80027


KFD Public Relations, LLC
594 Broadway, Ste601
New York, NY 10012


KGLAM
1148-B Crocker St.
Los Angeles, CA 90021


Khalsa Maintenance & Window Cleaning
Service XI, Inc.
2322 North 9th Street
Phoenix, AZ 85006-1614


Kieffer & Co. Inc
3322 Washington Avenue
Sheboygan, WI 53081


KIKI RIKI
PALO APPAREL INC DBA KIKI RIKI
225A West 37 Street
New York, NY 10018


Kilgore & Kilgore, PLLC
3109 Carlisle Street
Dallas, TX 75204


Killeen Mall, LLC
3585 Atlanta Ave
Lockbox 934702
Hapeville, GA 30354
Killeen Mall, LLC
c/o Trigild
9339 Genesee Ave, Suite 130
San Diego, CA 92121


Kimbro Mechanical
1877 Air Lane Drive
Nashville, TN 37210


Kimcine
Love Touch USA Inc dba Kimcine
1188 S San Pedro St Suite U
Los Angeles, CA 90015


Kimley Horn and Associates, Inc
P.O. Box 79384
City of Industry, CA 91716


King Kong Clothing Inc.
600 E. Washington Blvd Ste C-23
Los Angeles, CA 90015


King Kong Clothing Inc.
c/o Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


King Men Movers
PO Box 128
Atascosa, TX 78002


Kjen Apparel Inc
Kenneth Kim dba Kjen Apparel Inc
203 W Martin Luther King Jr Bl
Los Angeles, CA 90037


Kjen Apparel Inc
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


KMBuilders, Inc.
7915 Mainland, Suite 100
San Antonio, TX 78250
KMH Construction
1611 W. 5th Street
STE 115
Austin, TX 78703


Knitwork Productions/Say What
1410 Broadway - 24th Floor
New York, NY 10018


Knitwork Productions/Say What
Rosenthal & Rosenthal, Inc.
P. O. Box 88926
Chicago, IL 60695-1926


Kona
1616 E. 14th Street
Los Angeles, CA 90021


Kona
P.O. BOX 556
Verdugo City, CA 91046


Kooler
4724 E. 26th Street
Vernon, CA 90040


Kotzur Mechanical Services
3841 Menger Road
San Antonio, TX 78259


KPMG LLP
Dept 0754
PO Box 120754
Dallas, TX 75312-0754


Kramer Construction & Management, Inc.
303 N. Waterman Avenue
Prospect Heights, IL 60070


Kramer Creative Group dba Artmix Beauty
8440 Warner Drive, Suite A2
Culver City, CA 90232
KRBE/Houston
Lockbox CMP-SUS3/Houston-KRBE
P.O. Box 643643
Cincinnati, OH 45264-3643


Kronos Incorporated
900 Chelmsford Street
Lowell, MA 01851


KTKK Inc
1740 S Los Angeles St #204
Los Angeles, CA 90015


KTKK Inc
c/o Finance One Inc
PO Box 740952
Los Angeles, CA 90074-0952


Kurtzman Carson **DO NOT USE**
2335 Alaska Ave
El Segundo, CA 90245


Kurtzman Carson Consultants LLC
Dept CH 16639
Palatine, IL 60055


Kurtzman Carson Consultants LLC
Attn: Drake Foster, General Counsel
75 Rowland Way #250
Novato, CA 94945


Kustoff & Phipps, LLP
4103 Parkdale Street
San Antonio, TX 78229


KW Fashion Corp
37 West 37th Street, 11th Floor
New York, NY 10018


Kwik Ticket, Inc.
4101 Glenwood Road
Brooklyn, NY 11210
KY Department of Revenue
Frankfort, KY 40620-0021



L & P Financial Services
P. O. Box 538385
Atlanta, GA 30353-8385


L&P Furniture
918 N. Western Ave
Los Angeles, CA 90029


L&P Group USA
39 West 32nd, 4th Floor
New York, NY 10001


L&P Group USA
10 West 33rd St. # 230
New York, NY 10001


L'atiste
1100 S. San Pedro Unit A-11
Vernon, CA 90015


L.A. Display Fixture
1227 S. San Pedro St. #1
Los Angeles, CA 90015


LA Bell Corp
1409 W. 215th Street
Torrence, CA 90501


LA BIEN AIMEE INC
175 Bergen Blvd, Suite 4
Fairview, NJ 07022


La Bijou
Apparel Avenue Inc dba La Bijou
1168 Crocker Street
Los Angeles, CA 90021


La Bijou
c/o General Business Credit
110 E 9th Street Suite A-1126
Los Angeles, CA 90079
La Dama
JK Modern Apparel Inc dba La Dama
1100 South San Pedro Street # K-10
Los Angeles, CA 90015


La Diosa Group (USA) Inc.
726 E. 12TH ST STE# 112
Los Angeles, CA 90021


LA Double 7 Inc
13825 Benson Ave
Chino, CA 91710


LA Fashion Mart
888 S. Figueroa Street, Ste 1900
Los Angeles, CA 90017


LA Gypsy
800 McGarry St. 5th FL
Los Angeles, CA 90021


LA Luo Cheng, Inc.
17181 Gale Ave.
City of Industry, CA 91745


LA Luo Cheng, Inc.
Prime Business Credit
PO Box 741084
Lis Angeles, CA 90074


La Models, Inc
7700 Sunset Boulevard
Los Angeles, CA 90046


La Quinta & Suites Katy
22455 Katy Freeway
Katy, TX 77450


La Quinta - Bakersfield
3232 Riverside Drive
Bakersfield, CA 93308


La Quinta - Houston - Shadow View
2451 Shadow View Lane
Houston, TX 77077
La Quinta - San Marcos
1619 I-35 North
San Marcos, TX 78666


La Quinta Dallas - 4440 N Central Exp
4440 N Central Expressway
Dallas, TX 75206


La Quinta Dallas TX Love Field John C. F
8300 John Carpenter Freeway
Dallas, TX 75247


La Quinta Inn & -St. Augustine
250 Outlet Blvd
St. Augustine, FL 32084


La Quinta Inn & Suite Arlington- N Watso
825 North Watson Blvd
Arlington, TX 76011


La Quinta Inn & Suite SA TX I-10 West
25042 I-10 West
San Antonio, TX 78247


La Quinta Inn & Suite-Chicago- S Frankli
One South Frankin Street
Chicago, IL 60606


La Quinta Inn & Suites - Big Spring
1102 IH20 West
Big Spring, Tx 79720


La Quinta Inn & Suites -   Brownsville
5051 North Expressway
Brownsville, TX 78520


La Quinta Inn & Suites - Conroe
4006 Spray Berry Lane
Conroe, TX 77303


La Quinta Inn & Suites - Dallas Arlingto
4001 Scots Legacy Drive
Arlington, TX 76015
La Quinta Inn & Suites Austin/Cedar Park
10701 Lakeline Mall Drive
Austin, TX 78717


La Quinta Inn & Suites Dallas Addison
14925 Landmark Blvd
Dallas, TX 75254


La Quinta Inn & Suites Dallas Garland Ha
375 I-30 East
Garland, TX 75043


La Quinta Inn & Suites Dallas Mesquite
118 US Highway 80 at Beltline Rd
Mesquite, TX 75149


La Quinta Inn & Suites Dublin
6275 Dublin Blvd
Dublin, CA 94568


La Quinta Inn & Suites Elmsford
540 Saw Mill River Road
Elmsford, NY 10523


La Quinta Inn & Suites F. Lauderdale Air
2620 N. 26th Avenue
Hollywood, FL 33020


La Quinta Inn & Suites FT. Lauderdale Pl
8101 Peters Road
Plantation, FL 33324


La Quinta Inn & Suites Houston 1960
415 FM 1960
Houston, TX 77073


La Quinta Inn & Suites Houston Galleria
1625 West Loop South
Houston, TX 77027


La Quinta Inn & Suites Houston Hobby Air
8776 Airport Blvd.
Houston, TX 77061
La Quinta Inn & Suites Houston North
10137 North Freeway
Houston, TX 77037


La Quinta Inn & Suites Houston Park 10
15225 Katy Freeway
Houston, TX 77094


La Quinta Inn & Suites Houston TX 15510
15510 J.F.K. Boulevard
Houston, TX 77032


La Quinta Inn & Suites Irvin TX W John C
4850 W. John Carpenter Frwy
Irving, TX 75063


La Quinta Inn & Suites Kyle TX
18869 IH-35 North
Kyle, TX 78640


La Quinta Inn & Suites Laredo
7220 Bob Bullock - Loop 20
Laredo, TX 78041


La Quinta Inn & Suites Las Vegas Summerl
7101 Cascade Valley Court
Las Vegas, NV 89128


La Quinta Inn & Suites Miami FL NW 27th
8730 NW 27th Street
Miami, FL 33172


La Quinta Inn & Suites Miami Lakes
7925 NW 154th Street
Miami, FL 33016


La Quinta Inn & Suites Mission
805 Travis Street
Mission, TX 78572


La Quinta Inn & Suites Orlando
8504 Universal Blvd
Orlando, FL 32819
La Quinta Inn & Suites Orlando Airport N
7160 N. Frontage Road
Orlando, FL 32812


La Quinta Inn & Suites Pharr TX N Cage
4603 N. Cage
Pharr, TX 78577


La Quinta Inn & Suites Phoenix Chandler
15241 South 50th Street
Phoenix, AZ 85044


LA Quinta Inn & Suites Redrock/Summerlin
9570 W Sahara
Las Vegas, NV 89117


La Quinta Inn & Suites Rockwall
689 East IH 30
Rockwall, TX 75087


La Quinta Inn & Suites Smyrna
2537 Highwood Blvd.
Smyrna, TN 37217


La Quinta Inn & Suites Willowbrook
18828 State HWY 249
Houston, TX 77070


La Quinta Inn & Suites-Los Angeles - LAX
5249 West Century Blvd.
Los Angeles, CA 90045


La Quinta Inn &Suites-La Palma
3 Centerpointe Drive
La Palma, CA 90623


La Quinta Inn - Bakersfield
3232 Riverside Drive
Bakersfield, CA 93308


La Quinta Inn - Bloomington Minnesota
7815 Nicolett Avenue South
Bloomington, MN 55420
La Quinta Inn - Ft Worth - Bryant Irvin
Forth West Southwest
4900 Bryant Irvin Rd
Fort Worth, TX 76132


La Quinta Inn - Jacksonville Butler Blvd
4686 Lenoir Avenue South
Jacksonville, FL 32216


La Quinta Inn - Lubbock W Medical Ctr
4115 Marsha Sharp FWY
Lubbock, TX 79407


La Quinta Inn - Minneapolis Bloomington
5151 American Boulevard West
Bloomington, MN 55437


La Quinta Inn - Odessa
5001 East Highway 80
Odessa, TX 79761


La Quinta Inn - Pearland
9002 Broadway
Pearland, TX 77584


La quinta Inn - San Diego
10185 Paseo Montril
San Diego, CA 92129


La Quinta Inn - Tampa Busch Garden
3701 E. Fowler Avenue
Tampa, FL 33612


La Quinta Inn - Tampa Central
3826 West Waters Ave
Tampa, Fl 33614


La Quinta Inn and Suite SA - Utex Blvd
5622 Utex Blvd
San Antonio, TX 78249


La Quinta Inn Austin 1-35 S. Ben White
4200 I-35 South
Austin, TX 78745
La Quinta Inn Austin TX 7622 IH 35
7622 IH 35 North
Austin, TX 78752


La Quinta Inn Chicago Gurnee
5688 Northridge Dr
Gurnee, IL 60031


La Quinta Inn Dallas LBJ
7815A LBJ Freeway
Dallas, TX 75251


La Quinta Inn Dallas North Central Dalla
10001 N. Central Expressway Hwy 75
Dallas, TX 75231-4103


La Quinta Inn Eagle Pass
2525 East Main Street
Eagle Pass, TX 78852


La Quinta Inn El Paso Bartlett
7620 North Mesa
El Paso, TX 79912


La Quinta Inn El Paso East
7944 Gateway East
El Paso, TX 79915


La Quinta Inn El Paso West
7550 Remcon Cr.
El Paso, TX 79912


La Quinta Inn Franklin
4207 Franklin Commons Court
Franklin, TN 37067


La Quinta Inn Ft Lauderdale FL Comm Blvd
3800 W. Commercial Boulevard
Ft. Lauderdale, FL 33309


La Quinta Inn Ft Lauderdale N Fed Hwy
5727 North Federal Highway
Ft. Lauderdale, FL 33308
La Quinta Inn Houston Northwest
11130 Northwest Freeway
Houston, TX 77092


LA Quinta Inn Houston SW Fwy
6790 Southwest Freeway
Houston, TX 77074


La Quinta Inn Houston SW Fwy Hwy 59
4015 SW Frwy (Hwy -059)
Houston, TX 77027


La Quinta Inn Houston TX FM 1960 W
13290 FM 1960 West
Houston, TX 77055


La Quinta Inn Jupiter
34 Fisherman's Wharf
Jupiter, FL 33477


La Quinta Inn Lakeline Mall Dr Austin TX
10701 Lakeline Mall Dr
Austin, TX 78717


La Quinta Inn Laredo
3610 Santa Ursula
Laredo, TX 78041


La Quinta Inn Las Cruces Mesilla Valley
790 Avenida De Mesilla
Las Cruces, NM 88005


La Quinta Inn Las Vegas Airport North
3970 S. Paradise Road
Las Vegas, NV 89109


La Quinta Inn Livermore
7700 South Front Road
Livermore, CA 94550


La Quinta Inn LV NV N Nellis
4288 North Nellis Blvd
Las Vegas, NV 89115
La Quinta Inn McAllen - La Plaza Mall
1100 South 10th
McAllen, TX 78501


La Quinta Inn Mercedes TX Exp 83
7007 E. Expressway 83
Mercedes, TX 78570


La Quinta Inn Miami Airport North
7401 NW 36th Street
Miami, FL 33166


La Quinta Inn Miami Airport North
7401 N.W. 36th Street
Miami, FL 33166


La Quinta Inn Miami Cutler Ridge
10821 Caribbean Boulevard
Miami, FL 33189


La Quinta Inn Midland
4130 West Wall
Midland, TX 79703


La Quinta Inn Nashville TN Donelson Pike
531 Donelson Pike
Nashville, TN 37214


La Quinta Inn Oakbrook Terrace IL
1 South 666 Midwest Rd
Oakbrook Terrace, IL 60181


La Quinta Inn Orlando Airport West
7931 Daetwyler Dr
Orlando, FL 32812


La Quinta Inn Orlando Fl Consulate Dr
2051 Consulate Drive
Orlando, FL 32837


La Quinta Inn San Diego - Chula Vista
150 Bonita Road
Chula Vista, CA 91910
La Quinta Inn San Jose CA
2585 Seaboard Avenue
San Jose, CA 95131


La Quinta Inn Schamburg IL
1730 E. Higgins Rd
Schaumburg, IL 60173


La Quinta Inn SF CA Airport Blvd
20 Airpoirt Blvd.
S. San Francisco, CA 94080-6515


La Quinta Inn Sunrise FL 2nd St
13600 NW 2nd Street
Sunrise, FL 33325


La Quinta Inn Tallahasse FL N Monroe
2905 North Monroe
Tallahassee, FL 32303


La quinta Inn& Suites Buena Park-CA
3 Centerpoint Drive
La Palma, CA 90623


La Quinta Inn& Suites-St. Augustine
250 Outlet Blvd
St. Augustine, FL 32084


La Quinta Inn&Suites - Coral Springs
3100 N. University Drive
Coral Springs, FL 33065


La Quinta Inn&Suites - Fremont
46200 Landing Pkwy
Fremont, CA 94538


La Quinta Inn&Suites - Humble
6909 Atascocita Drive
Humble, TX 77346


La Quinta Inn&Suites - Nash-Franklin
4207 Franklin Commons Court
Franklin, TN 37067
La Quinta Inn&Suites -Freemont
46200 Landing Pkwy
Fremont, CA 94538


La Quinta Inn&Suites Coral Springs South
3100 N. University Drive
Coral Springs, FL 33065


La quinta Inn&Suites Houston-Energy corr
2451 Shadow View Lane
Houston, TX 77077


La Quinta Inn&Suites Las Vegas - Airport
6560 Surrey Street
Las Vegas, NV 89119


La Quinta Inn&Suites-La Palma
3 centerpointe Drive
La Palma, CA 90623


La Quinta Inn&Suites-Reid Park
102 N. Alvernon Way
Tucson, AZ 85711


La Quinta Inn&Suites-SA C Chavez
100 W. Cesar E. Chavez Blvd
San Antonio, TX 78204


La Quinta Inn&Suites-Sarasota
1803 N. Tamiami Trail
Sarasota, FL 34234


La Quinta Inn&Suites-Tucson
7001 S. Tucson Blvd
Tucson, AZ 85706


La Quinta Inn&Suites-Tucson-Reid Park
102 N. Alvernon Way
Tucson, AZ 85711


La Quinta Inns & Suite- El Paso Tx
9125 Gateway West
El Paso, TX 79925
La Quinta Inns & Suite- Houston Tx
4015 SW FRWY HWY 59
Houston, TX 77027


LA QUINTA Inns & Suite-white Settlement
7888 I-30 West
White Settlement, TX 76108


La Quinta Inns & Suites - Milbrae, CA
1390 El Camino Real
Millbrae, CA 94030


La Quinta Inns & Suites -DFW Airport
4105 W Airport FRWY
Irving, TX 75062


La Quinta Inns & Suites Austin SW Mopac
4424 South Mopac
Austin, TX 78735


La Quinta Inns & Suites DFW Airport West
431 Airport Freeway
Euless, TX 76040


La Quinta Inns & Suites Midland North
2606 North Loop 250 W
Midland, TX 79707


La Quinta Inns & Suites San Jose Airport
2585 Seaboard Avenue
San Jose, CA 95131


La Quinta Inns & Suites- SA-Halm Blvd
850 Halm Blvd
San Antonio, TX 78216


La Quinta Inns & Suites-Arlington Tx
4001 Scots Legacy Dr.
Arlington, TX 76015


La Quinta Inns & Suites-Austin Tx
1603 East Oltorf (I-35)
Austin, TX 78741
La Quinta Inns & Suites-El Paso Tx
6140 Gateway East
El Paso, TX 79905


La Quinta Inns & Suites-Euless Tx
1001 W. Airport Frwy
Euless, TX 76040


LA QUINTA Inns & Suites-Grand Prairie
1410 NW 19th Street
Grand Prairie, TX 75050


LA QUINTA Inns & Suites-Houston Tx
11130 Northwest Freeway
Houston, TX 77092


La Quinta Inns & Suites-Houston Tx
1625 West Loop South
Houston, TX 77027


LA QUINTA Inns & Suites-Mesa AZ
902 W. Grove Avenue
Mesa, AZ 85210


La Quinta Inns & Suites-N Mopac Austin
11901 North Mopac
Austin, TX 78759


La Quinta Inns & Suites-Nashville TN
2345 Atrium Way
Nashville, TN 37214


LA QUINTA Inns & Suites-Phoenix
P. O. Box 15860
Phoenix, AZ 85060


La Quinta Inns & Suites-Plano Tx
1820North Centrail Expressway
Plano, TX 75074


La Quinta Inns & Suites-S A Tx
4431 Horizon Hill Blvd
San Antonio, TX 78229
La Quinta Inns & Suites-SA Tx
850 Halm Blvd
San Antonio, TX 78216


La Quinta Inns - Bedford
1809 Highway 121
Bedford, TX 76021


La Quinta Inns 7625 E Ben White Austin
7625 E. Ben White Blvd.
Austin, TX 78741


La Quinta Inns and Suites-Las Vegas
3970 S. Paradise Road
Las Vegas, NV 89109


La Quinta Inns Elk Grove Vil
1900 Oakton St.
Elk Grove Village, IL 60007


La Quinta Inns Plano Pkwy Plano TX
4800 W. Plano Parkway
Plano, TX 75093


La Quinta Inns-Sunrise Fl
13600 Northwest 2nd Street
Sunrise, FL 33325


La Quinta Las Cruces Organ Mtn.
1500 Hickory Drive
Las Cruces, NM 88005


La Quinta Lubbock W Med Cnt
4115 Marsha Sharp Fwy
Lubbock, TX 79407


La Quinta Nashville Airport
2345 Atrium Way
Nashville, TN 37214


La Quinta Orlando FL International Dr
5825 International Dr
Orlando, FL 32819
La Quinta SA TX Seaworld Ingram
7134 NW Loop 410
San Antonio, TX 78238


La Quinta San Jose CA
2585 Seaboard Ave
San Jose, CA 95131


La Quita Inn & Suites Inn#0171
7160 N. Frontage Rd
Orlando, Fl 32812


La Qunta Inn - Tucson Reid Park
102 N. Alvernon Way
Tucson, AZ 85711


La Radiant/ Valjean International Inc
36 West 37th St, 2nd FL
New York City, NY 10018


La Reyna Fashion
726 E. 12th St Unit #114
Los Angeles, CA 90021


La Reyna USA Inc
721 E 12th St #2
Los Angeles, CA 90021


La Scala
1100 S. San Pedro
#A-O
Los Angeles, CA 90015


La Signa Graphics
20712 Abington Cove Dr
Porter, TX 77365


Labanga
DT Los Angeles Inc dba Labanga
726 E 12th Street, Unit 113
Los Angeles, CA 90021


Labor Law Center, Inc.
12534 Valley View St. Ste 134
Garden Grove, CA 92845-2006
Labor Systems Job Center
PO Box 1205
Chandler, AZ 85244


Lac Bleu Inc.
1001 Towne Ave # 114
Los Angeles, CA 90021


LADWP
P.O. BOX 30808
LOS ANGELES, CA 90030-0808


LAFM, LLC
800 E 12th Street, Unit 428
Los Angeles, CA 90021


Lakeline Developers
225 West Washington St
Indianapolis, IN 46204-3438


Lakeline Developers
867895 Reliable Parkway
Chicago, IL 60686-0078


LANI
1015 Crocker St Suite Q-8
Los Angeles, CA 90021


LANI
1015 S. Crocker St.
Unit Q8
Los Angeles, CA 90021


Lanyard Lab
PO BOX 784568
Winter Garden, FL 34778


Laon Fashion Corp.
450 Murray Hill Parkway Unit E.
East Rutherford, NJ 07073


Laporsche Chester
6342 S Rhodes
Chicago, IL 60637
LaQuinta Inn & Suites-Dallas
2380 West NW Highway
Dallas, TX 75220


LaQuinta Inn - Harlingen
1002 S Expwy
Harlingen, TX 78552


LaQuinta Inn&Suite San Diego
150 Bonita Road
Chula Vista, CA 91910


Laquinta Inns&Suites-La Palma
3 Centerpointe Drive
La Palma, CA 90623


LaQunta Inn - Brandon
310 Grand Regency Blvd
Brandon, FL 33510


Laredo Outlet Shoppes, LLC
PO Box 809643
Chicago, IL 60680


Larson & Bawden LLP
9100 Wilshire Blvd., Suite 850
Beverly Hills, CA 90212


Laura Monroe
Perdue, Brandon, Fielder Collins & Mott
PO Box 817
Lubbock, TX 79408


Laurie Smith/ Santa Clara County Sheriff
55 W. Younger Ave
San Jose, CA 95110


Law Firm of Ricki S. Friedman PLLC
1 Huckleberry LN
Hewlett Habor, NY 11557-2707


Law Office of Alica J.Haff
55 Vienna
San Antonio, TX 78258
Law Offices of Charles A. Larson
9100 Wilshire Blvd., Suite 850E
Beverly Hills, CA 90212


Law Offices of Jim Kahng
3424 Carson Street, Suite 440
Terrance, CA 90021


Lawton Commercial Services LP
1500 S Central Expwy, Suite 300
McKinney, TX 75070


Lawyers For Workplace Fairness



LC Lizette Collection Inc
1188 S San Pedro Street Suite J
Los Angeles, CA 90015


LCG   Stout Drive LLC
c/o   CBRE
250   W Nottingham, Ste 115
San   Antonio, TX 78209


LCO Jewely Corp
430 Walker Street
Fairview, NJ 07022


Le Lis
Gilli Inc dba Le Lis
2939 Bandini Blvd
Vernon, CA 90058


Le Meilleur Inc.
6048 Triangle Dr
Commerce, CA 90040


Le Porem Inc.
844 Avenue of the Americas # 701
New York, NY 10001


Le Shop
San Julian Enterprise LLC dba Le Shop
752 E 12th Street Unit 1
Los Angeles, CA 90021
Leaf
PO Box 644006
Cincinnati, OH 45264-4006


Leap Communication Inc
1301 Shiloh Road Suite 1140
Kennesaw, GA 30144


Lease Corporation of America
PO Box 1297
Troy, MI 48099-1297


Lee Consulting Group
P. O. Box 18978
Jacksonville, FL 32229


Lee Gordon
McCreary, Veselka, Bragg & Allen, P.C.
PO Box 1269
Round Rock, TX 78680


Lee Mode
60 Commerce Way
Hackensack, NJ 07601


Lee Mode
1261 BROADWAY, SUITE 1002
NEW YORK, NY 10001


Leftie Inc
747 E 10th Street, Suite 405
Los Angeles, CA 90021


Legend Footwear Inc.
19445 E. Walnut Dr. North
City of Industry, CA 91789


Legend Footwear Inc.
C/O CIT Group
P. O. Box 1036
Charlotte, NC 28201


Lehosheet Yad L.A.,C/O YMIJeanwear
1155 S. Boyle Avenue
Los Angeles, CA 90023
Lennen Commercial Builders, Inc
1136 W. Fremont Street
Stockton, CA 95203


Lennox Industries Inc
3511 NE 22nd Avenue
Fort Lauderdale, FL 33308


Leo Vasquez, Tax Assessor - Collector
P. O. Box 4622
Houston, TX 77210-4622


Leo's Painting & Wallcovering Co
13316 SW 61 Ter
Miami, FL 33183


Leslie M. Luttrell
Luttrell + Carmody Law Group
One International Centre
100 N.E. Loop 410, Suite 615
San Antonio, TX 78216


Lets Go Apparel Inc.
747 E. 10th St #113
Los Angeles, CA 90021


Leukemia & Lymphoma Society



Leukemia & Lymphoma Society
1218 Arion Parkway, Suite 102
San Antonio, TX 78216


Leverage Social Media
10647 Ashton Avenue, #103
Los Angeles, CA 90024


Lewis Brisbois Bisgaard & Smith LLP
Attn: Emily S. Chou
2100 Ross Avenue, Suite 2000
Dallas, TX 75201
Lewis Brisbois Bisgaard & Smith LLP
Attn: Richard S. Lauter
550 West Adams Street, Suite 300
Chicago, IL 60661


Lewis, Brisbois, Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071


Liberty Capital Funding, LLC
P. O. Box 50998
Irvine, CA 92619-0998


Liberty Data Products
P.O. Box 630729
Houston, TX 77263-0729


Liberty Mutual
PO Box 7247-0109
Philadelphia, PA 19170-0109


Liberty Mutual Group
12401 Research Blvd.
Bldg. 1 Suite 200
Austin, TX 78759


Libian
1140 E Pico Blvd.
Los Angeles, CA 90021


Libian
1100 S. SAN PEDRO ST. #H-1
LOS ANGELES, CA 90015


Lighthouse Services, Inc.
1710 Walton Road
Suite 204
Blue Bell, PA 19422


Like Dreams Inc
1211 Long Beach Ave Suite 201
Los Angeles, CA 90021
Lila Clothing Co
1916 E. 7th Place
Los Angeles, CA 90021


Lila Clothing Co
C/O Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074


Lilian
LBL Inc dba Lilian
951 Crocker St # 5
Los Angeles, CA 90021


Liliana Shoes
810 Echelon Ct.
City of Industry, CA 91744


Liliana Shoes
18400 San Jose Ave.
City of Industry, CA 91748


LIMA LIMON NEW YORK INC
326 GRANDVIEW CIR
RIDGEWOOD, NJ 07450


Lime N Chili Inc.
1029 Towne Ave.
Los Angeles, CA 90021


Limerance Co
Andree International Inc dba Limerance
519 E Washington Blvd.
Los Angeles, CA 90015


Line 6ix Inc.
725 E. 59th St Unit # A
Los Angeles, CA 90001


Line Apparel, LLC
Continental Business Credit
P.O. Box 60288
Los Angeles, CA 90060-0288
Line Apparel, LLC
6001 E. Slauson Ave.
Commerce, CA 90040


Line Up
Solido By Sis Inc dba Line Up
1039 E. Towne Ave.
Los Angeles, CA 90021


Linkedin
1000 West Maude Avenue
Sunnyvale, CA 94085


LIPPS LLC
6417 Selma Avenue
Los angeles, CA 90028


Listicle
Moderato dba Listicle
807 E 12th Street, # 102
Los Angeles, CA 90021


Listrak
100 W. Millport Rd
Lititz, PA 17543


LIT Industrial Texas, LP
PO Box 6165
Hicksville, NY 11802-6165


Lively Clothing Inc.
1016 Towne Ave., # 123
Los Angeles, CA 90021


LIX
Three Heart Inc dba LIX
800 E 12th Street Suite 140
Los Angeles, CA 90021


LIX
c/o Asiana Capital
PO Box 76327
Los Angeles, CA 90076
Lizabell Inc
734 E. 12TH Street #B
Los Angeles, CA 90021


Lizan, Retail Real Estate Consultants, I
425 Washington Blvd, apt 1701
Jersey City, NJ 07310


LLove Inc
778 E 12TH ST#3
Los Angeles, CA 90021


LLove Inc
c/o Finance One
PO Box 740952
Los Angeles, CA 90074-0952


LNL Systems Inc
8A Pleasant Street South
Natick, MA 01760


Locke Lord LLP
P.O. Box 301170
Dallas, TX 75303-1170


LockNet Inc.
800 John C. Watt Dr.
Nicholasville, KY 40356


Locksmith Service
1013 S Mays, Suite C
Round Rock, TX 78664


Loeb Electric Whse #70
1800 E. Fifth Ave
Columbus, OH 43219-2592


Loeb Lighting Services
906 Burr Ave
Columbus, OH 43212


Logility, Inc
470 East Paces Ferry Road NE
Atlanta, GA 30305
Logility, Inc
PO Box 101743
Atlanta, GA 30392


Lon Lee Transfiguracion
2890 Fashion Avenue
Long Beach, FL 90810


Lone Star Electric Co.
2008 W. 5th
Fort Worth, TX 76107


Lone Star Fire Extinguisher Co.
3732 Flamingo Way
Mesquite, TX 75150


Lone Star Storage Trailers Inc
1095 E. Phillip Nolan Exp
Nolanville, TX 76559


Longmile Industry Inc
17533 Rowland Street
City of Industry, CA 91748


Loomis
P.O. Box 70282
San Juan, PR 00936-8282


Lopez Printing, Inc.
427 Lombrano
San Antonio, TX 78207


Los Angeles County Tax Collector
PO Box 54027
Los Angeles, CA 90054-0027


Los Angeles Department of Water and Powe
P. O. Box 30808
Los Angeles, CA 90030-0808


Loss Prevention Recruiters
9748 Andrea Drive
Concord Twp, OH 44060
LOUISE PARIS
Milberg Factors, Inc.
99 Park Avenue
New York, NY 10016


LOUISE PARIS
C/O MILBERG FACTORS, INC.
99 PARK AVENUE
NEW YORK, NY 10016


Louisiana Office of Student Financial As
PO Box 91202
Baton Rouge, LA 70821-9202


Love & Love Fashion Group, Inc.
1100 S. San Pedro Street # B7
Los Angeles, CA 90058


Love & Love Fashion Group, Inc.
c/o General Business Credit
110 E 9th St Suite #A-1126
Los Angeles, CA 90079


Love Crew
807 E. 12th St #218
Los Angeles, CA 90021


Love Encounter Inc
1016 S. Towne Ave. #106
Los Angeles, CA 90021


Love Letter Collection
J & K Clothing Inc. dba Love Letter Coll
755 E. 12th Street
Los Angeles, CA 90021


Love Letter Collection
J & K Clothing Inc.
dba Love Letter Collection
755 E. 12th St
Los Angeles, CA 90021
Love Letter Collection
J & K Clothing Inc.
dba Love Letter Collection
755 E. 12th Street
Los Angeles, CA 90021


Love Letter Collection
c/o Rosenthal & Rosenthal Inc
PO Box 88926
Chicago, IL 60695-1926


Love Letter Collection J & K Clothing In
dba Love Letter Coll
Attn: President or General Counsel
755 E. 12th Street
Los Angeles, CA 90021


Love Note
Love Note dba Skylar Rose
3015 S Alameda St.
Los Angeles, CA 90058


Love Note
Love Note DBA Skylar Rose
3015 S Alameda St
Los Angeles, CA 90058


Love Note
c/o Finacne One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Love Note dba Skylar Rose
Attn: President or General Counsel
3015 S. Alameda St.
Los Angeles, CA 90058


Love Notes/Khaotik Blue
671 South Anderson Street
Los Angeles, CA 90023


Love Notes/Khaotik Blue
The CIT Group Commercial
PO Box 1036
Charlotte, NC 28201-1036
Love Point
1167 Crocker St
Los Angeles, CA 90021


Love Republic
1172 S. Crocker St
Los Angeles, CA 90021


Love Sense
807 E 12th Street #141
Los Angeles, CA 90021


Love Song Apparel
800 E 12TH ST #120
Los Angeles, CA 90021


Love Stitich
1100 S. San Pedro St.
Suite B-5
Los Angeles, CA 90015


Love Stitich
Hana Financial, Inc.
File #50516
Los Angeles, CA 90074-0516


Love Tree
1053 S. Towne Ave
Los Angeles, CA 90021


Love Tree
c/o Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074


Love Vintage Inc
1015 S. Crocker St. #R-10
Los Angeles, CA 90021


Lovely Day Fashion
1100 S San Pedro St # O-12
Los Angeles, CA 90015
LOVERICHE
1015 Crocker St. Q - 12
Los Angeles, CA 90021


LP Innovations
37 Birch St.
Milford, MA 01757


Lubbock Central Appraisal District
2109 Ave. Q
Lubbock, TX 79411


Lubbock Central Appraisal District
PO Box 10568 - 2109 Avenue Q
Lubbock, TX 79408-3568


Lubbock Inspection Service
2514 54th Street
Lubbock, TX 79413-4902


LUCCI COUTURE INC
1013 S. Los Angeles St., 2nd Flr
Los Angeles, CA 90015


LUCENT
5515 Daniels St.
Chino, CA 91710


LUCENT
20160 PASEO DEL PRADO
SUITE E
WALNUT, CA 91789


Lucky
P. O. Box 37651
Boone, IA 50037-4651


LuLu
Fantasia Accessories LTD
31 West 34th Street
New York, NY 10001


LuLu
Lulumari Inc
754 E. 12th St. #2
Los Angeles, CA 90021


Lunik Apparel Inc.
1015 S. Crocker St. Unit R31
Los Angeles, CA 90021


Lurella Cosmetics Inc
8227 Sorensen Ave
Santa Fe Springs, CA 90670


LUSH
530 E. JEFFERSON BLVD.
LOS ANGELES, CA 90011


LUSH
1100 S SAN PEDRO ST. #A-12
LOS ANGELES, CA 90015


Lust for Life Footwear LLC
1086 Teaneck Road Suite 3A
Teaneck, NJ 07666


Lux La
Lux Los Angeles, LLC DBA Lux La
2200 S. Main Street
Los Angeles, CA 90007


Lux La
Hana Commercial Finance, Inc.
DBA Hana Financial
Pasadena, CA 91185-4406


Luxcessories
1200 Monterey Pass Rd.
Monterey Park, CA 91754


Luxe Apparel
Doremi Apparl Inc dba Luxe Apparel
1015 S Crocker St # R10
Los Angeles, CA 90021
Luxury Apparel
1407 Broadway
Suite 3105
New York, NY 10018


Luxury Apparel
Sterling Factors Corporation
PO BOX 742
New York, NY 10018


Luxxel LLC
1100 S San Pedro St # E13
Los Angeles, CA 90015


Luz Apparel Inc
747 E 10th Street #110
Los Angeles, CA 90021


LVLA Apparel
LVLA LLC. dba LVLA Apparel
5140 Pacific Blvd
Vernon, CA 90058


LVLA Apparel
c/o Hana Financial, Inc.
Dept LA 24406
Pasadena, CA 91185-4406


Lydia USA Inc
1100 S San Pedro St #E3
Los Angeles, CA 90015


Lynn Marie Goya, County Clerk
Attn: FFN
Box 551604
Las Vegas, NV 89155-1604


Lyons Consulting Group, LLC
20 N. Wacker Dr., Suite 1750
Chicago, IL 60606


M Model Management, LLC
8101 Merose Ave. STE 203
West Hollywood, CA 90046
M&D Designs, LLC
1329 Wedgewood Ave
Odessa, TX 79761


M. Jacks Fire & Safety Equip. CO.
PO BOX 790508
San Antonio, TX 78279-0508


M2 Inc
1100 S San Pedro St Suite D-02
Los Angeles, CA 90015


MABLE Inc
1165 Crocker Street
Los Angeles, CA 90021


Mac Gowan Spencer, Inc.
4647 Pickford Street
Los Angeles, CA 90019


Macerich Lubbock, LP
South Plains Mall
PO Box 849437
Los Angeles, CA 90084-9437


Macerich South Plains LP
c/o Macerich
401 Wilshire Blvd, Ste 700
Santa Monica, CA 90401


Macerich South Plains LP
c/o Macerich
401 Wilshire Blvd.
Ste. 700
Santa Monica, CA 90401


MacGowan Spencer Agency
4647 Pickford Street
Los Angeles, CA 90019


Machi Footwear Inc
15302 E. Valley Blvd.
City of Industry, CA 91746
Machine Apparel Inc
2740 Sepulveda Blvd.
Torrence, CA 90505


Machine Apparel Inc
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


MACHINE JEANS
1015 S Crocker St #R26
LOS ANGELES, CA 90021


MACHINE JEANS
1015 S. CROCKER ST #R-26
LOS ANGELES, CA 90021


Mad Clothing Division of 9th Steet Appar
1384 Broadway, 24th Floor
New York, NY 10018


Mad Clothing Division of 9th Steet Appar
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


MAD FOR LOVE
FEMICLO APPAREL INC DBA MAD FOR LOVE
1015 Crocker Street #S03
Los Angeles, CA 90021


Made Magazine, Inc.
7699 9th Street #209
Buena Park, CA 90621


Madison Brands, Inc.
1407 Broadway, Suite 1201
New York, NY 10018


Madison Brands, Inc.
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036
MAG Brands LLC
463 Seventh Ave 4th Floor
New York, NY 10018


Maharam
74 Horseblock Road
Yaphank, NY 11980


Mai Tai
1100 S. San Pedro St. #A-5
Los Angeles, CA 90015


Mai Tai
C/O Prime Business Credit. Inc
File 51084
Los Angeles, CA 90074-1084


Maimi Dada County
11805 SW 26th St.
Miami, FL 33175


Main Fire Protection Inc
PO Box 2262
Antioch, CA 94509


Main Street Loungewear Inc.
39 West 38th Street
9th Floor
New York, NY 10018


Main Street Loungewear Inc.
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Main Strip Apparel
Lollipop Apparel, Inc
dba Main Strip Apparel
1100 S San Pedro St Suite J04
Los Angeles, CA 90015


Mainetti USA Inc.
Department At 40190
Atlanta, GA 31192-0190
Mainfreight Inc
1400 Glenn Curtiss St
Carson, CA 90746


Mak
1015 S. Crocker St.
#R6
Los Angeles, CA 90021


Maker's Shoes
2058 NW Miami Ct.
Miami, FL 33127


Maleny Jacqueline Serrato
21917 N. Valverde Road
Edinburgh, TX 78542


Malibu Design Group, Inc.
5445 Jillson St
Commerce, CA 90040


Malibu Design Group, Inc.
CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Mall at Gurnee Mills, LLC
PO Box 100305
Atlanta, GA 30384-0305


Mall at Gurnee Mills, LLC
6170 West Grand Avenue
Gurnee, IL 60031


Mall at Ingram Park, LLC
225 West Washington St
Indianapolis, IN 46204-3438


Mall at Ingram Park, LLC
P.O. Box 402936
Atlanta, GA 30384-2936


Mall at Ingram Park, LLC
PO Box 402936
Atlanta, GA 30384-2936
Mall at Katy Mills, LP
PO Box 100554
Atlanta, GA 30384-0554


Mall at Miami International, LLC
225 West Washington St
Indianapolis, IN 46204-3438


Mall at Miami International, LLC
PO Box 643171
Pittsburgh, PA 15264-3171


Mall at Midland Park, LLC
225 West Washington St
Indianapolis, IN 46204-3438


Mall at Valle Vista, LLC
c/o WP Glimcher Inc.
180 East Broad Street
Columbus, OH 43215


Mall De Las Aguilas
455 S. Bibb Ave
Eagle Pass, TX 78852


Mall Del Norte, LLC
2030 Hamilton Place Blvd
Ste 500
Chattanooga, TN 37421-6000


Mall del Norte, LLC
CBL #0414
PO Box 955607
St. Louis, MO 63195-5607


Mall del Norte, LLC
PO Box 74271
Cleveland, OH 44194-4271


Mall of America GP
60 East Broadway
Bloomington, MN 55425-5510
Mami-Dade Fire Rescue Department
9300 NW 41ST Street
Miami, FL 33178-2414


Management Recruiters of Greer
2082 Woodruff Road, Suite B
Greenville, SC 29607


Manaram
45 Rasons Court
Hauppauge, NY 11788


Mane Addicts Creator Collective
c/o Gelfand Rennert & Feldman, LLC
Attn: Molly Fix
1880 Century Park East, Ste 1600
Los Angeles, CA 90067


Maner Fire Equipment, Inc.
P.O. Box 26
Arlington, TX 76004-0026


Mango Tree
3480 E 14th Street, Unit B
Los Angeles, CA 90023


Mango USA
807 E 12th Street Unit 143
Los Angeles, CA 90021


Mango USA Inc.
5620 1st Ave
Brooklyn, NY 11220


Manhattan Beachwear Inc.
10700 Valley View St
Cypress, CA 90630


Maniju Inc
1167 Crocker St
Los Angeles, CA 90021
Manito
Lee Sunja dba Manito
807 E 12th Street, # 101
Los Angeles, CA 90021


Manito
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074


Mannington Mills Inc
PO Box 12281, 1844 US Hwy 41 SE
Calhoun, GA 30703


Manuel J. Garcia Y Asociados
579 Calle Abolicion
San Juan, PR 00918-4334


Manuel Ramos Gandia, Inc.
PO Box 13816
San Juan, PR 00908


Marais Designs
L&M Direct LLC dba Marais Designs
48 West 37th Street 18th Floor
New York, NY 10018


Marais Designs
c/o Rosenthal & Rosenthal
PO Box 88926
Chicago, IL 60695-1926


Maran Inc
1411 Broadway 5th Floor
New York, NY 10018


Marbach Plumbing Services
29766 US Hwy 281 North
Bulverde, TX 78163


Marcos J Escalante dba MC Contractor
6806 Sharpview Dr
Houston, TX 77074
Mark Bric, Inc.
P. O. Box 791013
Baltimore, MD 21279-1013


Marketlive
Dept LA 22278
Pasadena, CA 91185-2278


Marquis
1458 S. San Pedro St #135
Los Angeles, CA 90015


Marshall Shredding Co.
P.O. Box 91139
San Antonio, Tx 78209


Maru Clothing
K1 International Inc dba Maru Clothing
2208 S. Compton Ave.
Los Angeles, CA 90011


Marva Inc
7315 W Sunset Blvd, Suite D
Los Angeles, CA 90046


Mary Ellen Barrientos
5375 Cervantes
San Antonio, TX 78228


Maryland Unemployment Insurance Fund
Division of Unemployment Insurance
P.O. Box 1683
Baltimore, MD 21203-1683


Massey Services Inc
Fort Worth Commercial 576149
5069 Martin Luther King Frwy
Fort Worth, TX 76119


Massey Services Inc
PO Box 547668
Orlando, FL 32854
Mati USA Inc/Akaiv USA
Nam Guen Woo dba Mati USA Inc/Akaiv USA
807 E 12th Street Unit 101
Los Angeles, CA 90021


Maverick
1384 Broadway Suite 1604
New York, NY 10018


Maverick
THE CIT Group
P.O. Box 1036
Charlotte, NC 28201-1036


Maverick
Wells Fargo Bank, N.A.
P.O Box 842932
Boston, MA 02284-2932


Maverick Cnty Tax Assessor Collector
Isamari S. Villarreal
Tax Assessor-Collector
Eagle Pass, TX 78852


Maverick Cnty Tax Assessor Collector
Isamari S. Villarreal
370 N. Monroe, Box #3
Eagle Pass, TX 78852


Max Imports Inc
1407 Broadway Suite 1903
New York, NY 10018


Max Imports Inc
CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Maxberry T&I
350 N Glendale Ave., Suite B#180
Glendale, CA 91206


Maxey Glass Co
305 East 5th Street
Austin, TX 78701
Maximum visibility, Inc
1035 Henry Ridge Motorway
Topanga, CA 90290


Maxwell Fabrics
925 B. Boblett Street
Blaine, WA 98230


May & July, Inc.
360 W Avenue 26, # 329
Los Angeles, CA 90031


May & July, Inc.
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


Mayor's Fund to Advance New York City
253 Broadway 8th Floor
New York, NY 10007


MBC Couriers
8934 Broadway St.
San Antonio, TX 78282


MBN America
P. O. Box 15719
Wlmington, DE 19886-5719


MC Contractor



MC Contractor
6806 Sharpview Dr
Houston, TX 77074


McCahill Painting Company
324 RocBaar Drive
Romeoville, Il 60446-1169


McCloud
1635 North Lancaster Road
South Elgin, IL 60177-2703
Mcginn
Mcginn USA Inc dba Mcginn
927 McGarry Street
Los Angeles, CA 90021


Mcginn
C/O Finance One
PO Box 740952
Los Angeles, CA 90074-0952


McGuiresWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, IL 60601-1818


McMahon Electric Inc
9311 Anthony Lane
Spring Grove, IL 60081


MD Transport
P.O. BOX 6430
Orange, CA 92863


Mebon
1001 Towne Ave #115
Los Angeles, CA 90021


Mebon
1100 S San Pedro St. Suite J5
Los Angeles, CA 90015


Mebon
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Mechanical Air Masters
6947
SW 115 PL #G
Miami, FL 33173


Mega Mix Sound
411 Rosario Lane
Laredo, TX 78041
Mega Wear, Inc.
1407 Broadway Suite 3505
New York, NY 10018


Mega Wear, Inc.
c/o Capital Business Credit LLC
P.O. Box 100895
Atlanta, GA 30384-4174


Mehta Investment, Ltd.
Attn: A/R West Oaks Mall
6701 Tres Lagunas Drive
Houston, TX 77083


Mehta Investments, Ltd.
c/o Mehta Management, LLC
6701 Tres Lagunas Dr
Houston, TX 77083


Melie Bianco Accessories, Inc.
3579 E. Foothill Blvd. #543
Pasadena, CA 91107


Memorial City Mall, LP
303 Memorial City
Ste 303
Houston, TX 77024


Memorial City Mall, LP
303 Memorial City, Suite 303
Houston, TX 77024


Mener La Mode
350 N. Glendale Ave. Suite B# 180
Glendale, CA 91206


Meraki Management, Inc
953 Cole Avenue
Los Angeles, CA 90035


Mercedes Premium Outlets L.P.
PO Box 822324
Philadelphia, PA 19182-2324
Merchants & Professional Credit Bureau,
PO Box 140675
Austin, TX 78714-0675


Merchants Fire & Security, Inc.
PO Box 244
Baltimore, NY 11701


Meridian Services Inc
1018 El Dorado Dr
Fullerton, CA 92835


Meritain Health
PO Box 8000 Dept 207
Buffalo, NY 14267


Mesilla Valley Mall, LLC
PO Box 645577
Cincinnati, OH 45264-5577


Mesquite Tax Fund
PO Box 850267
Mesquite, TX 75185-0267


Metlife Group Benefits
PO Box 804466
Kansas City, MO 64180-4466


Metlife Group Benefits
PO Box 14593
Lexington, KY 40512


Metro Door
3500 Sunrise Highway
Bld 100, Ste 210
Great River, NY 11739


Metro Electric, INC
PO Box 4270
Brownsville, TX 78523


Metro Fire Equipment, Inc.
63 S. Hamilton Place
Gilbert, AZ 85233
Metro Service Solutions
Miner Fleet Management Group, LLC
2929 Expressway Drive North, Ste 300 B
Islandia, NY 11749


Metro Tech Service Corp
1827 Walden Office Square, Suite 304
Schaumburg, IL 60173


Metropolitan Trustee
Personalty Tax Department
PO BOX 305012
Nashville, TN 37230-5012


MGR Personnel
P.O. Box 701667
San Antjonio, TX 78270


MGSB Entertainment
Michella Salas dba MGSB Entertainment
8880 W Sunset Road Third Floor
Las Vegas, NV 89148


Mi-In Fashion
1001 Towne Avenue
#108
Los Angeles, CA 90021


Mi-In Fashion
c/o Asiana Capital, Inc.
PO Box 76327
Los Angeles, CA 90076


Miami Dade County
11805 SW 26th Street
Unit 106
Miami, FL 33175


Miami International Mall
1455 NW 107th Avenue, Suite 596
Miami, FL 33172


Miami-Dade County Tax Collector
200 NW 2nd Avenue
Miami, FL 33128
Miami-Dade Fire Rescue Department
Finance Bureau
9300 NW 41st Street
Miami, FL 33178-2424


Miami-Dade Water&Sewer Dept
PO Box 026055
Miami, FL 33102-6055


Miao Miao Inc
766 E 12th, Suite A
Los Angeles, CA 90021


Michael Antonio Footwear Group
5161 Richton Street
Montclair, CA 91763


Michael Corrigan, Tax Cllctr-BusTax
Local Business Tax Dept
PO Box 44009
Jacksonville, FL 32231-4009


Michael Corrigan, Tax Cllctr-PropTax
231 E. Forsyth Street, Suite 130
Jacksonville, FL 32202-3370


Michael G. Colvard
Martin & Drought, P.C.
300 Convent St., 25th Floor
San Antonio, TX 78205


Michael T. Starr, RAS
1302 Waugh PMB 303
Houston, TX 77019


Michel
727 E. PICO BLVD. SUITE 7
LOS ANGELES, CA 90021


Michel
C/O General Business Credit
110 East 9th Street Suite A1126
LOS ANGELES, CA 90079
Micros Retail/Datavantage Corporation
30500 Bruce Industrial Pkwy
Solon, OH 44139-3942


Mid America Construction, Inc.
Mid America Construction


Mid America Construction, Inc.
P. O. Box 238
Dibble, OK 73031


MID Retail, Inc.
603 East Washington Street, Suite 400
Indianapolis, IN 46204


Mid-American Elevator CO Inc
PO BOX 76195
Cleveland, OH 44101-4755


Midland Central Appraisal District
PO Box 908002
Midland, TX 79708-0002


Midland Central Appraisal District
4631 Andrews Hwy
PO Box 908002
Midland, TX 79708-0002


Midland County Tax Assessor-Collector
2110 N. A St.
Midland, TX 79705


Midland Park Mall, LP
PO Box 643378
Pittsburgh, PA 15264-3378


Midthrust
CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Miele Sanitation Co
P.O. Box 321
New City, NY 10956
Mighty Fine
2010 E. 15th Street
Los Angeles, CA 90021


Mighty Studio
1617 E. COMMERCE
San Antonio, TX 78205


Mika Accessories Inc
1015 Hoyt Avenue
Ridgefield, NJ 07657


Mike's Plumbing & Elec
PO Box 3285
McAllen, TX 78502-3285


Milky Way Jeans Inc. dba Niche
3652 S. Main St.
Los Angeles, CA 90027


Milky Way Jeans Inc. dba Niche
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


Millenium CLothing
CIT
201 S. Tryon St, Suite 300
Charlotte, NC 28202


Millibon
777 E. 10th Street #110
Los Angeles, CA 90021


Milliken Construction Co
2515 E. Yandell Dr
El Paso, TX 79903


Million Bullpup
November Sky Inc dba Million Bullpup
1015 S. Crocker St # R01
Los Angeles, CA 90021
Millman Search Group, Inc.
11419 Cronridge Drive, Suite 1
Owings Mills, MD 21117


Milpitas Mills, LP
PO Box 409714
Atlanta, GA 30384-9714


Mind Code/Mono B
747 E 10th St # 107
Los Angeles, CA 90021


Mind Code/Mono B
c/o Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


MINE
1801 E. 50th Street
Los Angeles, CA 90058


MINE
1015 S. CROCKER ST. #Q-21
LOS ANGELES, CA 90021


Mingo's Upholstery
1023 Basse
San Antonio, TX 78212


Minimi Clothing
Goznuk Apparel Inc dba Minimi Clothing
1047 S Towne Ave
Los Angeles, CA 90011


Minyard Sons



Miracle Sweater
777 E 10th St Unit 117
Los Angeles, CA 90021


Mirage Fashion
1407 Broadway
Suite 2600
New York, NY 10018
Mirage Fashion
c/o Wells Fargo Bank NA
PO Box 842665
Boston, MA 02284-2665


Miroh Inc
1015 S. Crocker ST, Ste. R25
Los Angeles, CA 90021


Miss 21 Imports
Shop21 Inc DBA Miss 21 Imports
1239 Broadway Fl 2
New York, NY 10001


Miss Avenue Inc
1016 Towne Ave. Ste.# 102
Los Angeles, CA 90021


Miss Avenue Inc
c/o Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Miss California
807 E 12th St. #105
Los Angeles, CA 90021


Miss California
1100 S. San Pedro Suite J-15
LOS ANGELES, CA 90015


Miss Chievous Clothing
Miss Chievous Clothing
1407 Broadway,Suite 3412
New York, NY 10018


Miss Love Inc
753 E. 12th Street
Los Angeles, CA 90021


Miss Match
807 E. 12th St. #105
Los Angeles, CA 90021
Miss Match
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


Miss Popular
1865 E. 19th Street
Brooklyn, NY 11229


Miss Popular
C/O CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Miss Sportswear
117 9TH STREET
Brooklyn, NY 11215


Miss Sportswear
CIT GROUP/ COMMERCIAL SERVICES
PO BOX 1036
CHARLOTTE, NC 28201-1036


Miss Thing
1192 S. Crocker St.
Los Angeles, CA 90021


Misson Restaurant Supply
12460 Network Blvd.
Suite #106
San Antonio, TX 78249


Mistletoe Inc dba Style Apparel
936 E 31 Street
Los Angeles, CA 90011


Mistress Shanhai
1015 S Crocker St
# 17
Los Angeles, CA 90021


Mistress Shanhai
1015 S. CROCKER ST, #17
LOS ANGELES, CA 90021
MIT Group, Inc.
5601 Northwest 72nd, Suite 278
Oklahoma City, OK 73132


MittoShop
1016 Towne Ave. #109
Los Angeles, CA 90021


Mixology
3700 S. Broadway Place
Los Angeles, CA 90007


Mixology
The CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Mixxology/Mixxed 26
525 7th Ave
Suite #1901
New York, NY 10018


Mixxology/Mixxed 26
Hana Financial Inc
File No 50516
Los Angeles, CA 90074-0516


MJ Accessories LLC
1410 Broadway Suite 301
New York, NY 10018


MJ Calyle Co.
5895 Blackwelder St.
Culver City, CA 90023


MJC Connention Inc.
2821 S. Olive Street
Los Angeles, CA 90007


MJC Connention Inc.
c/o Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952
MKI
P.O. Box 28063
Las Vegas, NV 89126


MLP
6120 Ginita Lane
Austin, TX 78739


MMS Inc
Merchandising Manufacturing Sourcing Inc
1775 Curtiss Ct
La Verne, CA 91750


MMS Trading Inc.
5390 Rickenbacker Rd
Bell, CA 90201


MOA International
P. O. Box 177
230 Union Street
Northvale, NJ 07647


Moa Moa
1215 W. Walnut St
Compton, CA 90220


Moa Moa
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


MOAC Mall Holdings LLC
Mall of America Management Office
2131 Lindau Lane, Ste 500
Minneapolis, MN 55425-2640


MOAC Mall Holdings LLC
Mall of America Management Office
2131 Lindau Lane, Ste 500
Bloomington, MN 55425-2640


MOAC Mall Holdings, LLC
NW 5826
PO Box 1450
Minneapolis, MN 55485-5826
Mobile Media Storage Solutions
PO Box 177
Pine Bush, NY 12566


Mochi
1131 E. 14th Street
Los Angeles, CA 90021


Mocking Jay Inc.
1433 E Adams Blvd.
Los Angeles, CA 90011


Modabasic, Inc. dba Jostar
965 W. Venice Blvd.
Los Angeles, CA 90015


Mode Eclectique, Inc. dba SPY-C
758 E. 14th St., 2nd Floor
Los Angeles, CA 90021


Model Two Management, LLC
8000 Sunset Blvd, Ste A201
Los Angeles, CA 90046


Models International
9107 Wilshire Blvd. #600
Beverly Hills, CA 90210


Modis
Dept CH 10682
Palatine, IL 60055-0682


Moku Collective LLC
Att: Ben Noonan
32565 B Golden Lantern #480
Dana Point, CA 92629


Mon Ami
734 E. 12th Street
Unit A
Los Angeles, CA 90021
Mon Amie
736 E. 12th Street
Unit A
Los Angeles, CA 90021


Mon Amie
749 E. 15th St
LOS ANGELES, CA 90021


Monaco Fashion Inc
1132 S Crocker ST
Los Angeles, CA 90021


Monaco Fashion Inc
Finance One, Inc
PO Box 740952
Los Angeles, CA 90074-0952


Monarch Trophy Studio
16227 San Pedro Avenue
San Antonio, TX 78232


Monitane USA Inc
843 S Los Angeles Street # 401
Los Angeles, CA 90014


Monkey Ride Jeans
1001 Towne Ave., Ste 111
Los Angeles, CA 90021


Monocracy, Inc.
3504 E. Olympic Blvd.
Los Angeles, CA 90023


Monocracy, Inc.
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


Monster Hotjobs
PO Box 90364
Chicago, IL 60696-0364
MONTEAU
1015 CROCKER ST #Q-10
LOS ANGELES, CA 90021


MONTEAU
1015 CROKER STREET
#Q-10
LOS ANGELES, CA 90021


Montgomery County



Montgomery County
DPS-Div of Fire Prevention
255 Rockville Pike, 2nd Floor
Rockville, MD 20850


Moon Collection Inc
1100 S. San Pedro
Suite # B09
LOS ANGELES, CA 90015


Moon Collection Inc
1100 S. San Pedro Suite B-09
LOS ANGELES, CA 90011


Moonlight Contractors
5232 Joe Herrera
El Paso, TX 79924


Morales Law Firm, P. C.
115 E. Travis, Suite 1530
San Antonio, TX 78205


Moreno & Associates Inc
1260 Birchwood Drive
Sunnyvale, CA 94089


Morgan Stanley & Co.
2000 Westchester Avenue
Purchase, NY 10577


Morning Apple
777 10th St., Suite 104
Los Angeles, CA 90021
Motive Enterprise Inc.
1834 E 22nd St
Los Angeles, CA 90058


Moving Nara



MP Los Angeles, LLC
7250 Melrose Ave, Ste #4
Los Angeles, CA 90046


Mr. Handyman of SE Tarrant County
6001 Woodlake Drive
Arlington, TX 76016


MRCP Group
9978 Lavenham Circle W
Powell, OH 43065


MSM Apparel Inc.
940 E. 12th Street
Los Angeles, CA 90021


MTI Digital Inc
407 Lincoln Road
Suite PHE
Miami, FL 33139


Mubarek LLC
777 E. 10TH STREET #203
Los Angeles, CA 90021


Much Too Much
200 N. Swall Drive
#409
Beverly Hills, CA 90211


Mudd Jeans
1407 Broadway 29th Floor
New York, NY 10018


Mulata
807 E. 12th Street
#141
Los Angeles, CA 90021
Multeck Community Center, L.P
PO BOX 402408
Atlanta, GA 30384-2408


Multifamily Utility Company
P.O. Box 86229
San Diego, CA 92138


Municipal Services
Ctrma Processing
PO Box 16777
Austin, TX 78761-6777


Municipio de Carolina
Gobierno Municipal Autonomo de Carolina
PO Box 8
Carolina, PR 00986-0008


Municipio de Hatillo



Municipio de Ponce



Municipio De San Juan
Estado Libre Asociado De Puerto Rico


Murfreesboro Electric Dept
P. O. Box 9
Murfreesboro, TN 37133-0009


Murfreesboro Police Department Annex
324 South Church Street
Murfreesboro, TN 37130


MuseLooks Inc
201 W 132nd Street
Los Angeles, CA 90003


Must Have Inc
1016 Towne Ave #122
Los Angeles, CA 90021
Mustard Seed
1016 S. Towne Ave #119
Los Angeles, CA 90021


Muttle/Muzzanghee
807 East 12th St # 119
Los Angeles, CA 90021


Mutual of Omaha Insurance Co.
Payment Processing Center
PO BOX 2147
Omaha, NE 68103-2147


Mutyaar Inc.
530 7th Ave., Suite 1006
New York, NY 10018


Mutyaar Inc.
c/o Rosenthal & Rosenthal, Inc.
PO Box 88926
Chicago, IL 60695-1926


Muy Muy Fancy Collection
1105 Towne Ave., Suite 101
Los Angeles, CA 90021


MVS Radio
5155 Cedarwood Rd #67
Bonita, CA 91902


My Beloved, Inc
1015 S. Crocker St # S-04
Los Angeles, CA 90021


My Boo LLC
807 E. 12TH ST UNIT #125
Los Angeles, CA 90021


My Michelle
1407 Broadway # 206
New York, NY 10018


My Story
800 E. 12 TH UNIT #107
Los Angeles, CA 90021
My Story
c/o Hana Financial, Inc
Dept LA 24406
Pasadena, CA 91185-4406


Myell, Inc
Finance One, File 749208
Los Angeles, CA 90074-9208


Myers Services, Inc.
7101 John W Carpenter Freeway
Dallas, Tx 75247


MyHong Tran
112 Chaney St.
San Antonio, TX 78235


MYSTIC
1188 S. SAN PEDRO #P
LOS ANGELES, CA 90015


Mystique Apparel Group, Inc.
1410 Broadway Suite 3103
New York, NY 10018


Mystique Apparel Group, Inc.
Sterling Factors Corporation
P. O. Box 742
New York, NY 10018


Mystree, Inc.
1015 East 14th St
Los Angeles, CA 90021


Mystree, Inc.
New Commercial Capital, Inc.
File # 749269
Los Angeles, CA 90074-9269


Myth Clothing Company
525 7th Avenue, Suite 1010
New York, NY 10018
Mythics Inc
4525 Main Street, Ste. 1500
Virginia Beach, VA 23462


Mythics Inc
4525 Main Street
suite 1500
Virgina Beach, VA 23462


Mythics Inc.
Attn: Rick Welborn, CFO
4525 Main Street
Ste. 1500
Virginia Beach, VA 23462


N J Croce
1330 Arrow Way
La Verne, CA 91750


N J Croce
C/O SUMMIT FINANCIAL RESOURCES
P.O. BOX 29680
PHOENIX, AZ 85038-9680


N.J. Malin & Associates LLC
P.O. Box 843860
Dallas, Tx 75284


Nabob
1001 E 7th St # A
Los Angeles, CA 90021


Nabob
c/o Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


Naem Deinm Company Inc
3398 Leonis Blvd
Vernon, CA 90058


Naked Zebra
Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952
Naked Zebra
1132 S. Crocker St
Los Angeles, CA 90021


Namuu (The)
1100 S. San Pedro St. #H-4
Los Angeles, CA 90015


Nana Wall Systems, Inc
100 Meadowcreek Drive, Ste 250
Corte Madera, CA 94925


Nanemone
1689 E. MISSION BLVD.
Pomona, CA 91766


Nany's Klozet LLC
888 Biscayne Blvd., Apt 4106
Miami, FL 33132


NAPOLI
1800 S.. Hooper Ave
1st FL
LOS ANGELES, CA 90021


NAPOLI
1015 S. CROCKER ST. #Q-02
LOS ANGELES, CA 90021


Nashua
4616 Paysphere Circel
Chicago, IL 60674


NATALI
1188 S. SAN PEDRO ST
UNIT #E
LOS ANGELES, CA 90015


NATALI
1188 S. SAN PEDRO STREET
UNIT E
LOS ANGELES, CA 90015
National Building Contractors
1650 Carroll Avenue
Saint Paul, MN 55104


National Building Services
PO Box 39517
San Antonio, TX 78218


National Child Safety Council
640 New Salem Hwy
Murfreesboro, TN 37129


National City



National Direct Lighting
4101 W. 123rd Street
Alsip, IL 60803


National Guardian Security Services
870 Nort Dorothy Drive
Sutie #710
Richardson, TX 75081-2771


National Hanger Company Inc
276 Water Street
PO Box 818
North Bennington, VT 05257


National Mallfront & Design
901 W Melinda Lane
Phoenix, AZ 85027


National Payment Center
P. O. Box 4142
Greenville, TX 75403-4142


National Retail Construction Group, LLC
54 Danbury Road # 283
Ridgefield, CT 06877


National Retail Federation
PO Box 8500-1081
Philadelphia, PA 19178-1081
National Retail Supply
201 Penn Center Blvd #400
Pittsburgh, PA 15235


National Retail Tenants Associates, Inc
60 Shaker Road
East Longmeadow, MA 01028-2760


National Signs
2611 El Camino Street
Houston, TX 77054


Native Intimates
148 Madison Ave.
New York, NY 10016


Native Intimates
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Natividad A. Montano
12720 Brant Rock Dr., # 413
Houston, TX 77082


Natural Model Management, LLC
1120 N. El Centro Ave., # 9
Los Angeles, CA 90038


Nature Denim Inc
1100 S. San Pedro ST #C6
Los Angeles, CA 90015


Nature's Brews
2316 S. Union Avenue
Los Angeles, CA 90007


Naumann Plumbing LLC
2131 Espey Court
Ste 9
Crofton, MD 21114


Nayinaky Design Inc.
2450 West 82nd St Bay 104
Hialeah, FL 33016
NAZ Inc A.N. Enterprises
11528 Harry Hines Blvd Suite 204
Dallas, TX 75229


NC Child Support Centralized Collections
P. O. Box 900012
Raleigh, NC 27675-9012


NCO Financial System, Inc
PO BOX 4912
Trenton, NJ 08650-4912


Negotium Technologies Corp/Strophe Ameri
980 Ninth Street, 16th Floor
16th Floor
Sacremento, CA 95814


Nelco
PO Box 1157
Grand Rapids, MI 49501-1157


Neli Aviles
729 S. San Marcos
San Antonio, TX 78207


Nella Fantasia Inc.
951 Crocker St. Suite 3
Los Angeles, CA 90021


Neopost Inc.
P. O. Box 45800
San Francisco, CA 94145-0800


NESCO
PO Box 847177
Boston, MA 02284-7117


Net-Tel Communications Inc
25 Camp Alzafar Road
Boerne, TX 78006


Network Tech Property LLC
PO Box 206093
Dallas, TX 75320-6093
Nevada Department Of Taxation
1550 College Parkway
Suite 115
Carson City, NV 89706


Nevada Dept. Of Taxation
Business Tax
P. O. Box 52674
Phoenix, AZ 85072-2674


Nevada Employment Security Division
Contributions Section
500 E. Third Street
Carson City, NV 89713-0030


Nevada Legal Press
3301 S. MALIBOU AVENUE
Pahrump, NV 89048


Nevada Secretary of the State
202 North Carson Street
Carson City, NV 89701


New Creators, Inc.
827 Lawson Street
City of Industry, CA 91748


New Creators, Inc.
827 LAWSON STREET
ROWLAND HEIGHTS, CA 91748


New England Facility Mgmt LLC
16 Anderson St
Marblehead, MA 01945


New Grand & Greenbay Currency Exchange,
425 Huehl Road, Building 3
Northbrook, IL 60062


New Haven Moving Equipment
4820 South Point Dr., Suite 104
Fredericksburg, VA 22407
New Life Accessories
19 West 34th Street
New York, NY 10001


New Life Accessories
CIT Group/Commercial Services
PO Box 1036
Charlote, NC 28201-1036


New Line
110 E 9th Street Suite B955
Los Angeles, CA 90079


New Mexico Public Regulation Commission
Chartered Documents Division
PO Box 1269
Santa Fe, NM 87504-1269


New Mexico Tax & Revenue Dept
PO Box 25127
Santa Fe, NM 87504-5127


New Mode
1100 S. San Pedro Street
# O-10
Los Angeles, CA 90015


New Tower Fashion Inc.
1212 S. San Pedro St. # F
Los Angeles, CA 90015


New World Beauty Inc
10532 Acacia Street Suite B8-B10
Rancho Cucamonga, CA 91730


New York Elegance
180 Madison Avenue Suite 1502
New York, NY 10016


New York Imports Inc
450 Commercial Avenue
Palisades Park, NJ 07650
New York State Corporation
NYS Dept of Taxation and Finance
PO Box 15163, Corp - V
Albany, NY 12212-5163


New York State Dept of Taxation & Financ
NYS Corporation Tax Processing Unit
PO Box 1909
Albany, NY 12201-1909


Newbreed Girl
3115 S. Grand Ave.
Los Angeles, CA 90007


Newbreed Girl
Capital Business Credit, LLC
Po Box 79
Memphis, TN 38101-0079


Newbury Kustom
Newbury Kustom dba Newbury Corp
1100 S San Pedro St # O-9
Los Angeles, CA 90015


Newmark Models Inc
3450 W. Cahuenga Blvd, #401
Los Angeles, CA 90068


Newtech Display
2600 S. Broadway
Los Angeles, CA 90007


Next Management, LLC.
15 Watts Street
New York, NY 10013


Next Station Apparel Inc
214 West 39th Street Suite 307
New York, NY 10018


Nextaff
P. O. Box 414988
Kansas City, MO 64141
Nextrim
2030 Imperial St.
Los Angeles, CA 90021


Nicola Electric Inc
7291 NW 12st Street
Miami, FL 33126


Nicole, Inc
3430 S. Broadway
Los Angeles, CA 90007


Nicolette Clothing
2950 E. Vernon Ave.
Vernon, CA 90058


Nicolette Clothing
CIT Group/Commercial
PO BOX 1036
Charlotte, NC 28201-1036


Nicollettte
CIT Group
PO BOX 1036
Charlotte, NC 28201-1036


Nicor Gas
PO BOX 0632
Aurora, IL 60507-0632


Nikibiki
1116 S. Crocker St
Los Angeles, CA 90021


Nikibiki
726 E 12TH ST #107
LOS ANGELES, CA 90021


NIMA
1065 S.MAIN ST
LOS ANGELES, CA 90015


NIMA
1065 S. MAIN ST.
LOS ANGELES, CA 90015
Nina Rossi Inc
1044 Wall Street
Los Angeles, CA 90015


Nine Planet
3008 S. San Pedro St.
Los Angeles, CA 90011


Nine Planet
1100 S. SAN PEDRO ST. #I-02
LOS ANGELES, CA 90015


Niscayah
P. O. Box 644346
Pittsburgh, PA 15264-4346


Nisis
765 E. 14th St.
Los Angeles, CA 90021


Nissi Apperel
1103 S. San Julian St.
Los Angeles, CA 90015


Nissi Apperel
1001 Towne Ave, #105
LOS ANGELES, CA 90021


Nitro
1407 Broadway # 2600
New York, NY 10018


Nitro
CIT GROUP
P. O. BOX 1036
CHARLOTTE, NC 28201-1036


No Ties Mgmt LLC
434 W. Cedar Street, Ste 200
San Diego, CA 92101


No! Jeans
GMAC
P.O. Box 848281
Dallas, TX 75284-8281
Noer dba Triple 7 Global
1787 E. 46th Street
Los Angeles, CA 90058


NOMAD Management LLC
8430 Santa Monica Blvd, Ste 204
Wet Hollywood, CA 90069


Nonsense
2710 S. San Pedro
ATTN: Jackie/Kevin
Los Angeles, CA 90011


North American Interior LLC
5903 Knoll Krest
San Antonio, TX 78242


North American Signs
P. O. Box 30
South Bend, IN 46624-0030


North Marketing Group
JM Rodriguez #S
Quebrodillas, PR 00678


North Star Mall Joint Venture
NSMJV, LLC
SDS-12-2770
Minneapolis, MN 55486-2770


North Star Mall, LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


North Star Mall, LLC
SDS-12-2770
PO Box 86
Minneapolis, MN 55486-2770


North Star Mall, LLC
7400 San Pedro Ave., Ste 224
San Antonio, TX 78216
North Star Mall, LLC
Attn: President or General Counsel
350 N. Orleans St.
Ste. 300
Chicago, IL 60654-1607


Northern Electrical Contractor Inc
3008 NW 79 Ave
Doral, FL 33122


Northwest Cleaning Services
1811 Westbluff Dr.
San Antonio, TX 78227


Nous Model Management
117 N. Robertson Ave
Los Angeles, CA 90048


Nova
358 5th Avenue
New York, NY 10001


Nova Apparel, Inc
910 E. 9th Street
Los Angeles, CA 90021


Nova Apparel, Inc
Prime Business Credit
PO Box 741084
Los Angeles, CA 90074


Nova Healthcare
110 Cypress Station , Suite 152
Houston, TX 77090


Novolex Inc
PO Box 630115
Cincinnati, OH 45263


Now Specialities
2122 Country Club Dr, Suite 300
Carrolton, TX 75006
Now That's A Wrap
339 Montgomery Avenue
Sarasota, FL 34243


Nu Label Clothing Inc.
4641 Pacific Blvd
Vernon, CA 90058


Nu Luuk Corp
1276 South Windsor
Los Angeles, CA 90019


Nu Luuk Corp
General Business Credit
110 East 9th Street Suite A1126
Los Angeles, CA 90079


NV Energy
PO Box 30086
Reno, NV 89520


NVRA Services, Inc
PO Box 20470
Carson City, NV 89721


NY Bijoux, Corp
1261Broadway
Suite # 606
New York, NY 10001


NY Clothing/Miss Popular
1407 Broadway Suite 1105
New York, NY 10018


NY Clothing/Miss Popular
Wells Fargo
P. O. Box 360286
Pittsburgh, PA 15260-6286


NYC Knitwear
525 Seventh Ave
Suite 701
New York, NY 10018
NYC Knitwear
CIT Group/Commercial Services, Inc.
P.O. Box 1036
Charlotte, NC 28201-1036


NYLA/ Cavort Int'l
4833 Everett Ave
Vernon, CA 90058


NYLA/ Cavort Int'l
The CIT Group/Commercial Servi
PO BOX 1036
Charlotte, NC 28201-1036


Nylon Apparel Inc
777 E 12th St. #1-16
Los Angeles, CA 90021


Nylon Apparel Inc
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Nylon Apparel Inc.
777 E 12th St. #1-16
Los Angeles, CA 90021


Nylon Apparel Inc.
Attn: President or General Counsel
777 E. 12th St. #1-16
Los Angeles, CA 90021


NYS Dept of Taxation & Finance
Corp - V
PO Box 15163
Albany, NY 12212-5163


NYSIF Disability Benefits
15 Computer Drive West
Albany, NY 12205-1690


NYX
S 2230 TUBE AVE
LOS ANGELES, CA 90040
NYX
2230 TUBEWAY AVENUE
COMMERCE, CA 90040


O & O by thyme apparel
951 Crocker Street ste 3
Los Angeles, CA 90021


O Casuals
1015 S. Crocker ST. #Q-24
Los Angeles, CA 90021


O Casuals
3100 S. GRAND AVENUE
LOS ANGELES, CA 90007


O Models Inc
1800 Bridgegate Street, Ste#107
Westlake Village, CA 91361


O'Conner, O'Conner, Hintz & Deveney LLP
One Huntington Quadrangle, Ste 1C10
Melville, NY 11747


O'Hagan LLC
One E. Wacker Drive, Suite 3400
Chicago, IL 60601


O'LaLa
Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


O'LaLa
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


O'Malley Construction Company
55 West Seegers Road
Arlington Heights, IL 60005
O'Sher
1212 S. San Pedro Street
# E
Los Angeles, CA 90015


O-K Paper Specialties
P. O. Drawer 1049
Dallas, TX 75221-1049


O.VIANCA INC
1145 Towne Ave Ste. 1
Los Angeles, CA 90021


O2 Denim
3 CKS Apparel Inc dba O2 Denim
747 E 10th Street # 315
Los Angeles, CA 90021


Oak Brook Mechancial Services Inc
961 S. Route 83
Elmhurst, IL 60126


Oakleaf Waste Management
36821 Eagle Way
Chicago, IL 60678-1368


Oatt Collection
FILE 51084
LOS ANGELES, CA 90074-1084


Oatt Collection
BBCN Bank
3731 Wilshire Blvd., Suite 1000
Los Angeles, CA 90010


OBE/Outback Enterprises
8718 Angel Valley
San Antonio, TX 78227


OBJET
1100 S. SAN PEDRO ST #J-2
LOS ANGELES, CA 90015
OBJET
GENERAL BUSINESS CREDIT
PO BOX 92024
LOS ANGELES, CA 90009


OBOE
1015 S. Crocker St., Unit R-34
Los Angeles, CA 90021


OBOE
C/O Finance One, Inc.
File 749208
LOS ANGELES, CA 90074-9202


Obsessed
110 E. 9th St.
Ste # A803
Los Angeles, CA 90079


Obsessed
The CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Occupational Health Centers
PO Box 9005
Addison, TX 75001-9005


OccuVax
13308 Chandler Road
Omaha, NE 68137


Odessy Barbu Photography
669 N. Berendo Street
Los Angeles, CA 90041


Offerpop Corporation
360 Park Avenue South, 20th Floor
New York, NY 10010


Office Depot
Dept.56-4101518966
P.O. Box 88040
Chicago, IL 60680-1040
Office of Attorney General
Child Support Division
Central File Maintenance
Austin, TX 78711-2048


Office of Finance/City of Los Angeles
PO Box 53200
Los Angeles, CA 90053-0200


Office of Secretary Of State
Corporations Division
2 Martin Luther King Jr. Dr. SE
Atlanta, GA 30334


Office of the Attorney General
500 South Second Street
Springfield, IL 62706


Office of the United States Trustee
Attn: Kevin Epstein
615 E. Houston St., Ste. 533
San Antonio, TX 78205


Office Team
PO Box 743295
Los Angeles, CA 90074-3295


Oficina de Finanzas Municipales
PO Box 70179
San Juan, PR 00936-8179


Oficina Regional De Carolina
PO Box 858
Carolina, PR 00986


Oh La La Cheri
Ascension Lingerie & Swimsuit LLC
dba Oh La La Cheri
3520 NW 46th Street
Miami, FL 33142


Oh My Julian
1100 S. San Pedro St D-8
Los Angeles, CA 90015
Oh Yes Fashion
855 W. Walnut St.
Compton, CA 90220


OK Locksmith
3915 W 7th St #302
Los Angeles, CA 90005


Olem Shoe Corporation
800 NW 21st Street
Miami, FL 33127


Olen Commercial Services
8533 SW 5th street
Unit#204
Pembroke Pines, FL 33025


Olgetree Deakins Nash Smoak & Steward
P.O. Box 89
Columbia, SC 29202


Oli J. Inc
19161 E. Walnut Dr. N
City of Industry, CA 91748


Oli J. Inc
C/O CIT Group/Commercial Services, Inc.
P.O. Box 1036
Charlotte, NC 28201-1036


Olivaceous
1041 Towne Ave
Los Angeles, CA 90021


Olive Grove
2150 S. Arizona Avenue
Chandler, AZ 85248-2747


Olive Scent
Fashion Scent Inc dba Olice Scent
807 E 12th St #148
Los Angeles, CA 90021
Olive Tree
951 Crocker St # 4
Los Angeles, CA 90021


Olive Tree
c/o Prime Business Credit
PO Box 741084
Los Angeles, CA 90074-1084


Olivia Miller Inc
1 West 34th Street 6th Floor
New York, NY 10001


Olivia Miller Inc
1 W 34th St. 10th Floor
New York, NY 10001


Olmsted-Kirk Paper Company
PO Box 1049
Dallas, TX 75221


Olympic II Mall Services
P.O. Box 19930
Fountain Hills, AZ 85269


Olympic Sunset Services
P. O. Box 19930
Fountain Hills, AZ 85269-9930


Omar & Sons
13073 NW 42nd Avenue
Opalocka, FL 33054


OMG Accessories LLC
2045 West Grand Avenue Suite 202
Chicago, IL 60612


OMG Accessories LLC
c/o The CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Omnicon Interiors, Inc.
37 W. 26th Street #310
New York, NY 10010
OMT Apparel, Inc.
2436 Hunter Street
Los Angeles, CA 90021


OMT Apparel, Inc.
General Business Credit
110 East 9th Street Suite A1126
Los Angeles, CA 90009


On Fleek Inc
On Fleek DBA French kiss
807 E. 12th Street #232
Los Angeles, CA 90021


On Twelfth
Starland Inc dba On Twelfth
748 E 12th Street Unit 2
Los Angeles, CA 90021


On Twelfth
c/o Prime Business Credit
PO Box 741084
Los Angeles, CA 90074-1084


One by One Apparel Inc
796 E 12th St
Los Angeles, CA 90021


One Star Clothing Inc
1184 S Crocker St
Los Angeles, CA 90021


One Step Up LTD
1412 Broadway 3rd Floor
New York, NY 10018


Onesource Water
1060 N. Capital Ave Ste E310
Indianapolis, IN 46204


Onesource Water
PO Box 677867
Dallas, TX 75267-7867
Onsite Technology Services, LLC
1501 Park Road
Chanhassen, MN 55317


Oopsie Doopsie
920 Mateo Street
Los Angeles, CA 90021


Oopsie Doopsie
Finance One,INC.
PO BOX 92368
Los Angeles, CA 90009


Oori Trading Inc
7 Reuten Dr Entrance B Space A
Closter, NJ 07624


Opera
1100 S. San Pedro, Suite B-6
Los Angeles, CA 90015


OPPO Original Corp.
108-118 Brea Canyon Road
City of Industry, CA 91789


OPPO Original Corp.
C/O Hana Financial Inc
Dept. LA 24406
Pasadena, CA 91185-4406


Opry Mills
433 Opry Mills Dr.
Nashville, TN 37214


Opry Mills Mall Limited Partnership
P. O. Box 402242
Atlanta, GA 30384-2242


Option One Security
1924 Elysian Street
Houston, TX 77026


Oracle America Inc
PO Box 44471
San Francisco, CA 94144-4471
Oracle America Inc
PO Box 203448
Dallas, TX 75320


Oracle Credit Corp
c/o Wells Fargo Bank Northwest, NA
260 N Charles Lindbergh Drive
Salt Lake City, UT 84116


Orange
919 S. Towne Ave
Los Angeles, CA 90021


Orange & Rockland
PO BOX 1005
Spring Valley, NY 10977


Orange Caramel Inc
807 E 12th Street # 133
Los Angeles, CA 90021


Orange County
Orlando, FL



Orange County Tax Collector
PO Box 545100
Orlando, FL 32854-5100


ORBIS Corporation
75 Remittance Drive, Dept 6965
Chicago, IL 60675-6965


Orchid Love Inc
2731 S. Alameda Street
Los Angeles, CA 90058


Orion Systems
2508 East 71ST Street
Tulsa, OK 74136


Orly Shoe Corporation
15 West 34th Street 7th Floor
New York, NY 10001
Orly Shoe Corporation
Rosenthal & Rosenthal, Inc.
P. O. Box 88926
Chicago, IL 60695-1926


Outfitters Wig Co.
6626 Hollywood Blvd.
Hollywood, CA 90028


Overhead Door Solutions, Inc
920 W. Kenilworth Ave
Palatine, IL 60067


OVI
755 E. 14TH PL.
Los Angeles, CA 90021


Owen M. Sonik
Perdue, Brandon, Fielder, Collins & Mott
1235 North Loop West, Ste. 600
Houston, TX 77008


Oxford South Park Mall, LLC
124 Johnson Ferry Rd
Atlanta, GA 30328


Oxford South Park Mall, LLC
PO Box 934706
Atlanta, GA 31193-4706


Oxygen, Inc.
6 Midland Ave
Hicksville, NY 11801


Oxygen, Inc.
Capital Business Credit, LLC
PO Box 100895
Atlanta, GA 30384-4174


Oz Jewelry Corp.
34 W 27th Street, Suite 304
New York, NY 10001
P & A Roofing and Sheet Metal, Inc.
4495 35th Street
Orlando, FL 32811


P.F. Chang's
15900 LA CANTERA PARKWAY #1100
SAN ANTONIO, TX 78256


PA Apparel Corp. dba Avenue T
787 Pinefalls Ave
Walnut, CA 91789


Pablo (Paul) Villarreal Jr.
Hidalgo County Texas
PO Box 3337
Edinburg, TX 78540-3337


Pace Communications, Inc.
1301 Carolina St., Suite 200
Greensboro, NC 27401


Pacesetter Personnel Servicing
P.O.BOX 2324
Houston, TX 77252-2324


Pacific Logistics Corp
5600 Knott Ave.
Buena Park, CA 90621


Padgett,Stratemann & Co., Llp.
100 N.E. Loop 410 Suite 1100
San Antonio, TX 78216


Padgett,Stratemann & Co., Llp.
100 NE LOOP 410
SUITE 1100
San Antonio, TX 78216


Palekana Permits
765 Amana Street, Ste 208
Honolulu, HI 96814


Palmer & Sons, LLC
2050 E. Joy Dr
Queen Creek, AZ 85240
Paloma Alcantar Makeup Artist
1624 Huntington Drive
#2
South Pasadena, CA 91030


Pamela NY Inc
110 West 32nd Street, 3rd Floor
New York, NY 10001


Pandora Media, Inc.
2101 Webster Street, Suite 1650
Oakland, CA 94612


Panties Plus Inc.
320 Fifth Avenue
2 nd Floor
New York, NY 10001


Panties Plus Inc. DBA PPI Apparel Group
320 Fifth Ave 2nd Floor
New York, NY 10001


Paper & Designe/Catwalk
1168 Crocker St.
Los Angeles, CA 90021


Paper & Designe/Catwalk
New Commercial Capital
po box 76630
LOS ANGELES, CA 90076


Paper Tee
1407 Broadway # 1602
New York, NY 10018


Paper Tee
Milberg Factors, Inc.
99 Park Avenue
New York, NY 10016


Papermoon
1100 S. San Pedro St. # A-4
Los Angeles, CA 90015
Papermoon
c/o Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074-1084


Paprika
NTS Trading, Inc. dba Paprika
921 Crocker St., # 9
Los Angeles, CA 90021


Paradise Carpet & Flooring, Inc.
dba Paradise Flooring
5000 W. Oakey Blvd., Ste. B1-B2
Las Vegas, NV 89146


Paradise Flooring
5000 W. Oakley Blvd Ste. B1-B2
Las Vegas, NV 89146


Paragon Design Group
477 S Dean Street
Englewood, NJ 07631


Parallel Technologies Inc
VB Box 147
PO Box 9202
Minneapolis, MN 55480-9202


Paris Chambers
1743 Stewart
Cedar Hill, TX 75104


Park Mall L.L.C.
Park Place
SDS-12-1377
Minneapolis, MN 55486


Parks at Arlington, LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


Parks at Arlington, LLC
SDS-12-2881
PO Box 86
Minneapolis, MN 55486-2881
Parks at Arlington, LLC
Attn: President or General Counsel
350 N. Orleans St.
Ste. 300
Chicago, IL 60654-1607


Parvenue Inc.
1015 Crocker St #R35
Los Angeles, CA 90021


Passarella
777 E. 10th Street #216
Los Angeles, CA 90021


Passport Health
631 W 38th St, Ste1
Austin, TX 78705


Passport/Ms Bubbles
2731 S Alameda Sreet
Los Angeles, CA 90058


Passport/Ms Bubbles
c/o CIT GROUP
P.O. Box 1036
Charlotte, NC 28201


Pastel Design Inc
1100 S San Pedro St # N-08
Los Angeles, CA 90015


Patent and Trademark Bureau
230 Park Avenue
10th Floor Helmsley Building
New York, NY 10169


Path3 Inc.
314 Monterey Rd. #15
South Pasadena, CA 91030


Patsy Schultz, PCC
Ft Bend Cnty Tax Assessor/Collector
PO Box 1028-Pmt Processing Dept
Sugar Land, TX 77487-1028
Paul J. Ford and Company
250 East Broad Street,
Suite 1500
Columbus, OH 43215


Paul's Painting
246 Anton
San Antonio, TX 78223


Paxar Americas Inc./ Monarch
P.O. Box 116779
Atlanta, GA 30368-6779


PCA Predict
135 Madision Ave, FI 5
New York, NY 10016


PCM Inc
File 55327
Los Angeles, CA 90074-5327


Peach Love California
Incremento Inc DBA Peach Love California
2650 Leonis Blvd
Vernon, CA 90058


Pearland FARP
2555 Cullen Pkwy
Pearland, TX 77581


Pearland Town Center Limited Partnership
2030 Hamilton Place Blvd
Ste 500
Chattanooga, TN 37421-6000


Pearland Town Center, LP
CBL #0689
PO Box 955607
St Louis, MO 63195-5607


Pecas Collection
1224 S San Pedro St
Los Angeles, CA 90015
Pedro Llanes
7910 Bellaire, Apt. 500
Houston, TX 77036


Peer, Inc.
220 Norman Drive, South
Waukegan, IL 60085


Pegasus Groups Inc
130 Winston Churchill Ave PMB 328
San Juan, PR 00926


Pentagon Plumbing Inc
5125 W. Oquendo Suite 5
Las Vegas, NV 89118


PEPCO
PO Box 13608
Philadelphia, PA 19101


PEPPER
1100 S. San Pedro St., Ste G6
LOS ANGELES, CA 90015


PEPPER
3465 S. Main Street
LOS ANGELES, CA 90007


PEPPER
1100 S. San Pedro Street
Suite G6
LOS ANGELES, CA 90015


Pepperjam
P.O. Box 787432
Philadelphia, PA 19178-7432


Peppermint
1165 1/4 S. Crocker St.
Los Angeles, CA 90021


Perdue, Brandon, Fielder, Collins & Mott
1235 North Loop West
Suite 600
Houston, TX 77008
Perez & Malik PLLC
115 E. Travis St, #301
San Antonio, TX 78205


Perfect Image, LLC
10 W. 33rd Street
# 1208
New York, NY 10001


Performance Glass and Aluminum
11111 Rojas
El Paso, TX 79935


Performant Recovery, Inc/ECMC
PO Box 9063
Pleasanton, CA 94566-9063


Permit Advisors Inc
8370 Wilshire Blvd, Ste 330
Beverly Hills, CA 90211


Permit Place Inc
13400 Riverside Drive, Ste 202
Sherman Oaks, CA 91423


Petalroz
807 E. 12th St # 102
Los Angeles, CA 90021


Peyyen
1125 E Lanzit Avenue
Los Angeles, CA 90059


PFP 4 Outlets, LLC
PO Box 90529
San Diego, CA 92169-2529


PFP Holding Company IV, LLC
Shamrock/Outlets at the Border, LLC
PO Box 844032
Los Angeles, CA 90084-4032


PG&E
Box 997300
Sacramento, CA 95899-7300
Phase 1 Consulting Inc
55 W. Monroe St#3360
Chicago, IL 60603


PHILCOS ENTERPRISER USA INC.
1501 EAST ROBINSON STREET
ORLANDO, FL 32801


Philosophy of Paek (P.O.P)
777 E. 12th Street Ste #1-10
Los Angeles, CA 90021


Philosophy of Paek (P.O.P)
777 E. 12th Street, Ste. #1-10
Los Angeles, CA 90021


Phoenix Retail Serivces, LLC
P.O. Box 2238
Aquebogue, NY 11931


Photogenics, LLC
3103A South La Cienega Blvd.
Los Angeles, CA 90016


Phyle Inventory Control Specialist
4150 Grange Hall Rd
Holly, MI 48442


Picky Girl
1015 S. Crocker St #R-19(2F)
Los Angeles, CA 90021


Pierre Nicol Collection
1125 East 14th Street
Los Angeles, CA 90021


Pinebreeze Technologies Inc
2904 Corporate Circle, Ste117
Flower Mound, TX 75028


Pink by Ele Inc
S & H USA Inc dba Pink by Ele, Inc
1018 Wilt Ave.
Ridgefield, NJ 07657
Pink Collection
120 Secatogue Ave Suite 8
Farmingdale, NY 11735


Pink Collection
Rosenthal & Rosenthal Inc.
P. O. Box 88926
Chicago, IL 60695-1926


Pink Crayon
4016 S. Broadway Pl
Los Angeles, CA 90037


Pink Crayon
New Commercial Capital, Inc.
File 749269
Los Angeles, CA 90074-9269


Pink Motel
9457 San Fernando Road
Sun Valley, CA 91352


Pink Rose
Rosenthal & Rosenthal, Inc
PO BOX 88926
Chicago, IL 60695-1926


Pink Stitch
DIANES'S PINIK CLOTHING INC
DBA PINK STITCH
800 E 12th Street Unit #147
Los Angeles, CA 90021


Pink USA Jewelry
1458 S. San Pedro Street #310
Los Angeles, CA 90015


PinkBerry
Cotton City, Inc. dba PinkBerry
1154 S. Crocker St.
Los Angeles, CA 90021


Pinklicious
Jaymy Inc dba Pinklicious
807 E 12th Street Unit 132
Los Angeles, CA 90021
PINKY
1410 BROADWAY SUITE 1804
NEW YORK, NY 10018


PINKY
IDB Factors
25059 Network Place
Chicago, IL 60673-1250


Pinky Footwear Inc
18600 San Jose Ave
City of Industry, CA 91748


Pioneer Credit Recovery, Inc.
P. O. Box 158
Arcade, NY 14009


Piper's Coset
1640 Naomi Ave
Los Angeles, CA 90021


Pitney Bowes Global Financial Services,
PO Box 371887
Pittsburgh, PA 15250-7887


Pjee Corp



Pjee Corp
1025 S. MAPLE STREET
LOS ANGELES, CA 90015


PK LLP
2100 Main Street, Ste#200
Irvine, CA 92614


PL Clothing Inc
3435 Wilshire Blvd
Suite# 390
Los Angeles, CA 90010


Planet B
102 S. Oxford Ave
Los Angeles, CA 90004
Planet Gold
1410 Broadway
8th Floor
New York, NY 10018


Planet Gold
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Plasti-Form
100 Motor Parkway-Suite 155
Hauppauge, NY 11788


Plastic
1100 S. San Pedro St
#K-11
Los Angeles, CA 90015


Plastic
Prime Business Credit
PO Box 741084
Los Angeles, CA 90074


Play II Haus
2019 E 48th Street
Vernon, CA 90058


Play Network Inc.
P.O. Box 21550
New York, NY 10087-1550


Playgirlz
1188 S. San Pedro St
Los Angeles, CA 90015


Playgirlz
1188 S. SAN PEDRO STREET
SUITE V
LOS ANGELES, CA 90015


Plaza Bonita LLC
c/o Bank of America
PO Box 55879
Los Angeles, CA 90074-5879
Plaza Bonita, LLC
c/o Westfield
2049 Century Park E, 41st Fl
Los Angeles, CA 90067


Plaza Carolina Mall
Management Office, Level 3
Fragoso Avenue, Villa Fonatana
Carolina, PR 00983


Plaza Carolina Mall, LP
PO Box 71478
San Juan, PR 00936-8578


Plaza Carolina Mall, LP
225 West Washington St
Indianapolis, IN 46204-3438


Plaza Del Caribe
Attn: Accts Recevable
PO Box 363268
San Juan, PR 00936-3268


Plaza Del Caribe, S.E.
PO Box 363268
San Juan, PR 00936-3268


Plaza Las Americas
PO Box 363268
San Juan, PR 00936-3268


Plaza Las Americas, Inc.
PO Box 363268
San Juan, PR 00936-3268


PLOTI
4201 Wilshire Blvd, #301A
Los Angeles, CA 90010


Plus JM Inc
29 West 30th Street, 4th Floor
New York, NY 10001
POEMA
940 E. 12th, St.,, #6
LOS ANGELES, CA 90021


POEMA
777 E. 10th Street Suite #116
LOS ANGELES, CA 90021


POETRY
747 E. 10th St #107
LOS ANGELES, CA 90021


POETRY
738 E. 12TH ST.
LOS ANGELES, CA 90021


Point
772 East 12th St
Los Angeles, CA 90021


Pol-Lee
Fire Extinguisher Co., Inc.
4115 Goddard Rd.
Forth Worth, TX 76111


Pola Accessories
1015 S. Crocker ST. #Q-22
Los Angeles, CA 90021


Pola Trading Inc
735 E 12th Street
# 101
Los Angeles, CA 90021


POLARIS
727 E. PICO BLVD. #5
LOS ANGELES, CA 90021


POLARIS
727 E. PICO BLVD., #5
LOS ANGELES, CA 90021


Pomelo Tree Inc
721 E. 12th St. #6
Los Angeles, CA 90021
PonnyTail Inc
942 Towne Ave #105
Los Angeles, CA 90021


Poof
1407 Broadway
Suite # 900
New York, NY 10018


Poof
CIT Group/Commercial Services
PO BOX 1036
Charlotte, NC 28201-1036


Pop Eyewear
438 Pompton St
Wayne, NJ 07470


Pop Eyewear
438 POMPTON RD
WAYNE, NJ 07470


POP Plastics and Acrylic Displays
8211 Orangethorpe Ave.
Buena Park, CA 90621


Poplooks
1226 Standord Avenue
Los Angeles, CA 90021-2110


Poppy Clothing, Inc
110 E. 9th Street #A887
Los Angeles, CA 90079


POPSY
1008 S. CROCKER ST
LOS ANGELES, CA 90021


POPSY
1008 S. CROCKER ST.
LOS ANGELES, CA 90021


Popular 21
747 East 10th Street Unit 111
Los Angeles, CA 90021
Popular Basics
1261 South Boyle Ave
Los Angeles, CA 90023


Porsche Snead
1625 W. Howard Street, Apt 302
Chicago, IL 60626


Posh Footwear, Inc.
751 Monterey Pass Road
Monterey Park, CA 91754


Postmaster
San Antonio, TX



Potters Pot Inc
800 E. 12th St. #140
Los Angeles, CA 90021


Pratt Industries Inc
PO BOX 933949
Atlanta, GA 31193-3949


Precision Interface
9601 Mason Ave.
Chatsworth, CA 91311


Precision Waste Solutions, LLC
PO BOX 18856
Shreveport, LA 71138


Premier Locksmith Corp
1706 North Conway Ave
Mission, TX 78572


Premiere Credit of North America
PO Box 19309
Indianapolis, IN 46219


Premiere Promotions
5757 Westheimer, Suite 104
Houston, TX 77057
Premise Cable Systems
2442 Brockton
San Antonio, TX 78217


Premium Air A/C Services
121 Trudy Lane
Universal City, TX 78148


Presidio Networked Solutions Group
PO Box 677638
DALLAS, TX 75267-7638


Prestige BELTS (Chambers Belts)
3230 E. Broadway Rd
Suite A-200
Phoenix, AZ 85040


Pretty Good
1100 S. San Pedro ST #A-6
Los Angeles, CA 90015


Pretty Good
1100 S. SAN PEDRO ST. # A-6
LOS ANGELES, CA 90015


Prevue HR System
121-10551 Shellbridge Way
Richmond BC V6X 2W9
Canada


Pride & Joys Inc
1400 Broadway
New York, NY 10018


Pride & Joys Inc
CIT Commercial Group (USA)
PO Box 1036
Charlotte, NC 28201-1036


Prime Flooring Systems
12460 Network Blvd
Suite # 106
San Antonio, TX 78249
Primetime Communications, Inc.
P O Box 42097
Portland, OR 97242


Primi
C&L Fashions & Designs Inc dba Primi
747 E 10th Street # 105
Los Angeles, CA 90021


Primi
c/o PRIME BUSINESS CREDIT, INC
PO Box 741084
Los Angeles, CA 90074


Primotek Inc
Urb. Ciudad Jardin II
156 Calle Buganvilia
Toa Alta, PR 00953


Princess Accessories
2245 E.Washingotn Blvd.
Los Angeles, CA 90023


Princess Accessories
3100 Bandini Blvd.
Vernon, CA 90058


Princess B. Mumphrey
530 Sunnyview Dr #306
Pinole, CA 94564


Principal Financial Group-PLIC SBD Grand
PO Box 10372
Des Moines, IA 50306-0372


Priority Fulfillment Services Inc
505 Millennium Drive
Allen, TX 75013


Priority Retail Inc
226 Wonder World Drive
San Marcos, TX 78666
Privy Inc.
1100 S. San Pedro St. Unit O-15
Los Angeles, CA 90015


Prodigy Footwear Inc.
19933 Harrison Ave.
City of Industry, CA 91789


Professional Performance Development Gro
5441 Babcock Rd Suite 200
San Antonio, TX 78240


Professional Permit Expediting Service I
416 Sycamore Avenue
Wetminster, MD 21157


Professional Retail Service Inc
3249 Route 112, Ste 2
Medford, NY 11763


Proficient Window Cleaning
0N 114 Cottonwood Dr
Wheaton, IL 60187


Profiles International, Inc.
4515 Lake Shore Drive
Waco, TX 76710


Project 28 Clothing LLC
525 7th Ave Suite 1200
New York, NY 10018


Project 28 Clothing LLC
c/o CIT Group
PO Box 1036
Charlotte, NC 28201


Promo Printing Group Inc
5133 W Cypress St
Tampa, FL 33607


Pronto
1146 S. Crocker Street
Los Angeles, CA 90021
Pronto Plumbers, Inc.
5430 Rosa Ave
El Paso, TX 79905


Property Works
720 Church St
Decatur, GA 30030


Propose/Noble U
1100 S. SAN PEDRO ST.
#A-14
LOS ANGELES, CA 90015


Propose/Noble U
DBA Noble U
1015 S. Crocker St # R 21
LOS ANGELES, CA 90021


Prospero Inc.
1312 S. Boyle Ave Unit A
Los Angeles, CA 90023


Prospero Inc.
940 E 12th St Unit 9
Los Angeles, CA 90021


Prospero Inc.
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074


Prospero Inc.
Finance One, Inc.
File 749208
Los Angeles, CA 90074-9202


Pross Design Group, Inc
5310 Harvest Hill Road, Ste 180
Dallas, TX 75230


Protection 1 / ADT
PO Box 872987
Kansas City, MO 64187-2987
Protection Development Inc
8620 North New Braunfels Avenue
Ste 100
San Antonio, TX 78217


Protos Security
PO Box 306
Cloverdale, VA 24033


PS USA
807 E 12th Street
STE # 117
Los Angeles, CA 90021


PSEGLI
PO Box 888
Hicksville, NY 11802-0888


Pthalo
2731 South Alameda Street
Los Angeles, CA 90058


Pueblo Electrical Services
2655 WESTER AVE.
Las Vegas, NV 89109


Purchase Power
PO BOX 371874
Pittsburgh, PA 15250-7874


Pure Hype
Ice Clothing Inc dba Pure Hype
777 E 10th Street Suite 125
Los Angeles, CA 90021


Pure Water Technology of San Antonio
25296 IH 10 West
San Antonio, TX 78257


Purple Star Production LLC c/o The Hatch
c/o The Hatchar Law Firm Trust Account
8100 Oak Lane, Ste 401
Miami, FL 33016
Purse Sensation Inc
Suk Joo Hyun dba Purse Sensation Inc
3011 E 46th Street
Vernon, CA 90058


Puzzles Enterprises Inc
3022 S Grand Ave
Los Angeles, CA 90001


Puzzles Enterprises Inc
C/O Capital Business Credit LLC
P.O. Box 100895
Atlanta, GA 30384-4174


QPPS, Inc. d/b/a Quorum Services
405 S. Dale Mabry Highway #241
Tampa, FL 33609


QR Fire Protection, Inc.
6420 Polaris Dr. Suite 2
Laredo, TX 78041


Quality Air Solutions
6773 Sierra Ct., Suite A
Dublin, Ca 94568


Quality Glass & Glazing
1821 Bandera Rd., Suite E
San Antonio, TX 78228


Quality Inn
600 N. Martingale
Schaumburg, IL 60173


Quality Solutions, Inc.
128 N. 1st Street
Colwich, KS 67030


Quantum Global Advisors LLC
445 N. Lasalle
Chicago, IL 60654


Quest Productions
12460 Network Blvd. Ste #106
San Antonio, TX 78249
Quest Software Inc
P.O. Box 731381
Dallas, TX 75373


QUII Clothing
D&R Collection dba QUII Clothing
1001 S. Crocker St. #4
Los Angeles, CA 90021


Qwest
P O Box 29040
Phoenix, AZ 85038-9040


R & J Apparel, Inc. dba PhilipsApparel
600 E. Washington Blvd. Suite C15
Los Angeles, CA 90015


R & J Apparel, Inc. dba PhilipsApparel
C/O BDO
PO Box 80485
City of Industry, CA 91716-8485


R&A Consultants Corp
5620 Gateway Blvd East
El Paso, TX 79905


R. Gladwin I. Design
408 Water Street
Kerville, TX 78028


Radial
P.O. Box 204113
Dallas, TX 75320


Radiant Footwear
17901 East Ajax Circle
City of Industry, CA 91748


Radiant Footwear
Hana Financial, Inc.
File No. 50516
Los Angeles, CA 90074-0516
Radiant Footwear
Hana Financial Inc
File No. 50516
Los Angeles, CA 90074-0516


Radio Shack
P.O. Box 848549
Dallas, TX 75284-8549


Radio Zocalo
Piedras Negras, Coahuila
P.O. Box 1261
Eagle Pass, TX 78853


Raggs 2 Riches Inc
1458 S San Pedro St # 108
Los Angeles, CA 90015


Raggs 2 Riches Inc
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


Rainbow Stitches Inc.
3011 E Pico Blvd # A
Los Angeles, CA 90023


Rainbow Stitches Inc.
c/o Finance One
PO Box 740952
Los Angeles, CA 90074-0952


Rainbow West Apparel
12923 S Spring st
Los Angeles, CA 90021


Rainbow West Apparel
c/o Hana Financial, Inc.
Dept LA 24406
Pasadena, CA 91185


Raindance
401 W. Washington Blvd
Los Angeles, CA 90015
Rajin Co.
225 E. Greenleaf Blvd.
Compton, CA 90220


Rally For A Cure



Ramirez Media Productions
15 1st Avenue S
Buffalo, MN 55313


Rams Imports Inc
525 Seventh Ave Suite 310
New York, NY 10018


Rand Materials Handling
Account #7690808
PO BOX 5194
Janesville, WI 53547-5194


Randstad Technologies LLC
PO Box 847872
Dallas, TX 75284


Randy Hangers, LLC
25 East Union Avenue
East Rutherford, NJ 07073


Raphael's Party Rentals
8606 Miramar Road
San Diego, CA 92126


Raymark Mechanical, Inc.
3520 Aldine Bender, Suite A
Houston, TX 77032


Rays Plumbing Heating AC/Dan Doyle Inc.
948 Estes Court
Schaumberg, IL 60193


Reaction
1015 S. Crocker St. #S-15
Los Angeles, CA 90021
ReadyRefresh by Nestle
P.O. Box 856680
Louisville, KY 40285


Real Underwear Group
Rosenthal & Rosenthal, Inc
PO Box 88926
Chicago, IL 60695-1926


Realplay dba Riplay Inc.
18350 San Jose Ave
City of Industry, CA 91748


Realplay dba Riplay Inc.
C/O Hana Financial, Inc.
Dept. LA 24406
Pasadena, CA 91185-4406


ReCAST LLC
194 Industrial Blvd
Ste 108
McKinney, TX 75069


Reconn Construction Services
909 E. 62nd Ave
Denver, CO 80216


Red Circle Footwear
17910 Ajax Circle
City of Industry, CA 91748


Red Circle Footwear
Capital Business Credit LLC
PO Box 100895
Atlanta, GA 30384-4174


Red Hot
Hana Financial, INC
Red HOt Footwear corp.
Los Angeles, CA 90074-0516


Red Kiss Inc
3700 Broadway Place
Los Angeles, CA 90007
Red Leaf Group Inc.
770 E 12th St., Unit 2
Los Angeles, CA 90021


Red N Blue Clothing, Inc.
246 West 38th Street, Suite 703
New York, NY 10018


Red N Blue Clothing, Inc.
Rosenthal & Rosenthal, Inc
PO BOX 88926
Chicago, IL 60695-1926


Redpink
800 East 12th Street #123
Los Angeles, CA 90021


REEBEES
REEBEES FASHION INC DBA REEBEES
782 E. 12th Street
Los Angeles, CA 90021


Reeve Store Equipment Co
9131 Bermudez Street
Pico Rivera, CA 90660


Reflex
1100 S San Pedro Street
#K-2
Los Angeles, CA 90015


Reflex Garments Company LLC
807 East 12th St Unit 128
Los Angeles, CA 90021


Regalia Threads
Fashion Closeouts, Inc
dba Regalia Threads
1171 Crocker Street
Los Angeles, CA 90021


Regency Custom Cabinets Inc
Attn:Accpimts Receovan;e
419 E Diamond Ave
Gaithersburg, MD 20877
Regency Enterprises, Inc.
dba Regency Lighting
23661 Network Place
Chicago, IL 60673-1213


Regency Enterprises, Inc.
PO Box 205325
Dallas, TX 75320-5325


Regent-Sutton LLC
75 Remittance Drive
Dept 1571
Chicago, IL 60675-1571


Rehab
1165 1/3 Crocker St.
Los Angeles, CA 90021


Relp Medio C/O Seefried Properties
3030 Lyndon B Johnson Freeway
Ste 1650
Dallas, TX 75234


Remate
741 East 12th Street
Los Angeles, CA 90021


Remate
General Business Credit
P. O. Box 92024
Los Angeles, CA 90009


Remedy Intelligent Staffing
P.O. Box 809474
Chicago, IL 60680


Renaissance Builders (Lighting Agents, I
8 Rolling Acres Road
Boerne, TX 78006


Renamed
1023 S. Towne Ave
Los Angeles, CA 90021
Renato Palos
4492 Camino de la Plaza #2014
San Ysidro, CA 92173


Renegade Flooring, Inc.
12233 Olympic Blvd
Suite 354
Los Angeles, CA 90064


Rennes Apparel, Inc
3652 South Main St
Los Angeles, CA 90007


Republic Services # 841
850 E. Jefferson Pike
Murfreesboro, TN 37130


Republic Services # 841
PO Box 9001099
Louisville, KY 40290-1099


Republic Services #859
4542 SE Loop 410
San Antonio, TX 78222-3925


Republic Services #859
PO Box 78829
Phoenix, AZ 85062-8829


Reserve Account
Attn: Box 223648
500 Ross Street, Ste154-0460
Pittsburgh, PA 15262


Restless Heart
1915 Violet Street
Los Angeles, CA 90021


Restless Heart
Prime Business Credit Inc.
PO Box 741084
Los Angeles, CA 90074
Retail AMP Design
750 B Street, Ste 3300
San Diego, CA 92101


Retail Eyes
High Tech Mystery Shopping
1501 N. SEPULVEDA BLVD.
Manhattan Beach, CA 90266


Retail Security Services Inc
3249 Route 112
Medford, NY 11763


Retail Services, Inc.
P. O. Box 6220
Brandon, FL 33508-6003


Retail Tech Inc.
1501 Park Road
Chanhassen, MN 55317


Returnly Technologies Inc
PO Box 399048
San Francisco, CA 94139-9048


Reveuse
Branche Apparel Inc dba Reveuse
777 E 10th Street # 109
Los Angeles, CA 90021


Reveuse
c/o New Commercial Capital Inc
PO BOX 749269
Los Angeles, CA 90074-9269


Reyna Painting Contractors
2702 N. Del Rio Hwy
Eagle Pass, TX 78852


RG&SONS Plumbing Inc
3772 E Kleindale Rd
Tuscon, AZ 85716
RGIS, LLC
PO BOX 77631
Detroit, MI 48277


Rhapsody
2222 E. Olympic Blvd
Los Angeles, CA 90021


Rhapsody
CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Ricarica Inc
777 E. 10th Street #313
Los Angeles, CA 90021


Right Fit Shoes, LLC.
1407 Broadway
New York, NY 10018


Rio Grande Valley Outlets-Storage
Suite 750
5001 East US Expressway 83
Mercedes, TX 78570


Rio Grande Valley Premium Outlets
225 West Washington St
Indianapolis, IN 46204-3438


Rio Grande Valley Premium Outlets
PO Box 822324
Philadelphia, PA 19182-2324


Riskified Inc
220 5th Avenue, 13th Floor
New York, NY 10001


River Clear Window Cleaning
1618 Plantation Road
Garland, TX 75044


RK Apparel Inc
1201 Mateo Street
Los Angeles, CA 90021
RM Mfg Co
7401 N. Oak Park Ave
Niles, IL 60714


RNK Jewelry
115 West 29th St
New York, NY 10001


Ro'Vin Garrett, PCC
Tax Assessor-Collector
PO Box 1586
Lake Jackson, TX 77566


Roadrunner Glass Inc.
1352 Minnis Circle
Milpitas, CA 95035


Roadway
P. O. Box 730375
Dallas, TX 75373-0375


Roadway Express
P. O. Box 905587
Charlotte, NC 28290-5587


Robe Abito Inc.
1211 Long Beach Ave #101
Los Angeles, CA 90021


Robert H. Ham Associates, Ltd.
P.O. BOX 77398
Greensboro, NC 27417-7398


Roberto Agostini Services
Calle Rio Corozal A-14
Urb. Rio Hondo, PR 00961


Robinson Law Group, PLLC, Trust Account
4203 Yoakum Blvd., Suite 310
Houston, TX 77006


Robinson Taylor Industries, LLC.
P. O. Box 3038
Corsicana, TX 75151
Rokeshia Crummie
3008 Nashville Dr
San Jose, CA 95133


Rolla Coster, Inc.
915 S. Mateo St. #206
Los Angeles, CA 90021


Rolling Oaks Mall, LLC
c/o Washington Prime Group
180 E Broad St
Columbus, OH 43215


Rolling Oaks Mall, LLC
3342 Paysphere Circle
Chicago, IL 60674


RolyPoly
Will B Inc dba RolyPoly
1100 S. San Pedro St # B5
Los Angeles, CA 90015


Roommates
1561 N. Bonnie Beach PL
Los Angeles, CA 90063


Roommates
Rosenthal & Rosenthal Inc,.
PO BOX 88926
Chicago, IL 60695


Rose Displays
P. O. Box 843047
Boston, MA 02284-3047


Rosen Mode dba JK Apparel
2649 Nevin Avenue
Los Angeles, CA 90011


Rosen Mode dba JK Apparel
New Commercial Capital
File 749269
Los Angeles, CA 90074-9269
Ross Group Inc
6636 Church Street, Ste B
Douglasville, GA 30134


Ross Reporting Services, Inc.
11706 Playa Court
Houston, TX 77034


Roth Staffing Companies, L..P.
PO Box 848761
Los Angeles, CA 90084-8761


Roto Rooter
639 E. Brooks Ave. Ste 209
North Las Vegas, NV 89030


Roto Rooter
5672 COLLECTION CENTER DR.
Chicago, IL 60693


Roto-Rooter
195 Mason Circle
Concord, CA 94520


Royal Footwear & Accessories
385 Fifth Ave., 4th Floor
New York, NY 10016


Royal Footwear & Accessories
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Royal Footwear Accesssories
PO BOX 280
Asheboro, NC 27204


Royal Love Inc.
Capital Businees Credit LLC
P.o. Box 100895
Atlanta, Ga 30384-4174


Royal Mechanical Services, Inc
PO BOX 23116
Overland Park, KS 66283-0116
Royal Run Cards
P. O. Box 516
Zionsville, IN 46077


Royal Window Fashions
6534 Pemmont
San Antonio, TX 78240-2543


RPSA Attorneys at Law
755 E. Mulberry, Suite 200
San Antonio, TX 78212


RSM ROC & Company
PO Box 10528
San Juan, PR 00922-0528


Ruba Abdel-Hamid
6808 Stetter Dr.
Arlington, TX 76001


Rubber Doll
530 7th Avenue Ste 2805
New York, NY 10018


Rubber Doll
Rosenthal & Rosenthal
P. O. Box 88926
Chicago, IL 60695-1926


Rubber Ducky Productions
1129 Wall St
#101
Los Angeles, CA 90015


Ruby Rose Inc
1100 S. San Pedro St #A-9
Los Angeles, CA 90015


Ruby Rose Inc
Hana Financial
File #50516
Los Angeles, CA 90074-0516
Rude Cosmetics Inc.
1636 W 8th Street Suite 100
Los Angeles, CA 90017


Rudy's Upholstery Shop
320 Camacho St
San Marcos, TX 78666


Runway Paris Design Inc
1105 Towne Ave #2
Los Angeles, CA 90021


RushCo Energy Specialists, Inc.
P.O. Box 1487
Euless, TX 76039


Rutherford County Trustee
PO Box 1316
Murfreesboro, TN 37133


RWH Myers & Company
P.O. Box 62031
Pittsburgh, PA 15241


rwhMyers
PO Box 62031
Pittsburgh, PA 15241


S & G Apparel
727 E. Pico Blvd, Suite 1 & 2
Los Angeles, CA 90021


S & R
2837 S. Olive Street
Los Angeles, CA 90007


S & R Global Inc
807 E 12th Street # 141
Los Angeles, CA 90021


S & S
1015 S. Crocker St
R-30
Los Angeles, CA 90021
S Balance Inc
DBA @Balance (No Balance)
1015 Crocker St R13
Los Angeles, CA 90021


S Line
933 Towne Ave # 102
Los Angeles, CA 90021


S&P Trading, Inc
906 E. Pico Blvd.
Los Angeles, CA 90021


S-Marque/Scott Apparel
2930 E. 44th St.
Vernon, CA 90058


S-Marque/Scott Apparel
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


S-Twelve
C&J Wear Inc. dba S-Twelve
1100 S. San Pedro St. #A-3
Los Angeles, CA 90015


S.O.S. Maintenance Inc
PO Box 370601
Brooklyn, NY 11237


Sabora Fashion
1207 E. 14th St
Los Angeles, CA 90021


Sace
1200 S. San Pedro ST. #105
Los Angeles, CA 90015


Sadie & Sage, Inc.
1015 Crocker St., Suite S-01
Los Angeles, CA 90021
Saf Group Management Inc
PO Box 428
Rockville Centre, NY 11571


Safeco Business Insurance
PO Box 6478
Carol Stream, IL 60197-6478


Safequip
10201-B McKalla Place
Austin, Tx 78758


SAGA Brand
807 E. 12th Street #111
Los Angeles, CA 90021


Sage Software, Inc.
14855 Collection Center Drive
Chicago, IL 60693


Sage/Seventh Day, Inc.
1013 S Crocker Unit# 5
Los Angeles, CA 90021


Sally Fowler
1220 Irwin Street, # 8
San Rafael, CA 94901


SALT
Serone DBA SALT
807 E 12th ST # 123
Los Angeles, CA 90021


Salt & Pepper
1015 Crocker Street Unit #Q-07
Los Angeles, CA 90021


Salt & Pepper
c/o Prime Business Credit, Inc
File 51084
Los Angeles, CA 90074-1084
Salt & Pepper
Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


SALTY
BNK IMPORT, INC. DBA SALTY
1100 S. San Pedro Street Unit O-09
Los Angeles, CA 90015


SAM'S
1354 MARGO ST.
LOS ANGELES, CA 90015


SAM'S
818-B S. Main St.
LOS ANGELES, CA 90014


Sam's Trade Dev
818-B South Main Street
Los Angeles, CA 90014


Sam's Trade Dev. Corp.
810 E Pico Blvd #209
Los Angeles, CA 90021


Samaniego
7617Gnarled Oak
Live Oak, TX 78233


Samsung C&T American Inc
1430 Broadway 22nd Floor
New York, NY 10018


Samuels Glass Company
221 Newell Ave
San Antonio, TX 78296


San Antonio Korean American Association
900 N E. Loop 410 Suite 730
San Antonio, TX 78209


San Antonio Merchant Shippers
4300 Loop 410 NE, Ste 150
San Antonio, TX 78218
San Antonio Retail Merchants
1801 Broadway
San Antonio, TX 78215


San Antonio Surgical Assistance Inc.
540 Madison Oak Drive, Suite 610
San Antonio, TX 78258


San Joy Inc
1100 S San Pedro St G3
Los Angeles, CA 90015


San Julian
794 E. 12th Street
Los Angeles, CA 90021


San Marcos Air Conditioning
3500 Highway 123
San Marcos, TX 78666


San Marcos CISD
631 Mill St.
San Marcos, TX 78666


San Marcos Factory Stores, Ltd
PO Box 776300
Chicago, IL 60677-6300


San Marcos Factory Stores, Ltd
PO Box 60660
Charlotte, NC 28260-0660


San Marcos Premium Outlets, L.P.
PO Box 776300
Chicago, IL 60677-6300


San Marcos Premium Outlets, LP
225 West Washington St
Indianapolis, IN 46204-3438


San Mateo Co. Weights & Measures
P. O. Box 999
Redwood City, CA 94064-0999
Sandie Arnott, Tax Collector
555 County Center, 1st floor
Redwood City, CA 94063


Sandwich Isles Communications Inc.
PO Box 29729
Honolulu, HI 96820-2129


Saneck International
PO Box 635994
Cincinnati, OH 45263-5994


Sanli Pastore & Hill
1990 South Bundy Drive, Suite 800
Los Angeles, CA 90025


Sans Souci
1100 S.San Pedro ST.#A-1
Los Angeles, CA 90015


Sans Souci
1100 S. SAN PEDRO STREET #A-1
LOS ANGELES, CA 90015


SAPD Alarms Office
Alarms Investigation Office
315 S. Santa Rosa
San Antonio, TX 78207


Sara N. Figueroa
2504 Stillbay
Pearland, TX 77584


Sarah La
ANAN Enterprise Inc dba Sarah La
777 E. 10th Street, # 124
Los Angeles, CA 90021


Sarah La
C/O Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074
Sarah Nelson Makeup
350 S. San Fernando Apt 5-203
Burbank, CA 91502


Sarasota County Tax Collector
Barbara Ford-Coates
101 S. Washington Blvd,
Sarasota, FL 34236


Sarasota Shoppingtown LLC
Attn: Accts Receivable
PO Box 57406
Los Angeles, CA 90074


Sarina Accessories
Marc Faham DBA Sarina Accessories
15 West 36th Street
New York, NY 10018


Sarina Accessories
CIT Group/ Commercial Serv. Inc.
PO Box 1036
Charlotte, NC 28201


SARMA
555 E. Ramsey Rd
San Antonio, TX 78216


Sasha Handbags
460/A Main Ave
Wallington, NJ 07057


Sassy Apparel Inc
762 East 12th St. # 3
Los Angeles, CA 90021


Savante
10 Brighton 11th Street
Brooklyn, NY 11235


Savante
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036
Savante
C/O THE CIT GROUP
P.O. BOX 1036
CHARLOTTE, NC 28201-1036


Sawgrass Mills
12801 W. Sunrise Blvd
Sunrise, FL 33323


SAWS
P.O. Box 2990
San Antonio, TX 78299-2990


SB360 Capital Partners, LLC
dba SB360 Capital Partners, LLC
1010 Northern Blvd, Ste# 340
Great Neck, NY 11021


Sbc Long Distance
P O Box 660688
Dallas, TX 75266-0688


SC 2000 Inc
1151 S. Main #B,C
Los Angeles, CA 90015


Scamps
1016 South Towne Ave #109
Los Angeles, CA 90021


Scarlett
1016 S. Towne Ave # 103
Los Angeles, TX 90021


SCC Tax Collector
County Gov Center, East Wing
70 West Hedding Street
San Jose, CA 95110-1767


Schad, Diamond & Shedden PC
332 South Michigan Avenue Suite 1000
Chicago, IL 60604
Schindler Elevator Corporation
PO BOX 93050
Chicago, IL 60673-3050


Schirmer Engineering Corporation
22995 Network Place
Chicago, IL 60673-1229


Schneider Structural Engineers
435 East 9th Street
Tucson, AZ 85705-8581


School Outfitters
PO Box 638517
Cinicinnati, OH 45263-8517


SCOTT
1100 S. San Pedro St. #1-5
Los Angeles, CA 90015


Scott Randolph, Tax Collector
PO Box 545100
Orlando, FL 32854-5100


SD Eagle Apparel, Inc
1411 Broadway
Suite 3166
New York, NY 10018


SD Eagle Apparel, Inc
CIT Group
PO BOX 1036
Charlotte, NC 28201-1036


SDGE-San Diego Gas & Electric
PO Box 25111
Santa Ana, CA 92799-5111


SDI Industries Inc
13000 Pierce St
Pacoima, CA 91331


Se Jong Accessories Inc.
1214 S. Main St. #D
Los Angeles, CA 90015
Season JS
1016 South Town Ave # 104
Los Angeles, CA 90021


Sebastian Garcia DBA
579 Abolicion Street
San Juan, PR 00918-4334


Second Avenue Capital Partners



Second Avenue Capital Partners, LLC
Attention: Mark Gallivan
75 Second Avenue, Suite 550
Needham Heights, MA 02494


Secret Charm (dba As U Wish)
1437 E. 20th Street
Los Angeles, CA 90011


Secret Charm (dba As U Wish)
1433 Walnut St.
Los Angeles, CA 90011


Secret Charm (dba As U Wish)
CIT Group/Commercial Serv
PO BOX 1036
Charlotte, NC 28201


Secretary of State
202 North Carson Street
Carson City, NV 89701-4201


Secretary of State
P. O. Box 13375
Austin, TX 78711-3375


Secretary of State
PO BOX 944230
Sacramento, CA 94244-2300


Secretary of State Jesse White
Department of Business Services
501 S. 2nd Street, Rm 351
Springfield, IL 62756
Secretary of the Treasury of Puerto Rico



Security International Inc
PO Box 2550
Edinburg, TX 78540


Security Resources Inc
1155 Marlkress Road
Cherry Hill, NJ 08003


Sedlak Management Consultants, Inc.
22901 Millcreek Blvd, Suite 600
Highland Hills, OH 44122


See U Monday
12460 NETWORK BLVD. #106
San Antonio, tx 78249


See U Monday
1025 S. Greenwood Ave
Montebello, CA 90640


See U Monday
1025 S Greenwood Ave.
Montebello, CA 90640


SEGGAR, Inc
1407 Broadway
Suite 900
New York, NY 10018


SEGGAR, Inc
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Seguru Fashion Jewelry Corp.
34 W. 32nd Street, 11th Floor
New York, NY 10001


Sekura Global LLC
19 W 34th St Rm 1018
New York, NY 10001
Select Clothing Com Inc
Pick Up & Payment
1233 S. San Pedro ST.4THF
Los Angeles 90015


Select Clothing Com Inc
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Select Management Group LLC
6100 Wilshire Blvd, Suite 320
Los Angeles, CA 90048


Select Staff
PO BOX 207906
Dallas, TX 75320-7906


Sensational Collection Inc
CIT Group Commercial Services Inc
PO Box 1036
Charlotte, NC 28201-1036


Sensual Inc.
463 7th Ave. Suite 1101
New York, NY 10018


Sensual Inc.
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Sentry Financial Corporation
P. O. Box 84681
Seattle, WA 98124


Seoul High School



Seoul Limo
179 Main Street
Ridgefiled Park, NJ 07660
Service Clean
PO BOX 60034
Nashville, TN 37206


ServiceChannel
PO Box 392642
Pittsburgh, PA 15251-9642


Servicemaster by Proremediation
8616 Melinda Lane
Laredo, TX 78045


Servicemaster by Robinson
1520 NW 65 Ave Suite 2
Plantation, FL 33313


ServiceMaster Unlimited Restorations
431-P Gaston Foster Road
Orlando, FL 32807


ServiceStar Landmark Prop.-Fort Bliss, L
PO Box 6910
El Paso, TX 79906


SESI Jewelry USA
3915 W 7th St #407
Los Angeles, CA 90005


Settle Down Inc
1100 S San Pedro Street #C5
Los Angeles, CA 90015


Seven Star Construction
7427 Orangethorpe Ave #J
Buena Park, CA 90620


Seven Touch Apparel
1100 S. San Pedro St # B09
Los Angeles, CA 90015


seven touch apparel
1100 S. San Pedro St # B-09
Los Angeles, CA 90015
Seventh Street Inc
1811 E 7th Street
Los Angeles, CA 90021


Sha Fashion Inc
833 Towne Ave
Los Angeles, CA 90021


Shaddox, Compere, Walraven & Good
1250 N.E. Loop 410
Suite # 725
San Antonio, TX 78209


Shakuff LLC do not use
220 36th Street, Unit 23
Brooklyn, NY 11232


Shakuff, LLC
34 35th Street, Unit 29, 2nd Floor
Brooklyn, NY 11232


Shalee, Inc.
600 E. Washington Blvd. Ste #3
Los Angeles, CA 90015


Shalom International Corp
1050 Perth Amboy Ave
Suite 1
Perth Amboy, NJ 08861


Shammah Enterprise INC
3528 E. 16th Street
Los Angeles, CA 90023


Shammah Enterprise INC
General Business Credit
P. O. Box 92024
Los Angeles, CA 90009


Shamrock/Outlets at the Border, LLC
c/o The Shamrock Group
603 N Highway 101, Ste C
Solana Beach, CA 92075
Shamrock/Outlets at the Border, LLC
603 N. Highway 101 - Suite C
Solana Beach, CA 92075


Sharbeck
P. O. Box 781356
San Antonio, TX 78278-1356


Share Our Strength
8339 NW 8th Way
Boca Raton, FL 33487


Shared Insight
1501 N. Sepulveda Blvd Ste. E&F
Manhattan, CA 90266


Shark Eyes Inc
2110 E. 25th Street
Los Angeles, CA 90058


Shaw Industries, Unc.
PO Box 203702
Dallas, TX 75320-3702


Shebah & Bethal
2222 E Washington Blvd
Unit C
Los Angeles, CA 90021


Shebah & Bethal
FCFS, Inc dba Gateway Funding
PO BOX 1220
Highland Park, IL 60035


Shelly
1100 S San Pedro Street #M-1
Los Angeles, CA 90015


Sherwin Williams - SW Loop 410, SA
1275 SW Loop 410
San Antonio, TX 78227-1636


Sherwin Williams 11402 NW 41st Miami
11402 NW 41st St. Suite 120
Miami, FL 33178-4860
Sherwin Williams Co Midland TX
2215 N Midland, Suite 1A
Midland, TX 78707


Sherwin Williams Co. - Eagle Pass
2167 E. Garrison St.
Eagle Pass, TX 78852-5092


Sherwin Williams Daly City CA
7298 Mission St
Daly City, CA 94014-2664


Sherwin Williams Edward Gray, Sam Marcos
305 N Edward Gary Dr
San Marcos, TX 78666-5707


Sherwin Williams N Mesa El Paso
5425 North Mesa
El Paso, TX 79912-5420


Sherwin Williams Nacogdoches SA TX
14151 Nacogdoches
San Antonio, TX 78247


Sherwin Williams Orange Blossom Orlando
8414 S Orange Blossom Trail
Orlando, FL 32809-7906


Sherwin Williams Pleasant Hill CA
1476 Contra Costa Blvd
Pleasant Hill, CA 94523-2458


Sherwin Williams Sunrise FL
3451 N University Dr
Sunrise, FL 33351-6754


Sherwin-Williams Bandera SA TX
7688 Bandera Rd
San Antonio, TX 78238-1262


Sherwin-Williams Broad St Murfreesboro T
1219 NW Broad St
Murfreesboro, TN 37129-1714
Sherwin-Williams Co LV NV
4237 West Sahara Ave
Las Vegas, NV 89102-3713


Sherwin-Williams Co Milpitas CA
15 N Milpitas Blvd
Milpitas, CA 95035-4402


Sherwin-Williams Co W IH 10 SA TX
13489 W IH 10
San Antonio, TX 78249-2207


Sherwin-Williams Co.



Sherwin-Williams Co.
413 N. Texas Blvd.
Store 7983
Weslaco, TX 78596-5307


Sherwin-Williams Hialeah FL
5327 W 20th Ave
Hialeah, FL 33012


Sherwin-Williams Mesquite TX
3330 N Gallowy Ave #114
Mesquite, TX 75150-4701


Sherwin-Williams San Pedro SA TX
6841 San Pedro Ave
San Antonio, TX 78216-7288


Sherwin-Williams Westheimer Houston TX
13910 Westheimer Rd
Houston, TX 77077-5359


SHI International Corp
PO Box 952121
Dallas, TX 75395-2121


Shieh Garcia Atelier LLC
579 Abolicion Street
San Juan, PR 00918-4334
Shine & Fine Inc.
415 E 15th Street
Los Angeles, CA 90015


Shine Glass Renewal
14615 Taymouth
Houston, TX 77084


Shine Trim Corp
832 E 9th St.
Los Angeles, CA 90021


Shinestar
Elecoco Inc dba Shinestar
4553 Seville Ave
Vernon, CA 90058


Shinhwa & Future USA Inc.
1015 S. Crocker St #R23
Los Angeles, CA 90021


Shinhwa Corp
2300 South Hill Street
Los Angeles, CA 90007


Shinhwa Corp
c/o New Commercial Capital Inc
PO BOX 749269
LOS ANGELES, CA 90074-9269


Shinhwa Holdings, INC
2100 South Hill St.
Los Angeles, CA 90007


Shoe Dynasty Inc.
18058 Rowland Street
City of Industry, CA 91748


Shoe Magnate
1361 Marion Ct
City of Industry, CA 91745


Shoe Magnate
18560 e san jose
city of industry, ca 91748
Shoe Republic LA
131 Brea Canyon Road
Waltnut, CA 91789


Shoe Shop Group Inc.
2395 NW 21 Terrace
Miami, Fl 33142


Shop17
1027 Towne Ave.
Los Angeles, CA 90021


Short Circuit Electronics
PO Box 803867
Kansas City, MO 64180


Shred-it
4129 Commercial Center, Ste 475
Austin, TX 78744


Shugart Glass of Texas D.B.A Alpha Glass
2703 Lilac Street
Pasadena, TX 77503


Si Avance
807 E. 12th Street, # 147
Los Angeles, CA 90021


Si Style
807 E. 12th Street
#147
Los Angeles, CA 90021


Sid's Upholstery
1811 Point West
Edinburg, TX 78539


Siegfried, Rivera, Lerner, De La Torre &
201 Alhambra Circle
Suite 1102
Coral Gables, FL 33134


SierraConstellation Partners
400 S. Hope St. Suite 1050
Las Angeles, CA 90071
Sign A Rama
6326 W Irving Park Road
Chicago, IL 60634


Sign Engineering LLC
P.O. Box 1179
Guaynabo, PR 00970-1179


Sign Factory Inc
120 N 4th Street
El Centro, CA 92243


SIGNATURE 8
1004 Crocker St
Los Angeles, CA 90021


Signs By Tomorrow
4520 W. Kennedy Blvd
Tampa, FL 33609


Signtech Electrical Advertising, Inc.
4444 Federal Blvd.
San Diego, CA 92102


Silver Textiles, Inc.
2101 South Flower Street
Los Angeles, CA 90007


Silver Textiles, Inc.
The CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Silvergate
1100 S. San Pedro ST #G2
Los Angeles, CA 90015


Silvergate
1100 S. SAN PEDRO ST. UNIT G2
LOS ANGELES, CA 90015


Simon
225 West Washington St
Indianapolis, IN 46204-3438
Simon Management Associates
401 NE Northgate Way, Ste210
ATTN:Debra Austin
Seattle, WA 98125


Simon Prop. Grp.(TX) LP
867925 Reliable Parkway
Chicago, IL 60686-0079


Simon Prop. Grp.(TX) LP
867935 Reliable Parkway
Chicago, IL 60686-0079


Simon Prop. Grp.(TX) LP
867728 Reliable Parkway
Chicago, IL 60686-0077


Simon Prop. Grp.(TX) LP
225 West Washington St
Indianapolis, IN 46204-3438


Simon Property Group
225 W. Washington St.
Indianapolis, IN 46204


Simon Property Group (Texas), L.P.
La Plaza Mall
2200 S. 10th Street
McAllen, TX 78503


Simon Property Group (TX), LP
225 West Washington St
Indianapolis, IN 46204-3438


Simon Property Group (TX), LP
Attn: President or General Counsel
225 West Washington St.
Indianapolis, IN 46204-3438


Simon Property Group(TX) LP
867640 Reliable Parkway
Chicago, IL 60686-0076
Simon Property Grp(TX) LP
867620 Reliable Parkway
Chicago, IL 60686-0076


Simon Property Grp.(TX), LP
3342 Paysphere Circle
Chicago, IL 60674


Simon Youth Foundation
5085 Westheimer
Suite 4850
Houston, TX 77056


Simplex Grinnell
Detp CH 10320
Palatine, IL 60055


Simplex Grinnell
Dept. CH 10320
Palatine, IL 60055


Simply Pure America
16590 Aston Street
Irvine, CA 92606


Simply You
PSK Trading Inc dba Simply You
1004 Towne Ave
Los Angeles, CA 90021


Sir Speedy Printing
701 Pine Avenue
Long Beach, CA 90813


Sis-Sis Inc
1634 Long Beach Ave
Los Angeles, CA 90021


Sisly
1100 S. San Pedro St.
#A -9
Los Angeles, CA 90015
SJL Apparel
807 E 12th St #142
Los Angeles, CA 90015


SkillPath
P. O. Box 804441
Kansas City, MO 64180-4441


Skirt Public Relations
Attn: Accounts Payable
2320 N. Damen Ave. #2D
Chicago, IL 60647


Skiva International, Inc.
1407 Broadway, Suite 503
New York, NY 10018


Sky Love
3821 S. Santa Fe Ave
Vernon, CA 90058


Sky Love
Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


SKY plus
Dess Inc dba SKY plus
1180 Crocker St
Los Angeles, CA 90021


SL Commercial Services LLC
4110 W. Vickery Blvd.
Fort Worth, TX 76107


SM Apparel
2120 Long Beach Ave
Los Angeles, CA 90058


SMAC
17559 ROWLAND ST
CITY OF INDUSTRY, CA 91748
SMAC
Capital Business Credit
PO Box 100895
Atlanta, GA 30384-4174


Smart Dog Services
Attn: Accouting Department
7004 Bee Cave Rd, Bldg 3, Ste 100
Austin, TX 78746


SMC General
4934 Zambrano Street
Commerce, CA 90040


Smile Lingerie
731 E. 18th Street
Los Angeles, CA 90021


Smith County
Gary B. Barber
PO Box 2011
Tyler, TX 75710-2011


Smith County Tax Assessor - Collector
PO Box 2011
Tyler, TX 75710


Smith Print
333 Burnet St.
San Antonio, TX 78202


Smith Protection Security
P. O. Box 802649
Dallas, TX 75380-2649


SML Style USA
5035 Huntington Drive North
Los Angeles, CA 90032


Snap Apparel
1407 Broadway, Room 1402
New York, NY 10018
Sneak Peek Inc.
1016 S. Towne Ave #118
Los Angeles, CA 90021


Sneak Peek Inc.
c/o Hana Financial
Dept LA 24406
Pasadena, CA 91185-4406


Snobbish Corp
530 7th Ave Suite 2701
New York, NY 10018


Snobbish Corp
C/O Finance One, Inc
PO Box 740952
Los Angeles, CA 90074-0952


Snow White Apparel Inc
1537 E. Adams Blvd
Los Angeles, CA 90011


So Cool Inc
So Cool Inc dba Renee C
1050 S Stanford Ave #205
Los Angeles, CA 90021


So Cool Inc
Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


So Sik/Mynk
2853 East Pico Blvd.
Los Angeles, CA 90023


Soccer World
3441 Fredericksburg Rd
San Antonio, TX 78201


Social Vanity, Inc.
807 E 12th Street, # 144
Los Angeles, CA 90021
Society for Human Resource Management
P. O., Box 79561
Baltimore, MD 21279-0561


Soho Shoe, Inc.
15025 Proctor Avenue
City of Industry, CA 91746


Soieblu
Latulle Corp dba Soieblu
1100 S. San Pedro St. # D-6
Los Angeles, CA 90015


Sol & Cielo International. Inc.
800 E.12TH ST. #318
Los Angeles, CA 90021


Sol Blanc, Inc.
1239 Broadway, Suite 310
New York, NY 10001


Solara
124 E. Olympic Blvd
Suite 514
Los Angeles, CA 90015


Solaris
1171 Crocker St
Los Angeles, CA 90021


Solemio
1100 S. San Pedro St I-4
Los Angeles, CA 90015


Solemio
PO Box 740952
Los Angeles, CA 90074-0952


Solo La Fe
1194 S. Crocker St.
Los Angeles, CA 90021
Solo La Fe
Asiana Capital, Inc
PO Box 76327
Los Angeles, CA 90076


Solution
S Clothing Inc dba Solution
1635 E 22nd Street
Los Angles, CA 90011


Something Special
5540 Harbor Street
Commerce, CA 90040


Something Special LA
Sophia Collection Inc
dba Something Special LA
1014 Santee St., 2nd Floor
Los Angeles, CA 90015


Soprano
1100 S. Pedro St. #A5
Los Angeles, CA 90015


Soprano
C/O Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074


Soundgirl
1385 Broadway 5th Floor
New York, NY 10018


Soundgirl
CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036


Sour Apple, LLC
117 9th Street
Brooklyn, NY 11215


Sour Apple, LLC
The CIT Group
P. O. Box 1036
Charlotte, NC 28201-1036
South SA Chamber
3315 Sidney Brooks
Ste#200
San Antonio, TX 78235


South Shore Sign Company
5271 Arthur Kill Road
Staten Island, NY 10307


South Texas Human Resources Symposium
P. O. Box 690248
San Antonio, TX 78269-0248


South Texas Pathology Associates, LLP
PO Box 681149
San Antonio, TX 78268-1149


Southeastern Freight Lines, Inc. (SEFL)
420 Davega Rd
Lexington, SC 29073


Southern Electrical Services, Inc.
2602 Charles Lane
Suite 5
Sugar Land, TX 77478


Southern Meadow Apt
100 Terrace Grove
Bayport, NY 11750


Southwest Electrical Contracting Service
9435 East Loop 1604 North
Converse, TX 78109


Southwest Leagal Solutions
115 E Travis Street
Suite # 119
San Antonio, TX 78205


Southwest Leagal Solutions
PO BOX 310873
New Braunfels, TX 78131-0873
Southwest Progressive Ent., Inc.
10920 Alder Circle
Dallas, TX 75238


Southwest Retail Investments, Ltd.
12460 Network Blvd.
Suite 106
San Antonio, TX 78249


Southwestern Bell Telephone
P O Box 930170
Dallas, TX 75393-0170


Southwestern Motor Tansport, Inc.
4600 Goldfield
San Antonio, TX 78218-4698


Spartan Service
1919 West Sam Houston Pkwy N.
Sutie # 320
Houston, TX 77043


Spartan Van Lines
7297 Longmont Loop
Castro Valley, CA 94552


Special A Jeans LLC
1001 Towne Ave Suite 109
Los Angeles, CA 90021


Specialty Lighting Group
Box 1196
New Haven, CT 06505


Specialty Roll Products, Inc.
601 25th Avenue
Meridian, MS 39301


Spin
1458 S. San Pedro St
#L-44
Los Angeles, CA 90015
Spin USA
Green Iris, Inc. dba Spin USA
800 E. 12th Street, # 145
Los Angeles, CA 90021


Spoon Dreams Inc dba Spoon Jeans
151-54 17th Road
Whitestone, NY 11357


Spring Haze, Inc.
1015 S Crocker St., # S-14
Los Angeles, CA 90021


Springland International Inc
17440 Railroad Street
City of Industry, CA 91748


Springland International Inc
C/O Hana Financial
File # 50516
Los Angeles, CA 90074-0516


Sprint
P. O. Box 600670
Jacksonville, FL 32260


Sprint
PO Box 219100
Kansas City, MO 64121-9100


SRMF Town Square Owner LLC
P.O. BOX 748550
Los Angeles, CA 90074-8550


SRMF Town Square Owner, LLC
c/o Fairbourne Properties, LLC
Attn: George Manojlovic
1 E Wacker Dr, Ste 2900
Chicago, IL 60601


SRMF Town Square Owner, LLC
c/o Fairbourne Properties, LLC,
Attn: George Manojlovic
1 E Wacker Dr, Ste 2900
Chicago, IL 60601
SSG Advisors LLC
300 Barr Harbor Drive
Five Tower Bridge, Suite 420
Conshohocken, PA 19428


SSG Advisors LLC
Five Tower Bridge, Suite 420
300 Barr Harbor Drive
West Conshohocken, PA 19428


SSG Advisors LLC
Attn: Mark E. Chesen
300 Barr Harbor Drive
Five Tower Bridge, Suite 420
Conshohocken, PA 19428


Staccato
2055 East 51 Street
Vernon, CA 90058


Staccato
1200 S. SAN PEDRO ST #105
LOS ANGELES, CA 90015


Standard Electric
P.O. BOX 5-0652
Woburn, MA 01815-0652


Staples Business Advantage
Dept Dal
PO BOX 83689
CHICAGO, IL 60696-3689


Staples Print Solutions
P.O. Box 95340
Chicago, IL 60694-5340


Starlette Apparel
810 E Jefferson Blvd BLDG A
Los Angeles, CA 90011


Starwear, Inc.
1384 Broadway, Suite 1606
New York, NY 10018
Stassiebaby Inc
c/o Freemark Financial LLP
8383 Wilshire Blvd, Suite 1000
Beverly Hills, CA 90211


State Board of Equalization
P.O. Box 942879
Sacramento, CA 94279


State Comptroller
Comptroller of Public Accounts
P.O. Box 149359
Austin, TX 78714-9359


State Comptroller - State of Texas
111 E. 17th Street
Austin, TX 78774-0100


State Disbursement Unit
PO BOX 5400
Carol Stream, IL 60197-5400


State of California
7080 Hollywood Blvd
Suite # 900
Hollywood, CA 90028


State of California Board of Equalizatio
PO BOX 942879
Sacramento, CA 94279-0001


State of Californina - 942867
Franchise Tax Board
PO Box 942867
Sacramento, CA 94267-0011


STATE OF MARYLAND DEPT OF LABOR
P.O.BOX 1683
BALTIMORE, MD 21203-1683


State of Michigan
State Of Nevada
Department of Employment, Training and
Rehabilitation Employment Security Div
Carson City, NV 89713


State of Nevada - Business License Renew
P. O. Box 52614
Phoenix, AZ 85072-2614


State of Nevada AR Payments
PO Box 52685
Phoenix, AZ 85072


State of New Jersey
Department of Labor & Workforce Dvlpmnt
Division of Employer Accounts
Trenton, NJ 08646-0929


Stay Chic
SJK Fashion dba Stay Chic
1200 Santee Street, Suite 700
Los Angeles, CA 90015


Steiner Construction Services, Inc
3614 County Road 101
Wayzata, MN 55391


Stella Service Inc
75 Broad Street, 10FL
Suite 1010
New York, NY 10004


Steven Ella, Inc.
17531 Railroad Street Suite E
City of Industry, CA 91748


Stewart Cooper & Coon, Inc.
2111 E Highland Ave Ste B - 19
Phoenix, AZ 85016


Stillettos
2945 East 12th Street
Los Angeles, CA 90023
Stillettos
Wells Fargo Bank, NA
PO Box 842932
Boston, MA 02284-2932


Stoffels & Associates, Inc
207 W. Hickory
Suite 304
Denton, TX 76201


Stonebriar Mall, LLC
2034 Collection Center Drive
Chicago, IL 60693


StoreCrafters Inc
100 Boxart Street
Rochester, NY 14612


StoreCrafters, Inc.
100 Boxart Street
Rochester, NY 14612


Story of MC, Inc.
Chang Bae Moon dba Story MC, Inc.
921 Crocker St., Suite C12
Los Angeles, CA 90021


Story On
104 Wholesales Inc dba Story On
732 E 10th Street Suite 104
Los Angeles, CA 90021


Stover & Sons Contractors, Inc.
330 E. Old Hickory Blvd
Madison, TN 37115


Streamline Tax Solutions, L.P.
6710 Virgina Pkwy, Ste 215, PMB 322
McKinney, Tx 75071-5615


Street Denim Inc
525 7th Avenue Suite 1208
New York, NY 10018
Strong Tower Architecture
7016 Treehaven Road
Fort Worth, TX 76116


Structura Inc
111 Rockville Pike, Ste 950
Rockville, MD 20850


Structure Solutions Inc
1300 Summit Avenue Suite C
Plano, TX 75074


Style Biz/Mezzanine USA
1015 S. Crocker St. #R29
Los Angeles, CA 90021


Style Me Inc.
1100 S San Pedro ST G-07
Los Angeles, CA 90015


Style Melody Inc.
5500 S. Boyle Ave.
Vernon, CA 90058


Style Melody Inc.
c/o Finance One, Inc.
PO Box 740952
Los Angeles, CA 90074-0952


Style Rack Inc.
777 E. 12th St. #1-3
Los Angeles, CA 90021


Style Shop
Fashion Secret DBA Style Shop
1015 S Crocker St #R-35
Los Angeles, CA 90021


Stylebook
1108 S. Crocker Street
Los Angeles, CA 90021


STYLECAREERS LLC
1115 Locust St
St. Louis, MO 63108
Stylish
735 E 12th Street Unit 112
Los Angeles, CA 90021


Stylmark
6536 Main Street NE
PO BOX 32008
Minneapolis, MI 55432-0008


Stylophane
33 Mamanasco Road
Ridgefield, CT 06877


Subrogation Management Team, Ltd.
204 E. Rhapsody
San Antonio,, TX 78216


Suddenlink
PO Box 742535
Cincinnati, OH 45274-2535


Suede Shriver Brooks
1855 Bogey Way
Henderson, NV 89074


Sugar Free Apparel
F.Enter Inc dba Sugar Free Apparel
1111 E Pico Blvd
Los Angeles, CA 90021


Summer Rio
17501 Rowland St.
City of Industry, CA 91748


Summer Rio
The CIT Group
P.O.Box 1036
Charlotte, NC 28201-1036


Summit Global Partners of Texas Inc
7600 B N Captial of Texas Hwy Suite 200
Austin, TX 78731
Sun & Moon
1015 Crocker St R-18
Los Angeles, CA 90021


Sun Life Financial-Accident
P.O. Box 843201
Kansas City, MO 64184-3201


Sun Life Financial-Dental&Vision
PO Box 843201
Kansas City, MO 64184-3201


Sun Services, Inc.
P O Box 8726
Fort Worth, TX 76124


Sun's Trading Co
2345 S Santa Fe Ave
Los Angeles, CA 90058-1111


Sunglasses America
MYLT Corp dba Sunglasses America
2129 Seaman Ave.
S El Monte, CA 91733


Sunhouse Associates, Inc
7297 N. W. 12ST
Miami, FL 33126


Sunland Park Mall, LLC
c/o Washington Prime Group
180 E Broad St
Columbus, OH 43215


Sunland Park Mall, LLC
PO Box 867935
Chicago, IL 60686


Sunlife Assurance Company Of Canada
PO Box 807009
Kansas City, MO 64184


Sunny Sunglasses
3569 East Vernon Ave.
Vernon, CA 90058
Sunny Sunglasses
3569 E. VERNON AVE.
VERNON, CA 90058


Sunrise Apparel dba Shine Imports
2455 E. 27th Street
Vernon, CA 90058


Sunrise Apparel dba Shine Imports
Dept. LA 24406
Pasadena, CA 91185-4406


Sunrise Fire, Inc.
P. O Box 82034
Las Vegas, NV 89180-2034


Sunrise Mall, LLC
PO Box 50205
Los Angeles, CA 90074-0205


Sunrise Mills (MLP), LP
225 West Washington St
Indianapolis, IN 46204-3438


Sunrise Mills (MLP), LP
PO Box 277861
Atlanta, GA 30384-7861


Sunrise Mills (MLP), LP
Attn: President or General Counsel
225 West Washington St.
Indianapolis, IN 46204-3438


Sunset Fire Protection, LLC
P. O. Box 335218
North Las Vegas, NV 89033


Sunshine Permit Service Inc
1222 First Avenue
Third Floor/Area 1-East
San Diego, CA 92101
Sunvalley Shopping Center LLC
Department 57901
PO Box 67000
Detroit, MI 48267-0579


Sunvalley Shopping Center, LLC
c/o Taubman
200 E Long Lake Rd, Ste 300
Bloomfield Hills, MI 48304


Super Duper Clean
12470 Starcrest Dr, Apt#1308
San Antonio, TX 78216


Super Trader Inc
110 E. 9TH ST #B-1005
Los Angeles, CA 90079


Super Trader Inc
1111 S. HILL STREET
3rd FL.
LOS ANGELES, CA 90015


Superior Fire Protection, Inc
PO BOX 101400
Nashville, TN 37224


Superior Track dba Spoon Jeans
146 35th Street
Brooklyn, NY 11232


Superior Track dba Spoon Jeans
C/O CIT Group
PO Box 1036
Charlotte, NC 28201-1036


SuperJay The DJ aka Jeremye Vallot
5523 Tidewater Drive
Houston, TX 77085


Superline
1100 S. San Pedro Street
B-3,B-4
Los Angeles, CA 90015
Superline Inc.
3057 S. Alameda St
Los Angeles, CA 90058


SuperStar Apparel Inc.
SuperStar Apparel Inc.dba Cameo
726 E 12th Street #110
Los Angeles, CA 90021


Susana Perez, Tax Assessor-Collector
P. O. Box 1530
Eagle Pass, TX 78853-1530


Sustainable Solutions Group LLC
6148 Lee Highway Suite 300
Chattanooga, TN 37421


Sustainable Solutions Group LLC
Dept # 40299
Sustainable Solutions Group
Atlanta, GA 30374-0209


SVAP II Stones River, LLC
c/o Sterling Retail Services, Inc.
340 Royal Poinciana Way, Ste 316
Palm Beach, FL 33480


SVAP II Stones River, LLC
PO Box 209372
Austin, TX 78720-9372


Swanson, Martin & Bell
330 North Wabash Avenue
Suite 3300
Chicago, IL 60611


Sweet Claire Inc.
1015 S Crocker St., Unit R-25
Los Angeles, CA 90021


Sweet Rain Apparel dba Jump Clothing
2615 Fruitland Ave
Vernon, CA 90058
Sweet Rain Apparel dba Jump Clothing
1015 S. CROCKER ST. #Q-7
LOS ANGELES, CA 90021


Swoon
1100 S. San Pedro St Suite # K-1
Los Angeles, CA 90015


Sylvia S. Romo, CPA, RTA, CTA
Tax Assessor-Collector
PO Box 2903
San Antonio, TX 78299-2903


Symeli Inc.
2648 Chico Avenue
South El Monte, CA 91733


Symphony
2305 S. Sante Fe Avenue
Los Angeles, CA 90058


Symphony
Prime Business Credit
File 51084
Los Angles, CA 90074-1084


Symphony Plus
C/O FINANCE ONE, INC
Los Angeles, CA 90074-0952


T Manii
KNC Trading Inc dba T Mani
1145 Towne Ave # 2
Los Angeles, CA 90021


T R P S A
755 E. Mulberry
Suite # 200
San Antonio, TX 78212


T-Mobile
PO Box 790047
St Louis, MO 63179-0047
T.A. Bowman Constructors
134 West Lake Street
Bloomingdale, IL 60108


Tableau Software Inc
1621 N 34th St
Seattle, WA 98103


TAE
1458 S. San Pedro St Suite 146
Los Angeles, CA 90015


Takeout/Spicy Clothing
CIT GROUP
COMMERCIAL SERVICES, INC
CHARLOTTE, NC 28201-1036


Tako Tyko Signs & Lighting
5010 Venice Boulevard
Los Angeles, CA 90019


Tall City Electric, Inc.
P.O. Box 10316
TECL 17065
Midland, TX 79702


Tangram
PO Box 512206
Los Angeles, CA 90051-0206


Tarrant County Tax Assessor - Collector
100 E. Weatherford St.
Fort Worth, TX 76196


Tarrant County Tax Office



Tax Assessor-Collector #173 PropTax
PO Box 2992
El Paso, TX 79999-2992


Tax Assessor-Collector-Deniz Brown
Eagle Pass ISD - 1420 Eidson Road
PO Box 1530
Eagle Pass, TX 78853-1530
Tax Assessor/Collector
PO Box 660271
Dallas, TX 75266-0271


Tax Assessor/Collector - #224-PropTax
PO Box 660271
Dallas, TX 75266-0271


Tax Assessor/Collector-El Paso
P O Box 313
El Paso, TX 79999-0313


Tax Assessor/Collector-Phoenix
P. O. Box 29813
Phoenix, AZ 85038-9813


Tax Collector
231 E. Forsyth Street, Room 141
Jacksonville, FL 32202


Tax Collector - Geroge W. Putris
County Government Center, East Wing
70 West Hedding Street
San Jose, CA 95110-1767


Taxation and Recenue Department
PO Box 2527
Santa Fe, NM 87504


Taylor Communications Inc
PO Box 95340
Chicago, IL 60694


TCB Window Cleaners
40 Rushmore Road
Fox Lake, IL 60020


TCF Equipment Finance
11100 Wayzata Blvd, Ste801
Minnetonka, MN 55305


TCF Equipment Finance, a Div. of TCF N.A
11100 Wayzata Blvd., Suite 801
Hopkins, MN 55305
TD Industries
P.O. Box 300008
Dallas, TX 75303-0008


TDB Inc.
10010 Tanner Road
Houston, TX 77041


Tea & Cup
1158 S. Crocker St.
Los Angeles, CA 90021


Tea N Rose
1037 Towne Ave
Los Angeles, CA 90021


Tea N Rose
C/O Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074


Teachout Security Sloutions
G-2348 Stonebridge Drive
Building H
Flint, MI 48532


TECO Tampa Electric
PO Box 31318
Tampa, FL 33631-3318


Tecta America
1431 SW 30th Avenue
Deerfield Beach, FL 33442


Teen Vogue
P. O. Box 37743
Boone, IO 50037-0743


Teenbell
906 E. 60th St.
Los Angeles, CA 90001
Teenbell
c/o Finance One Inc
PO Box 740952
Los Angeles, CA 90074-0952


Teenplo Clothing Inc
1100 S San Pedro St # B-1
Los Angeles, CA 90021


Teenplo Clothing Inc
C/O Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Tejas Software
7600 E Arapahoe Rd, Ste303
Centennial, CO 80112


Tejas Software Inc.
7600 E Arapahoe Rd, Ste303
Centennial, CO 80112


TekservePOS
1989 Momentum Place
Chicagi, IL 60689-5319


Telesource Installers
738 Avant Avenue
San Antonio, TX 78210


Tennessee Department of Revenue
Adrew Jackson State Office Bld
500 Deaderick Street
Nashville, TN 37242


Tennessee Dept of Revenue
Andrew Jackson State Office Bld
500 Deaderick Street
Nashville, TN 37242


Tennessee Secretary of State
William R. Snodgrass Tower
312 Rosa L. Parks Ave, 6th Fl
Nashville, TN 37243-1102
Tenntex
9304 Converse Business Lane
Converse, TX 78109


Teraco, Inc.
P. O. Box 201905
Dallas, TX 75320-1905


TES Engineering
Thermal Environmental Systems, Inc.
dba TES Engineering
25760 First Street
Westlake, OH 44145


Tescher Mediation Group, Inc.
8201 Peters Road
Suite # 1000
Plantation, FL 33324


Tess Sportswear Ltd.
9500 Meilleur Suite 400
Montreal CA H2N 2B7
Canada


Texas Building Services
2407 W Howard Lane
Suite B
Austin, Tx 78728


Texas Business Conference - TWC
Texas Workforce Commission
101 E. 15th Street, Room 0218
Austin, TX 78778


Texas Code Review
32804 Hunt Road
Brookshire, TX 77423


Texas Comptroller of Public Accounts
Revenue Accounting Div- BK Section
P.O. Box 13528 Capitol Station
Austin, TX 78711-3528
Texas Comptroller of Public Accounts
Attn: Carlos Salazar
6875 Bandera Road
San Antonio, TX 78238-1359


Texas Customs Signs
Store 123
Attn. Tara
Austin, Tx 78750


Texas Department of Licensing and Regula
Compliance Division
P. O. Box 12157
Austin, TX 78711


Texas Guaranteed
PO Box 659601
San Antonio, TX 78265


Texas Mechanical Contractors
P. O. Box 1493
Humble, TX 77347-1493


Texas MedClinic
13722 Embassy Row
San Antonio, TX 78216-2000


Texas Rekey Service, Inc.
1421 Wells Branch Parkway
Building 1, Suite 104
Pflugeville, TX 78660


Texas State Comptroller
Unclaimed Property Division
Holder Reporting Section
PO Box 12019
Austin, TX 78711-2019


Texas Theatre Supply
714 Finale Court
San Antonio, TX 78216


Texas Tollways
PO Box 650749
Dallas, TX 75265-0749
Texas Wilson Office Furniture & Service
PO Box 2114
San Antonio, TX 78297-2114


Texas Workforce Commission
TWC Building - Regulatory Integrity Div
101 E. 15th Street
Austin, TX 78778-0001


Texas Workforce Commission
P. O. Box 149037
Austin, TX 78714-9037


Texdoor, Ltd
11202 Bomar Lane
San Antonio, TX 78233


Texoma Fire Equipment, Inc.
Accounting Office
P.O. Box 594
Sherman, TX 75091


TG
PO BOX 659601
San Antonio, TX 78265-9601


TH Sunglass Corporation
1751 Yeager Ave.
La Verne, CA 91750


Thad Ziegler, Ltd
P.O. Box 8298
San Antonio, TX 78208-0298


The Bloom
Lotus Blossom Corp dba The Bloom
1100 S San Pedro St # K-8
Los Angeles, CA 90015


The Bug Master
P. O. Box 15090
Austin, TX 78781-5090
The City of Chicago
P.O. Box 71429
Chicago, IL 60694


The Classic
1210 S. Mateo Street
Los Angeles, CA 90021


The Clothing Company
1105 Towne Ave #103
Los Angeles, CA 90021


The Colonnade at Sawgrass
Attn: Management Office
12801 W. Sunrise Blvd.
Sunrise, FL 33323


The   Corporate Place, Inc.
823   South Sixth Street
Ste   # 100
Las   Vegas, NV 89101


The Creme Shop
819 S. Gladys Ave
Los Angeles, CA 90021


The Domain Mall II, LLC
PO Box 402408
Atlanta, GA 30384-2408


The Domain Mall, LLC
225 West Washington St
Indianapolis, IN 46204-3438


The Doormen
P. O. Box 3643
Anthony, N.M 88021-0000


The Fashion Institute of Desigh & Mercha
919 So Grand Avenue
Los Angeles, CA 90015
The Fave
Sevend Inc dba The Fave
1000 Wilshire Blvd. 20th floor
Los Angeles, CA 90017


The Hanger
6099 Malburg Way
Vernon, CA 90058


The Hearst Corporation
Box 7186
Red Oak, IA 51591


The Kayline
807 E. 12th Street #220
Los Angeles, CA 90021


The Lincoln National Life Insurance Comp
P. O. Box 0821
Carol Stream, IL 60132-0821


The Lions Model Management LLC
286 5th Avenue 12th Floor
New York, NY 10001


The Mobile Storage Group
P.O. BOX 10999
Burbank, CA 91510


The Moon's Concept Inc.
1565 E 23rd St
Los Angeles, CA 90011


The Morales Law Firm PC
115 E Travis Suite 1530
San Antonio, TX 78205


The Network
333 RESEARCH COURT
Norcross, GA 30092


The Newell Group
2082 Woodruff Road, Suite B
Greenville, SC 29607
The Only Agency Inc
20 W 22nd Street, Suite 701
New York, NY 10010


The Outfit
562 New York Dr.
Pomona, CA 91768


The Parks At Arlington-PA2
2048 Paysphere Circle
Chicago, IL 60674


The Pinkerton Model and Talent Agency
8721 W. Sunset Blvd. PH-1
West Hollywood, CA 90069


The Prospector
University of Texas
Student Publications
El Paso, TX 79968-0622


The Revolution Group Inc
560 S. Alameda Street
Los Angeles, CA 90013


The S. Bernard Project, Inc
2645 Toulouse Street
New Orleans, LA 70119


The Sang
Encore USA dba The Sang
807 E. 12th St. Suite 135
Los Angeles, CA 90021


The Skate Group Inc
800 E 14th Place
Los Angeles, CA 90021


The Timing Inc
1100 S. San Pedro St. #A-8
Los Angeles, CA 90015
The Timing Inc
c/o Prime Business Credit, Inc.
PO Box 741084
Los Angeles, CA 90074-1084


The Tree House
2500 Brush Road
Schaumburg, IL 60173


The Vegan Joint
707 E. 10th Street
Los Angeles, CA 90021


The Vintage Shop
1015 S. Crocker St. # R-14
Los Angeles, CA 90021


The Vintage Shop
C/O Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074-1084


The Zellman Group LLC
2200 Northern Blvd
Greenvale, NY 11548


theACCESSpartnership L.P.
3006 Bee Caves Road, Ste A240
Austin, TX 78746


Theda Isenberg or Illinois Department of
Attn: Fiscal
900 S. Spring St
Springfield, IL 62704


ThinkHR Corporation
4457 Willow Road, Ste 120
Pleasanton, CA 94588


Thor Palmer House Retail, LLC
Key Bank
PO Box 712828
Cincinnati, OH 45271-2828
Thor Palmer House Retail, LLC
PO Box 310541
Des Moines, IA 50331-0541


Thor Palmer House Retail, LLC
c/o Thor Equities, LLC
25 W 39th St, 11th Floor
New York, NY 10018


Threads
110 E. 9th St B884
Los Angeles, CA 90079


Threads
General Business Credit
P. O. Box 92024
Los Angles, CA 90009


Thrifty Clean, Inc.
8600 Acoma Drive
Orlando, FL 32829


THT Body Intimates LLC
148 West 37th Street 8th Floor
New York, NY 10018


THT Body Intimates LLC
CIT Group/Commercial Services
POB 1036
Charlotte, NC 28201-1036


ThyssenKrupp Elevator
2801 Network Blvd Ste 700
Frisco, TX 75034


ThyssenKrupp Elevator
PO Box 933004
Atlanta, GA 31193-3004


Tiara 1
777 E. 12th St. # I=16
Los Angeles, CA 90021
Tic Toc
1015 S. Crocker St Q4
Los Angeles, CA 90021


Tic Toc
Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Tim's Quality Decorating Inc
1465 Brigham Loop
Geneva, FL 32732


TimberlakeMechanical Services Inc
7042 Alamo Downs Parkway, #300
San Antonio, TX 78238


Time Warner
Box 223085
Pittsburgh, PA 15251-2085


Time Warner - MO
12001 Wetmore Road
San Antonio, TX 78247


Time Warner Cable -CA
PO Box 60074
City of Industry, CA 91716-0074


Timeworld
AIF Corporation dba Timeworld
2600 Northaven Road Suite 100
Dallas, TX 75229


TK Jewelry Imports LLC
1270 Broadway Suite 906
New York, NY 10001


TM Willow Bend Shops LP
c/o Starwood Retail Partners
1 E Wacker Dr, Ste 3600
Chicago, IL 60601
TM Willow Bend Shops, LP
PO Box 205297
Dallas, TX 75320-5297


TNC Construction, Inc.
Dorado del Mar JJ34 calle Miramar
Dorado, PR 00646


TNT USA Inc
PO BOX 710746
Columbus, OH 43271-0746


Today`s Apparel/Elite Jeans
1407 jBroadway Suite 1107
New York, NY 10018


Today`s Apparel/Elite Jeans
1410 Broadway SUITE #1906
New York, NY 10018


Today`s Apparel/Elite Jeans
CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Together Clothing
1100 S. San Pedro St G-07
Los Angeles, CA 90015


Tony Yzaguirre, Jr.-Tax Assessor
Cameron County Tax Office
PO Box 952
Brownsville, TX 78522-0952


Tony's Displays
116 N. Shiloh Rd
Garland, TX 75042-6639


TOP 10
1016 S. Towne Ave. ,#104
LOS ANGELES, CA 90021


TOP 10
1016 S. Towne Ave., #104
Los Angeles, CA 90021
Top Chic
A La Mode Clothing Co Inc dba Top Chic
1015 Crocker St. # Q-5
Los Angeles, CA 90021


Top Choice
431 Nelo St.
Santa Clara, CA 95054


Top Guy Int'l Trading Inc
333 Brea Canyon Rd
City of Industry, CA 91789


Top Guy Int'l Trading Inc
Asiana Capital
PO Box 76327
Los Angeles, CA 90076


Top Guy International LLC
Attn: Michael Tsui
333 Brea Canyon Rd.
City of Industry, CA 91789


Top Sound DJ
11401 NW 12th Street,
Space 454
Miami, FL 33172


Topco Design Corp.
777 E 12th St., Suite 1-9
Los Angeles, CA 90021


TopHealth
P. O. Box 263
Chelsea, AL 35043


TOSKA
1100 S.SAN PEDRO ST.# I-6
LOS ANGELES, CA 90015


TOSKA
1100 S. SAN PEDRO ST. #I-6
LOS ANGELES, CA 90015
Totalcom Management, Inc.
P.O. Box 460230
San Antonio, TX 78246-0230


Touch Blue
110 E. 9th Street suite B880
Los Angeles, CA 90079


Touch Blue
c/o Genereal Business Credit
110 East 9th Street Suite A1126
Los Angeles, CA 90079


Tovia
1228 1/2 S. San Pedro St
Los Angeles, CA 90015


Tovia
c/o New Commercial Capital Inc
PO Box 749269
Los Angeles, CA 90074-9269


Town East Mall, LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


Town East Mall, LLC
SDS-12-1514
PO Box 86
Minneapolis, MN 55486-1514


Town Group, LLC
P. O. Box 58666
Los Angeles, CA 90058


Town of Clarkstown
10 Maple Avenue
New City, NY 10956


Town of Islip
Town of Oyster Bay
Department of Planning & Development
Divisdion of Building - Town Hall
Oyster Bay, NY 11771


Tparty
1100 S San Pedro St
# L-1
Los Angeles, CA 90021


Trac
4641 PACIFIC BLVD
Vernon, CA 90058


Trac
Prime Business Credit
PO Box 741084
Los Angeles, CA 90074


Trace Apparel Inc
921 Crocker St. #C10
Los Angeles, CA 90021


Trace3 Inc
PO Box 843000
Los Angeles, CA 90084-3000


Tradewinds Construction of America, Inc.
12627 San Jose Blvd #904
Jacksonville, FL 32223


Traditional Contr &   CJS Electric Inc



Traditional Contr & American Drywall



Traditional Contr & Nat Store Frt & Glas



Traditional Contr & Tyco Simplesgrinnell
Traditional Contractors, Inc
6650 Campground Road
Cumming, GA 30040


Tramever Inc
110 E 9th ST C402
Los Angeles, CA 90079


Tramever Inc
c/o FTC Commercial Corp.
PO Box 51228
Los Angeles, CA 90051-5528


Trans 1 Graphix
2105 S. 48th Street
Suite 103
Tempe, AZ 85282


Trans Alarm, Inc.
500 East Travelers Trail. Suite 600
Burnsville, MN 55337


Transwestern Stones River, LLC
P. O. Box 535267
Altanta, GA 30353-5267


Travelers - Box 660317
Travelers CL Remittance Center
PO Box 660317
Dallas, TX 75266-0317


Travelers Business Insurance
PO BOX 26208
Richmond, VA 23260-6208


Travis County Tax Office
PO Box 149328
Austin, TX 78714-9328


TRCC Rock Outlet Center, LLC
PO Box 844035
Los Angeles, CA 90084-4035
TreeBarn
WNS Garment Inc DBA TreeBarn
2920 Supply Ave
Commerce, CA 90040


TreeBarn
c/o Finance One, Inc.
File 740952
Los Angeles, CA 90074-0952


Trend Lab Corp
477 S Dean Street
Englewood, NJ 07631


Tres Bien Clothing
1016 Towne Ave
# 113
Los Angeles, CA 90021


Tresser
Three Brothers Apparel Corp dba Tresser
800 E 12th Street Unit 143
Los Angeles, CA 90021


Tri City Fire Sprinklers
C-16 #998342
603 Seagaze Drive PMB-271
Oceanside, CA 92054


Tri Kess
11123 Shady Trail
Dallas, TX 75229


Tri River
2840 Library Road, Suite 300
Pittsburgh, PA 15234


Tri-North Builders, Inc
2625 Research Park Drive
Fitchburg, WI 53711


Triangle Fire, Inc
7720 N.W 53rd Street
Doral, FL 33166
Tricarico Architecture and Design PC



Tricarico Architecture and Design PC
502 Valley Road
Wayne, NJ 07470


Trinity Interests
5924 Royal Lane
Suite 250
Dallas, TX 75230


Triple Accessories Inc.
640 S. Hill St. Suite 448
Los Angeles, CA 90014


Triple Accessories Inc.
Capital Business Credit
P. O. Box 100895
Atlanta, GA 30384-4174


Triple R LLC
2041 Rosecrans Ave Suite 359
Manhattan Beach, CA 90245


Triple-S Salud
PO Box 71548
San Juan, PR 00936-8648


Trixxi
2014 E. 15th St.
Los Angeles, TX 90021


Tropic Mechanical Contractors
7350 NW 77th Street
Medley, FL 33166


True Glass & Glazing Inc
469 Oakshire Place
Alamo, CA 94507


Trulite Glass & Alluminum Solutions LLC
403 Westpark Court
Peachtree City, GA 30269
TSLV LLC
PO Box 660265
Dallas, TX 75266


Tucker Albin & Associates Inc
1702 N Collins Blvd, Suite 100
Richardson, TX 75080


Tucson DJ Service
352 E 4th Street
Benson, AZ 85602


Tucson Electric Power
PO Box 80073
Prescott, AZ 86304


Tucson Expediting & Development LLC
88 W Cushing Street
Tucson, AZ 85701


Tucson Mall LLC
SDS-12-2082
PO Box 86
Minneapolis, MN 55486-2082


Tutti
1458 S. San Pedro St. Suite 246
Los Angeles, CA 90015


Tutti
c/o General Business Credit
110 East 9th Street Suite A1126
Los Angeles, CA 90079


TWC Chandler, LLC
3111 West Chandler Boulevard
Suite 2142
Chandler, AZ 85226


TwelveB USA
1458 S. San San Pedro St. # L 18
Los Angeles, CA 90015
Twin Tiger Footwear Inc.
18889 Rairoad St
Cry of Industry, CA 91748


Twinkle
JNK Apparel Inc dba Twinkle
1582 E 23rd St
Los Angeles, CA 90011


Twinkle
Hana Financial
Dept LA 242106
Pasadena, CA 91185


Twisted Shoes/ Elis LLC
28 West 36th Street
Suite # 305
New York, NY 10018


Twisted Shoes/ Elis LLC
Rosenthal & Rosenthal
PO BOX 88926
Chicago, IL 60695-1926


Two Men and a Truck
1089 US Hwy 42
Mason, OH 45040


TX Child Support SDU
TX Child Support SDU
P.O. Box 659791
San Antonio, TX 78265-9791


TXU Energy
PO Box 650638
Dallas, TX 75265-0638


Tyco Integrated Security
PO Box 371967
PIttsburg, PA 15250-7967


Tycoon International, Inc.
34-36 West 32nd St. 4th floor
New York, NY 10001
Tyler Area Chamber of Commerce
315 N Broadway Ave., suite 100
Tyler, TX 75702


Tyler Police Department
Burglar Alarm Coordinator
711 West Ferguson Street
Tyler, Tx 75702


U & I Imports Inc.
33 New Bridge Road
Bergenfield, NJ 07621


U. S. Security Associates, Inc.
P. O. Box 931703
Atlanta, GA 31193


U.S. Department of Labor
DFVC
PO Box 71361
Philadelphia, PA 19176


U.S. Security Assoc Inc
DBA: Advance Security
200 Mansell Court 5th Floor
Rosewell, GA 30076


U.S. Security Assoc Inc
72-OP.O. Box 931703
Atlanta, GA 31193


U.S. Trustee
Office of The U.S. Trustee
615 E Houston Street
San Antonio, TX 78205


UIDC Altare Corp
411 5th Avenue Suite 803
New York, NY 10016


ULINE Shipping Supplies
Attn: Accounts Receivable
2200 S. Lakeside Drive
Waukegan, IL 60085
ULINE Shipping Supplies
Attn: Accounts Receivable
PO Box 88741
Chicago, IL 60680-1741


Ultimate Installz Inc
18195 McDurmott East
Suite j
Irvine, CA 92614


Ultimate Offprice Inc
1615 E 15th Street
Los Angeles, CA 90021


UNiDAYS Inc
12 West 31st Street 6th Floor
New York, NY 10001


UNIQ. Inc
747 E. 10th St Unit #117
Los Angeles, CA 90021


Unique Digital Technology Inc
10595 Westoffice Drive
Houston, TX 77042


Unispect
P.O. Box 1972
Mt. Dora, Fl 32756


UNIT
1015 S. CROCKER STREET
#Q-06
LOS ANGELES, CA 90021


UNIT
1015 S. CROCKER ST. #Q-6
LOS ANGELES, CA 90021


United Concordia Insurance Company
P.O. Box 827377
Philadelphia, PA 19182-7377
United Concordia Insurance Company
4401 Deer Path Road
Harrisburgh, PA 17110


United Culture
One Point Capital Holdings LLC
dba United Culture
609 St Paul Ave 515
Los Angeles, CA 90017


United Door Services
3716 S. Presa St
San Antonio, TX 78210


United ISD Tax Office
3501 E SAUNDERS
Laredo, TX 78041


United ISD Tax Office
3501 E. Saunders
Laredo, TX 78041


United Shipping Company
700 Touby Pike
Kokomo, IN 46901


United State Postal Service
P.O.Box 7247-0217
Philadelphia, PA 19170-0217


United States Treasury
Internal Revenue Service
Cincinnati, OH 45999-0039


United Surety & Indemnity Co.
PO Box 2111
San Juan, PR 00922-2111


United Valet Parking Inc
5839 Green Valley Circle, #202
Culver City, CA 90230


Universal Insurance Company
G.P.O. Box 71338
San Juan, PR 00936
University of Texas at Arlington
500 W. Nedderman Drive, MAC 147
Arlington, TX 76019


Universtiy of the Incarnate Word
4301 Broadway, CPO 315
San Antonio, TX 78209


Unlimited Avenues, Inc.
1407 Broadway, # 1900
New York, NY 10018


Unlimited Moda Apparel
732 E. 10th Street # 107
Los Angeles, CA 90021


Unreel Locations
2950 Los Feliz Blvd, Ste 206
Los Angeles, CA 90039


UPS - philadelphia
PO BOX 894820
Los Angeles, CA 90189-4820


UPS - philadelphia
P.O. Box 7247-0244
Philadelphia, PA 19170


UPS - San Juan
P.O. Box 71594
San Juan, PR 00936-8694


UPS Freight
P.O. Box 650690
Dallas, TX 75265-0690


UPS Supply Chain Solutions, Inc.
P.O. Box 730900
Dallas, TX 75373-0900


Urban Day Inc.
5815 Maywood Ave
Maywood, CA 90270
Urban Day Inc.
c/o Prime Business Credit, Inc
PO Box 741084
Los Angeles, CA 90074-1084


Urban Expressions Inc
5500 Union Pacific Ave
Commerce, CA 90022


Urban X, Inc.
2202 E. Anderson Street
Vernon, CA 90058


Uriert Inc
1146 S. Crocker St.
Los Angeles, CA 90021


Uriert Inc
c/o Finance One
PO Box 740952
Los Angeles, CA 90074-0952


US Department of Education
National Payment Center
PO Box 105081
Atlanta, GA 30348-5081


US Furniture and Upholstery
1409 S. Main St.
Las Vegas, NV 89104


US Trustee Payment Center
PO Box 530202
1075 Loop Road 2nd Floor
Atlanta, GA 30337-6086


US Trustee Payment Center
PO Box 530202
Atlanta, GA 30353-0202


USAA RELP Medio, LLC
Lockbox Services: 207004
2975 Regent Blvd.
Irving, TX 75063
USEF RELP Medio, LLC
c/o USAA Real Estate Company
9830 Colonnade Blvd, Ste 600
San Antonio, TX 78230-2239


USI Insurance Services LLC
P.O. Box 61187
Virginia Beach, VA 23466


Utopia Development Inc
2371 E. 51st St.
Vernon, CA 90058


UTSA Minority Business Enterprise Center
501 W. Durange, Suite 3.324
San Antonio, TX 78207


Valentine
1188 S. San Pedro St #M
Los Angeles, CA 90015


Valentine
c/o Prime Business Credit
PO Box 741084
Los Angeles, CA 90074


Valley View Center
Macerich Valley View LP
Dept. 2596-3205
Los Angeles, CA 90084-2596


Vampped
312 Arizona Avenue
Santa Monica, CA 90401


Vanguard Cleaning System of Central Texa
11302 Sir Winston Street, Suite 1
San Antonio, TX 78216-2545


Vanilla Bay
800 E. 12th St #106
Los Angeles, CA 90021
Vault Sportswear Inc.
1407 Broadway, Rm 2107
New York, NY 10018


Vault Sportswear Inc.
c/o CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Vavavoom
798 E. 12th Street
Los Angeles, CA 90021


Venti6 LLC
1016 Towne Ave Suite 109
Los Angeles, CA 90021


Ventti
1167 Crocker Street
Los Angeles, CA 90021


Ventti
1167 Crocker St.
Los Angeles, CA 90021


Venus Fashion Inc
1411 Broadway Suite 2640
New York, NY 10018


Venus Fashion Inc
Capital Business Credit LLC
PO Box 100895
Atlanta, GA 30384-4174


VeriFone
Lockbox# 774060
4060 Solutions Center
Chicago, IL 60677


VeriFone
300 South Park Place Blvd.
Clearwater, FL 33759
Verity National Group
11467 HUEBNER ROAD SUITE 300
San Antonio, TX 78230


Verizon - Dallas
P.O. BOX 660108
Dallas, TX 75266-0108


Verizon - Trenton
PO Box 4830
Trenton, NJ 08650-4830


Verizon - Wire
PO Box 660108
Dallas, TX 75266-0108


Verizon California
PO Box 920041
Dallas, TX 75392-0041


Verty Inc
777 E. 12th Street
#1-13
Los Angeles, CA 90021


Very J
1100 S. San Pedro St. C-10
Los Angeles, CA 90015


Via Vai
762 E 12th St Unit #2
Los Angeles, CA 90021


Vibrant M.I.U.
1100 S. San Pedro St. #J-02
Los Angeles, CA 90015


Vibrato Inc.
5271 McComber Rd
Buena Park, CA 90621


Victoria (Tori) Aston Photography
3825 Mclaughlin Ave Apt 213
Los Angeles, CA 90066
Victory Packaging
1610 Cornerway Blvd
Attn: Jessica Morales
San Antonio, TX 78219


Vidal & Rodriguez Inc
3106533376
239 Arterial Hostos Ave,
San Juan, PR 00918-1478


Vidal & Rodriguez Inc
EDIF Capital Center 1
239 Ste 501
San Juan, PR 00918-1478


Vigoss Jeans
1407 Broadway, 32nd Floor
New York, NY 10018


Vijo Couture
1100 S. San Pedro # 0-15
Los Angeles, CA 90015


Village of Gurnee
Attn: Revenue Collection
325 N. O'Plaine Road
Gurnee, IL 60031


Village of Lombard
P.O. Box 5610
Carol Stream, IL 60197-5610


Village of Nyack Water Dept.
9 No Broadway
Nyack, NY 10960


Village of Schaumburg
Attn: Collections
101 Schaumburg Ct.
Schaumburg, IL 60193


Vin Global Technologies LLC
13975 Doonan Xing
Frisco, TX 75035
VIP Jeans
91-15 139 Street
Tamaica, NY 11435


VIP Jeans
Rosenthal & Rosenthal, Inc
PO BOX 88926
Chicago, IL 60695-1926


Virgin Only
Saint Cross Apparel Inc dba Virgin Only
1001 Crocker St # 3
Los Angeles, CA 90021


Virid, Inc
1851 Alexander Drive
Suite 150
Reston, VA 20191


Virtual DBS, Inc
Accounting Department
85 Brown Street
North Kingstown, RI 02852


Visible Graphics Inc
9736 Eton Avenue
Chatsworth, CA 91311


Vision Models
8631 Washington Boulevard
Culver City, CA 90232


Visionary General Contracting LLC
91-596 Makalea Street
Ewa Beach, HI 96706


Viva USA
DTE Trading Inc dba Viva USA
2250 E. 52nd Street
Vernon, CA 90058


Viva You Fashion Inc.
1100 S. San Pedro St
I-7
Los Angeles, CA 90015
Vivace Design Inc
726 E 12th St.
#116
Los Angeles, CA 90021


Vivace Group LLC
1121 Edgewater Ave Unit 8
Ridgefield, NJ 07657


Vivid Fashion, Inc.
1145 Towne Ave. #2
Los Angeles, CA 90021


Vizio Fashion
Colate Collection Inc dba Vizio Fashion
800 E.12th Street Suite #105
Los Angeles, CA 90021


Vogue
P.O. BOX 37718
Boone, IA 50037-0718


Voila
Grace N Emily Inc dba Voila
800 E.12th Street #138
Los Angeles, CA 90021


Volar Fashion LLC
10316 Norwalk Blvd
Santa Fe Springs, CA 90670


Volar Fashion LLC
c/o Finacne One
PO Box 740952
Los Angeles, CA 90074-0952


Voll Corp
777 E. 12th St., #21
Los Angeles, CA 90021


Volt
File # 53102
Los Angeles, CA 90074-3102
Vonage Business Inc
PO Box 392415
Pittsburgh, PA 15251-9415


Vonage Business Inc
PO BOX 392415
Pittsburgh,, PA 15251-9415


Vulcan Janitorial Co., Inc.
10611 WEATHERING RUN
San Antonio, TX 78254


W
PO Box 37710
Boone, IA 50037-0710


W & H System Inc.
120 Asia Place
Carlstdt, NJ 07072


W. Steven Bryant
Stephen J. Humeniuk
Locke Lord LLC
600 Congress Ave., Ste. 2200
Austin, TX 78701


W.N.S. Garment, Inc.
2920 Supply Avenue
City of Commerce, CA 90040


W.N.S. Garment, Inc.
c/o Finance One. Inc
PO Box 740952
Los Angeles, CA 90074-0952


Wal-Mart Business 3334
P.O. BOX 530934
Atlanta, GA 30353-0932


Wallcoverings By Don Dye
PO BOX 3366
Sugar Land, TX 77487
Walls of Texas, L.L.C.
519 Tradesmen's Park Dr.
Hutto, TX 78634


Walton Management Svcs, Inc.
3321 DORIS AVENUE
Ocean Twp, NJ 07712


Wanted
48 Ethel Road
Edison, NJ 08817


Warren, Drugan & Barrows, P.C.
800 Braodway
San Antonio, TX 78215


Warwick Construction, Inc.
365 FM 1959
Suite A
Houston, TX 77034


Waste Management National Services, Inc
International Environmental Management
PO Box 4648
Carol Stream, IL 60197


Waste Management Of Texas Inc
PO Box 660345
Dallas, TX 75266-0345


Watch Time, Inc.
1615 Santee Street
Los Angeles, CA 90015


Waterlogic Americas
PO Box 677867
Dallas, TX 75267


Watermark Beauty LLC
51 Forest Road Suite 316 Box 15
Monroe, NH 10950


Waukegan Gurnee Glass
1200 Estes St
Gurnee, IL 60031
Wax Jean
2415 E. 15th Street
Los Angeles, CA 90021


Wax Jean
Attn: President or General Counsel
2415 E. 15th Street
Los Angeles, CA 90021


Wayne Automatic Fire Sprinklers Inc
222 Capital Court
Ocoee, FL 34761


Webb County Tax Assessor-Collector
PO Box 420128
Laredo, TX 78042-8128


Weeboo International Inc
18052 Rowland St
City of Industry, CA 91748


Wells Fargo Bank NA As Trustee for Reg H
Comm Mortgage Cert Series 2008C1
C-III Asset Management, L McWilliams
5221 N. O'Connor Blvd., Ste 800
Irving, TX 75039


Wells Fargo Bank, N.A., As Trustee
c/o C-III Asset Management, Attn: Laura
5221 N. O'Connor Blvd., Ste 800
Irving, TX 75039


Wells Fargo Equipment Finance
PO Box 7777
San Francisco, CA 94120-7777


Wells Fargo Financial Leasing
PO Box 10306
Des Moines, IA 50306-0306


Wells Fargo Financial Leasing, Inc.
800 Walnut Street, MAC N0005-044
Des Moines, IA 50309
Wellsky Textile, Inc.
112 W. 9th Street, Suite 911
Los Angeles, CA 90015


Wellsky Textile, Inc.
C/O Branch Banking & Trust Company
PO Box 890011
Charlotte, NC 28289-0011


West 36th Corp
1204 S. Paloma St. #101
Los Angeles, CA 90021


West Oaks Owner, LLC
PO Box 116435
Atlanta, GA 30368-6435


Westar Electric



Westchase Window Cleaning
1270 Crabb River Rd
PMB 110
Richmond, TX 77469


WestEast Design Group, LLC
200 E Grayson St #207
San Antonio, TX 78215


Western Fashion Inc
5236 Bell Court
Chino, CA 91710


Westfield Property Managment LLC
Mall Media
PO Box 57187
Los Angeles, CA 90074-7187


Westfield Sunrise
FILE#050205
Los Angeles, CA 90074-6218
Westfield Westland, LLC
Attn: Gus Lopez
1675 W 49th Street
Hialeah, FL 33012


Westland Mall, LLC
PO Box 865019
Orlando, FL 32886-5019


Westland Mall, LLC
Bank of America, File # 51070
Los Angeles, CA 90074-1070


Westland South Shore Mall LP
PO Box 56218
Los Angeles, CA 90074-6218


WestMoon
1188 S. San Pedro St., Ste. T
Los Angeles, CA 90015


Westwood Footwear
18955 Railroad Street
City of Industry, CA 91748


Westwood Footwear
Deot LA 24406
Pasadena, CA 91185-4406


WG Security Products, Inc
3031 Tisch Way
#602
San Jose, CA 95128


WGSN Inc
229 West 43rd, Street 7th Floor
New york, NY 10036


Wheaton Plaza Regional Shopping Ctr LLP
PO Box 55275
Los Angeles, CA 90074-5275
Whistleblower Security Inc
300-1455 Bellevue Avenue
West Vancouver BC V7T 1C3
Canada


White Line Collections, Inc.
5620 1st Avenue
Brooklyn, NY 11220


White Service Co., Inc.
P.O. Box 1309
Wolfforth, TX 79382


Whitley's Lock Smith
14425-A Brookhollow
San Antonio, TX 78232


Wild Heart
652 Marine Ave
Manhattan Beach, CA 90266


Wild Rose
3000 S. Central Ave., # B
Los Angeles, CA 90011


Wild Rose
Finance One, Inc.
File 749208
Los Angeles, CA 90074-9208


Wilhelmina International
300 Park Avenue South
2nd floor
New York, NY 10010


Wilhelmina International
PO Box 650002
Dept 8107
Dallas, TX 75265


Williams & Williams
PO Box 3626
Orlando, FL 32802
Williamson County Tax    Office
904 S. Main St.
Georgetown, TX 78626


Williamson County Tax Assessor
1320 W. Main St.
Franklin, TN 37064


Willington Investment LLC
4715 S. Alameda St
Los Angeles, CA 90058


Willington Investment, LLC
4715 S Alameda St
Los Angeles, CA 90058


Willow Bend Shopping Center, LP
Department 178001
PO Box 67000
Detroit, MI 48267


Willowbrook Mall (TX), LLC
350 N Orleans St
Ste 300
Chicago, IL 60654-1607


Willowbrook Mall (TX), LLC
SDS-12-3092
PO Box 86
Minneapolis, MN 55486-3092


Willowbrook Mall (TX), LLC
Attn: President or General Counsel
350 N. Orleans St.
Ste. 300
Chicago, IL 60654-1607


Willowbrook Self Storage
9250 Mills Road
Houston, TX 77070


Willowbrook-Ggp
GGP-Willowbrook, L.P.
2077 Paysphere Circle
Chicago, IL 60674-0020
Wilson K Corp
134 W 29th St Suite 903
New York, NY 10001


Win   Win Apparel dba Gaza Inc
Win   Win Apparel dba Gaza Inc
807   E 12th St #146
Los   Angeles, CA 90021


Windmill Decorating Inc
13807 NW 22 Ct
Sunrise, FL 33323


Window Wizards LLC
9450 Skillman Street
Suite # 104
Dallas, TX 75243


Windstream
P O Box 9001013
Louisville, KY 40290-1013


Winkel Construction Inc
1919 W. Main Street
Inverness, FL 34452


Winston Churchill High School
Churchill Band Parents Association/
Adopt-A-Charger
PO Box 791765
San Antonio, TX 78279-1765


WIS International
P. O. Box 200081
Dallas, TX 75320-0081


Wisconsain Department of Revenue
PO BOX 8902
Madison, WI 53708-8902


Wishlist
203 W Martin Luther King Jr Blvd
Los Angeles, CA 90037
Wishlist
Prime Business Credit
File S1084
Los Angeles, CA 90074-1084


Wishlist
Chas Group Inc dba Wishlist
203 W. Martin Luther King Jr. Blvd
Los Angeles, CA 90037


WM Recycle America
PO Box 73356
Chicago, IL 60673-7356


Won Foundation
840 Rodeo Rd
Fullerton, CA 92835


WON YOUNG CHANG
DBA: MOA COLLECTION
1100 S SAN PEDRO ST E11
LOS ANGELES, CA 90015


Woodfield Mall LLC
7409 Solution Center
Chicago, IL 60677-7004


Woodfield Mall, LLC
225 West Washington St
Indianapolis, IN 46204-3438


Woodfield Mall, LLC
7409 Solution Center
Chicago, IL 60677-7004


Woodfield Mall, LLC
Attn: Mall Mgmt Office
5 Woodfield Mall
Schaumburg, IL 60173


Workers Compensation Administration Trus
Wortham Insurance
P. O. Box 795008
San Antonio, TX 78279


Wow Knit Inc
3100 S Grand Avenue
Los Angeles, CA 90007


WPG Westshore, LLC
L-2576
Columbus, OH 43260


Wright Watson STEN-TEL
3307 Northland Drive
Suite 185
Austin, TX 78731


WWD.com
PO Box 15008
North Hollywood, CA 91615


Xcel Document Solutions, Inc.
P. O. Box 700596
San Antonio, TX 78270


XPO Footwear Wholesale
10810 Rush Street
El Monte, CA 91733


Xtaren
1126 S. Crocker Street
Los Angeles, CA 90021


Xtaren
Prime Business Credit, Inc.
File 51084
Los Angeles, CA 90074-1084


Y & S Davidson Inc
776 Grand Ave. Suite #200
Ridgefield, NJ 07657


Y Story
3821 S. Santa Fe Ave
Vernon, CA 90058
Y Story
Prime Business Credit Inc
PO Box 741084
Los Angeles, CA 90074


Ya
1100 S. San Pedro St.
#B-2
Los Angeles, CA 90015


Yabes USA
Intime Fashion, Inc. dba Yabes USA
800 E 12th Street # 117
Los Angeles, CA 90021


Yahoo HotJobs
P. O. Box 0506
Carol Stream, IL 60132-0506


YESCO LLC dba YESCO Signs LLC
2401 South Foothill Drive
Salt Lake City, UT 84109


YESCO LLC dba YESCO Signs LLC
PO Box 11676
Tacoma, WA 98411-6676


YK Apparel Inc
1015 S. Crocker Street
Suite R-21
Los Angeles, CA 90021


YMI Jeanswear Inc.
1155 S. Boyle Avenue
Los Angeles, CA 90023


YMI Jeanswear Inc.
CIT GROUP
P.O. BOX 1036
CHARLOTTE, NC 28201


YMI Jeanswear Inc.
Attn: President or General Counsel
1155 S. Boyle Avenue
Los Angeles, CA 90023
Yoki Shoes
Yoki Fashion Int'l LLC dba Yoki Shoes
1410 Broadway, Suite 1005
New York, NY 10018


Yoki Shoes
C/O CIT Group
PO Box 1036
Charlotte, NC 28201-1036


Yorktown Merchants Association
203 Yorktown Center
Lombard, IL 60148


Youmita.com
Best Underwear Line Inc dba Youmita.com
3510 S Central Ave.
Los Angeles, CA 90011


Young Label & Tag
1502 E. Washington Blvd
Los Angeles, CA 90021


YoYo 5
Alan Mode Inc dba Yo Yo 5
800 E 12th St # 103
Los Angeles, CA 90021


YTC Butterfield Owner LLC
26073 Network Place
Chicago, IL 60673-1260


YTC Mall Owner, LLC
Attn: Managing Principal
100 North Sepulveda Blvd, Ste 1925
El Segundo, CA 90245


YTC Mall Owner, LLC
26074 Network Place
Chicago, IL 60673-1260


YTC Mall Owner, LLC
100 North Sepulveda Blvd, Ste 1925
Attn: Managing Principal
El Segundo, CA 90245
Yukiko Nagashima Kinkel Hair & Make-up
4555 Sylmar Ave #243
Sherman Oaks, CA 91423


Zachman Ent. dba Fred Clark Elec Contrac
1430 N. Flores, Ste 100
San Antonio, TX 78212


Zeal Solutions, Inc.
5713 Sicily Way
Flower Mound, TX 75028


Zebra Retail Solutions LLC
60 Plant Avenue
Hauppauge, NY 11788


Zenana
1100 S. San Pedro Street Suite # M-10
Los Angeles, CA 90015


Zenana
1100 S. SAN PEDRO ST. STE # M-10
LOS ANGELES, CA 90015


Zenith Insurance Company
21255 Califa Street
Woodland Hills, CA 91367


Zenobia Agency, Inc.
130 S. Highland Ave.
Los Angeles, CA 90036-3029


Zenobia Inc.
1100 S San Pedro St # A4
Los Angeles, CA 90015


Zenobia Inc.
1100 S. SAN PEDRO STREET
SUITE #A-4
LOS ANGELES, CA 90015


zeroart.com
graphic and web design
11136 Hesby Dr.
NoHO, LA, CA 90610
Zeta Interactive LLC
185 Madison Avenue-5Fl
New York, NY 10016


Zevez Corporation
9020 SW Washington Square Rd
Suite 555
Portland, OR 97223


Zinga, Inc.
1100 S. San Pedro St., # I-2
Los Angeles, CA 90015


Zinga, Inc.
c/o Finance One
PO Box 740952
Los Angeles, CA 90074-0952


ZK Legal LLC
10406 Scenic Vista
Humble, TX 77396


Zoompy Fashion Inc
1042-B S. Santee (ALLEY)
Los Angeles, CA 90015


Zoompy Fashion Inc
n/a


Zouk
Yoo `n Me dba Zouk
777 East 12th St., Suite I-4
Los Angeles, CA 90021


Zurich North America
8712 Innovation Way
Chicago, IL 60682-0087
